       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 1 of 205   1
     J7P3ABD1                    Fatico Hearing

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                14 CR 716 (VM)

5    BAKTASH AKASHA ABDALLA and
     IBRAHIM AKASHA ABDALLA,
6
                      Defendants.
7
     ------------------------------x
8
                                                   New York, N.Y.
9                                                  July 25, 2019
                                                   9:45 a.m.
10

11   Before:

12                            HON. VICTOR MARRERO,
                                                 District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     AMANDA HOULE
17   EMIL BOVE
     JASON RICHMAN
18        Assistant United States Attorney

19   LAW OFFICE OF GEORGE R. GOLTZER
          Attorneys for Defendant B. Abdalla
20   GEORGE R. GOLTZER
     YING STAFFORD
21
     CARDI & EDGAR, LLP
22        Attorneys for Defendant I. Abdalla
     DAWN CARDI
23   DIANE FERRONE

24   ALSO PRESENT: Paralegal Specialist Morgan Hurst
     DEA Special Agent James Stouch
25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 2 of 205   2
     J7P3ABD1                    Fatico Hearing

1              THE COURT:    This is a proceeding in the matter of

2    United States v. Abdalla.      It's Docket No. 14 CR 716.

3              MS. HOULE:    Good morning.    Amanda Houle, Emil Bove,

4    and Jason Richman for the government.        With us is paralegal

5    specialist from our office Morgan Hurst and DEA Special Agent

6    James Stouch.

7              THE COURT:    Good morning.    Welcome.

8              MR. GOLTZER:    George Goltzer and Ying Stafford on

9    behalf of Baktash Abdalla.

10             MS. CARDI:    Dawn Cardi and Diane Ferrone on behalf of

11   Ibrahim Abdalla.

12             THE COURT:    Good morning and welcome.      The Court

13   scheduled this proceeding as a Fatico hearing to consider the

14   defendants' objections to certain factual recitations in the

15   probation officers' presentence report regarding defendants'

16   use of violence in connection with the drug charges stated in

17   Counts One, Two, Three and Four of the superseding information.

18   Specifically, both defendants deny involvement in the murder of

19   an individual referred to as Pinky.

20             Defendant Ibrahim Abdalla further denies participation

21   in certain acts of violence, threats, kidnapping, and assaults

22   described in the superseding information and the PSR.

23             I wanted to give some words of guidance and caution in

24   connection with the proceeding as it moves along.          The

25   defendants pled guilty to the six counts of the superseding


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 3 of 205   3
     J7P3ABD1                    Fatico Hearing

1    information.    I want to focus on Counts One and Two, which

2    charge conspiracy to manufacture and distribute heroin and

3    methamphetamine, and Counts Three and Four, which involves the

4    substantive acts of manufacturing and distributing heroin and

5    methamphetamine, in all counts charging drugs intended for

6    importation to the United States.

7              Because the defendants pled guilty and have raised no

8    dispute or objection to the PSR's factual recitation regarding

9    the drug charges, the defendants' criminal activities that fall

10   within the scope of Counts One through Four are not relevant to

11   the subject of this proceeding.

12             Accordingly, except to the extent of providing

13   background and laying a foundation, the witness's testimony on

14   both direct and cross-examination will be confined to factual

15   disputes concerning the defendants' alleged use of violence in

16   connection with the drug-related crimes they have admitted.

17             The Court will be particularly watchful to avoid

18   presentation of cumulative material or to have this hearing

19   turn into a trial on the merits of issues not in dispute, to

20   the extent resolved by the defendants' pleas.

21             In a similar vein, the Court recognizes that the

22   credibility of the witness who will be testifying for the

23   government at this hearing constitutes significant ground for

24   cross-examination.     Thus, any bias, interest in the outcome, or

25   relationship to a party that may provide reason for a witness


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 4 of 205      4
     J7P3ABD1                    Fatico Hearing

1    to testify falsely should serve as fair basis for questioning

2    on cross.    At the same time, however, the Court will not allow

3    examination for bias to be regarded as a license of trial for

4    collateral events and relationships that do not bear on

5    credibility and that would mire the proceeding in irrelevant

6    distractions.

7               Let me also recognize that there may be testimony from

8    a witness or the witness that may entail matters of confidence

9    and testimony that relate to sealed documents.         If that comes

10   about, it may be necessary for the Court to seal the transcript

11   of that testimony or even perhaps to close the proceeding to

12   the public.

13              With that, Ms. Houle, is the government prepared to

14   proceed?

15              MS. HOULE:   Your Honor, if I may just make one comment

16   in response to your remarks.      We have heard the Court's warning

17   as to what is an appropriate scope of this hearing, and we have

18   substantially curtailed the scope of the direct examination

19   from what was described on our previous telephone conference

20   earlier this week.

21              But there are some aspects of Ibrahim Akasha's drug

22   trafficking that are disputed in the PSR.         Ibrahim, for

23   instance, disputes whether he paid bribes to access mandrax

24   precursor abba, which relates directly to the business of David

25   Armstrong who was involved in the murder of Pinky.          Ibrahim


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 5 of 205    5
     J7P3ABD1                    Fatico Hearing

1    also disputed whether he traveled to Tanzania to source heroin

2    for the deal with the confidential source that was part of the

3    DEA sting operation.     So, the government will be questioning or

4    hopes to question the witness about those areas that are

5    disputed by Ibrahim in the PSR.

6               THE COURT:   Well, whether they are disputed we will

7    have to sort of reserve judgment on.        Because Ms. Cardi at the

8    conference we had seemed to suggest that some of those items

9    are not in dispute.     So we'll wait to see how it develops.

10              MS. HOULE:   That's fine, your Honor.      We are guided by

11   the objections that were put in writing by Ibrahim's counsel

12   and which are contained in the PSR.        Perhaps as we go along,

13   defense counsel will withdraw some of those objections and we

14   can skip over parts of anticipated testimony.

15              THE COURT:   Thank you.    Ms. Cardi?

16              MS. CARDI:   Your Honor, it would be helpful to me if

17   the government could identify which paragraphs or which

18   objection they are referring to when they put the witness on so

19   that we can focus on that objection and be clear whether or not

20   it is addressing that objection or not addressing the objection

21   because I think that would be a way of streamlining this

22   hearing.

23              THE COURT:   Fair enough.    Ms. Houle?

24              MS. HOULE:   Your Honor, perhaps we can take the

25   testimony as it comes, and to the extent defense counsel has


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 6 of 205      6
     J7P3ABD1                    Fatico Hearing

1    objections about the scope, I can identify then the disputed

2    paragraph in the PSR.     We don't anticipate that this drug

3    trafficking conduct will take more than 20 minutes of the

4    witness's testimony.     And so, if we could just proceed, your

5    Honor, with questioning and to identify any objections as they

6    come up.

7               THE COURT:   Well, that might open the door, so to

8    speak, Ms. Houle.     To the extent the witness begins to talk

9    about drug trafficking distribution, manufacturing that does

10   not bear on whether or not Mr. Abdalla, Ibrahim, involved

11   himself in violence, then I would rule that that's not really

12   relevant.

13              Let's take, for example, what you've just indicated.

14   He goes with the witness to Tanzania for the purpose of

15   engaging in a transaction, but there's nothing in that event

16   that involves assaults or threats or violence of any kind.          In

17   that case, I don't see why that's relevant.         That pertains to

18   the fact that he was involved in Counts One, Two, Three and

19   Four.

20              MS. HOULE:   Your Honor, as we proceed with the

21   testimony, when I turn to any new topic, I'm happy to identify

22   the specific paragraph in the PSR that's been disputed.

23              THE COURT:   All right.

24              MS. CARDI:   Your Honor, just respectfully, so the

25   record is clear, when we made our objections, it was because


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 7 of 205         7
     J7P3ABD1                    Fatico Hearing

1    each paragraph in the PSR as reported by the government to the

2    probation department continued to use the words "Akashas."

3    Those words were not nuanced and actually not very specific to

4    my client.    We made the objections in the hope that the

5    government would clarify or give examples to the probation

6    department of what they were referring to.         Had they done that,

7    we probably would not have had to have a Fatico hearing.            But

8    unfortunately, the response that came back from probation was

9    one modest change and a repetition, and then the government's

10   request to have this major Fatico hearing.

11             It's our contention that the purpose of that really

12   was not to elucidate for this Court what they meant in the PSR

13   in the kind of detail they want to elucidate it now, but really

14   was to have a mini trial which, frankly, was unnecessary,

15   because as you know, my client has consistently asserted that

16   he is guilty of all of the crimes charged.

17             The question becomes when you try to introduce

18   relevant conduct and when you try to parse out what each person

19   did, which one has to do for your purposes of sentencing, it

20   should have been done in a much more direct way, and this would

21   not, we would not have had to have a Fatico.

22             THE COURT:    Let's proceed then.     Ms. Houle.

23             MS. HOULE:    Thank you, your Honor.      The government

24   calls Vicky Goswami.

25             THE COURT:    The clerk will administer the oath.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 8 of 205   8
     J7P3ABD1                    Goswami - Direct

1                (Witness sworn)

2                THE COURT:   Ms. Houle.

3                MS. HOULE:   Thank you, your Honor.

4     VIJAY GOSWAMI,

5          called as a witness by the Government,

6          having been duly sworn, testified as follows:

7    DIRECT EXAMINATION

8    BY MS. HOULE:

9    Q.   Mr. Goswami, how old are you?

10   A.   59 years.

11   Q.   Where were you born?

12   A.   India, city of Rajkot.

13   Q.   What is your native language?

14   A.   Gujarati.

15   Q.   Do you speak any other languages?

16   A.   Yes.

17   Q.   Which ones?

18   A.   Hindi, English, a little bit Arabic.

19   Q.   For the last 30 years, what has been your primary means of

20   making money?

21   A.   Drug business.

22   Q.   Do you see anyone in the courtroom today with whom you have

23   engaged in drug trafficking?

24   A.   Yes.

25   Q.   Can you please identify them by name and where they are


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 9 of 205          9
     J7P3ABD1                    Goswami - Direct

1    seated?

2    A.   From right to left number, three is Baktash Akasha.            Next

3    to him is Ibrahim Akasha.

4                MS. HOULE:   Your Honor, let the record reflect that

5    the witness has identified the defendants.

6                THE COURT:   Noted.

7    Q.   What are some of the types of drugs you distributed with

8    Baktash and Ibrahim?

9    A.   Mandrax, heroin, methaqualone, hashish and cocaine also.

10               MS. CARDI:   I didn't understand that.

11   A.   And cocaine.

12               MS. CARDI:   Thank you.

13   Q.   Let's focus on a few of those.      What is mandrax?

14   A.   Mandrax is a substance that is manufactured out of

15   methaqualone.

16   Q.   Is it sometimes referred to as quaaludes in the United

17   States?

18   A.   Yes.

19   Q.   You mentioned another drug, ephedrine?

20   A.   Yes.

21   Q.   What is ephedrine used for?

22   A.   Manufacturing methamphetamine.

23   Q.   For how long approximately have you known Baktash Akasha?

24   A.   Almost 30 years.

25   Q.   How did you first meet Baktash?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 10 of 205   10
     J7P3ABD1                    Goswami - Direct

1    A.   I met Baktash with his father in Zambia years back.

2    Q.   What is Baktash's father's name?

3    A.   Ibrahim Akasha.

4    Q.   Where is Baktash's father today?

5    A.   He's dead.

6    Q.   When approximately did Baktash's father die?

7    A.   Around 2000 he was killed in Amsterdam.

8    Q.   What, if anything, did Baktash tell you about the

9    circumstances of his father's death?

10             MR. GOLTZER:     Objection, your Honor.      Beyond the scope

11   of the hearing.

12             MS. CARDI:    I join that objection.

13             THE COURT:    Overruled.    You may answer.

14   A.   Sorry?

15   Q.   What, if anything, did Baktash tell you about the

16   circumstances of his father's death?

17   A.   Baktash told me his father had some drug dispute in

18   Amsterdam, so that's why he was killed.

19   Q.   What, if anything, did Baktash tell you about what Baktash

20   did in response to his father's killing?

21             MR. GOLTZER:     Same objection.

22             THE COURT:    Overruled.

23             THE WITNESS:     May I answer?

24             THE COURT:    You may answer.

25   A.   Baktash told me in response to his father's death, he had


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 11 of 205   11
     J7P3ABD1                    Goswami - Direct

1    had the guy who killed his father, he was killed in the same

2    street next year.     In one year's time, he had him killed.

3    Q.   Who had the person who killed Baktash's father killed?

4    A.   Baktash had him killed.

5    Q.   Have you been involved in a murder with Baktash?

6    A.   Yes.

7    Q.   Who was the victim of that murder?

8    A.   Pinky.

9    Q.   Was anyone else involved in planning that murder?

10   A.   Myself, Baktash, Ibrahim, and my brother-in-law.

11   Q.   We'll turn back to that shortly.       Have you ever seen

12   Ibrahim carrying a gun?

13   A.   Yes.

14   Q.   What type of gun?

15               MS. CARDI:   Objection.

16               THE COURT:   Overruled.

17   Q.   You can answer.

18   A.   Handgun.

19   Q.   I'm putting before you two exhibits, one marked 505-H1 and

20   the other marked 500-I3.

21               If you could you turn first, Mr. Goswami, to the

22   folder marked 505-H1.

23   A.   Yes.

24   Q.   And open it.

25   A.   Yeah, I open it.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 12 of 205   12
     J7P3ABD1                    Goswami - Direct

1    Q.   Who is the person who is shown in that photo?

2    A.   Ibrahim.

3    Q.   Does the photo fairly and accurately depict Ibrahim?

4    A.   Yes.

5                MS. HOULE:   The government offers 505-H1.

6                MR. GOLTZER:   I respectfully object on behalf of

7    Baktash since he is not disputing the issue that's relating to

8    his brother.     So I'm asking the Court not to consider these

9    exhibits on this Fatico hearing with respect to Baktash

10   Abdalla, and would request a continuing objection rather than

11   standing up each time.

12               THE COURT:   All right.   Understood.

13               MS. CARDI:   I object because Mr. Abdalla has pled

14   guilty to these guns, there is no basis at this hearing to

15   conduct a factual investigation surrounding said guns, and we

16   assert his guilt surrounding guns as it applies in this

17   particular case.

18               THE COURT:   Overruled.

19               (Government's Exhibit 505-H1 received in evidence)

20   Q.   Mr. Goswami, are you able to see what is sticking out of

21   Ibrahim's waistband in that photo?

22   A.   Yes.

23   Q.   Is that consistent with the size and the type of gun that

24   you saw Ibrahim with previously?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 13 of 205      13
     J7P3ABD1                    Goswami - Direct

1    Q.   Have you seen Ibrahim carry any other type of gun?

2    A.   Yes.

3    Q.   What kind?

4    A.   Shotgun.

5    Q.   If you could turn to the other exhibit folder in front of

6    you marked 500-I3.       Who is the person shown in that photo?

7    A.   Ibrahim.

8    Q.   Does the photo fairly and accurately depict Ibrahim?

9    A.   Yes.

10               MS. HOULE:    The government offers 500-I3.

11               MR. GOLTZER:    Same objection, respectfully.

12               MS. CARDI:    Same objection, your Honor.

13               THE COURT:    Overruled.

14               (Government's Exhibit 500-I3 received in evidence)

15   Q.   Is this consistent with the size and type of gun you saw

16   Ibrahim with previously?

17   A.   Yes.

18   Q.   Have you ever seen Baktash carrying a gun?

19   A.   Yes.

20   Q.   What type of gun?

21   A.   Handgun.

22   Q.   Have you seen Baktash holding any other type of gun?

23               MR. GOLTZER:    Objection, your Honor.     This is not in

24   dispute, and it is not part of the Fatico as delineated by your

25   Honor in your introductory remarks.        He's pled to the guns.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 14 of 205   14
     J7P3ABD1                    Goswami - Direct

1                THE COURT:   Sustained as to Baktash.

2    Q.   Have you been to Baktash's home?

3    A.   Yes.

4    Q.   What, if any, weapons did you see there?

5                MR. GOLTZER:   Same objection.

6                MS. CARDI:   Same objection.

7                MS. HOULE:   Your Honor, this relates to Ibrahim

8    Akasha's involvement in weapons trafficking.

9                MS. CARDI:   I reiterate, we've pled guilty to it, for

10   what is in the indictment, and we are also objecting because

11   the government subsequently has attempted to put in conduct

12   that was never charged and was never noticed to us until we

13   asked for the Fatico hearing.       So, if that is the direction the

14   government is moving in, then I would ask that this line be

15   precluded.

16               MR. GOLTZER:   There is also, forgive me --

17               THE COURT:   Excuse me, Mr. Goltzer.      Overruled subject

18   to connection.

19               The connection, Ms. Houle, is that the testimony and

20   the exhibits concerning the firearms are there for background

21   and foundation, but subject to the connection that at some

22   point, presumably, there was violence and threats, etc.,

23   involving firearms as to either of the defendants in particular

24   Ibrahim.

25               MS. HOULE:   Thank you, your Honor.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 15 of 205   15
     J7P3ABD1                    Goswami - Direct

1    Q.    Mr. Goswami, what types of weapons did you see at Baktash's

2    home?

3    A.    I saw automatic weapons and hand grenades.

4    Q.    When you say "automatic weapons," what do you mean?

5    A.    AK-47.

6    Q.    You described certain drug trafficking that you did with

7    Baktash and Ibrahim.     Have you pled guilty to that drug

8    trafficking?

9    A.    Yes.

10   Q.    Did you plead guilty to any other crimes?

11   A.    Yes.

12   Q.    What generally are the types of crimes that you pled guilty

13   to?

14   A.    Four counts for drugs related case, two counts for the

15   guns, arms, one counts for money laundering, and one counts for

16   obstruction of justice.

17   Q.    Did you plead guilty pursuant to a cooperation agreement

18   with the government?

19   A.    Yes.

20   Q.    Before your arrest in this case, have you served time in

21   prison before?

22   A.    Yes.

23   Q.    Where was that?

24   A.    Dubai.

25   Q.    How long did you serve in prison in Dubai?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 16 of 205   16
     J7P3ABD1                    Goswami - Direct

1    A.   15 and a half years.

2    Q.   Why were you in prison in Dubai?

3    A.   Manufacturing mandrax in UAE.

4    Q.   While you were in prison for that offense, did you stop

5    trafficking mandrax?

6    A.   No.

7    Q.   Approximately what quantity of mandrax did you traffic from

8    prison in Dubai?

9    A.   Approximately one ton.

10   Q.   While you were in prison in Dubai, did you engage in any

11   other crimes?

12   A.   Yes.

13   Q.   What?

14   A.   Money laundering.

15   Q.   For whom were you laundering money?

16   A.   Colombian drug cartel.

17   Q.   What are some of the places where you moved money for the

18   drug cartel?

19   A.   United States of America, Holland, Spain, Canada, and U.K.,

20   United Kingdom.

21   Q.   Approximately how much money did you launder for the drug

22   cartel?

23   A.   Almost 400 to $500 million.

24               THE COURT:   Ms. Houle, I'm going to curtail this line

25   of questioning.    I do not see that it has relevance to the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 17 of 205   17
     J7P3ABD1                    Goswami - Direct

1    issues that are in this hearing.

2                MS. HOULE:   That's fine, your Honor.      I have no

3    further questions on this topic.       I assume that there will be

4    no additional questions from defense counsel on

5    cross-examination on these issues.

6                MR. GOLTZER:   The assumption is not accurate.

7                MS. CARDI:   Your Honor, just so the record is clear,

8    we actually believe that all of his criminal activity is

9    relevant in regard to his credibility and his motive to lie

10   here for a better deal.      So, to the extent that the

11   government's curtailed, I just wanted to respectfully put the

12   Court on notice that we intend to go into those crimes and

13   others he has not told the government about.

14               THE COURT:   All right.   Thank you.    Understood.

15   Proceed.

16   BY MS. HOULE:

17   Q.   When were you released from prison in Dubai?

18   A.   12 December, 2012.

19   Q.   Where did you go once you were released?

20   A.   Kenya.

21   Q.   Once you were in Kenya, did you come into contact with

22   Baktash and Ibrahim?

23   A.   Yes.

24   Q.   When approximately did you come into contact with Baktash

25   and Ibrahim?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 18 of 205        18
     J7P3ABD1                    Goswami - Direct

1    A.   Around 2013, end of 2013.

2    Q.   Where were you living at that time?

3    A.   Nairobi.

4              MS. HOULE:    Your Honor, I'd like to turn now to

5    briefly question the witness about his conversations with the

6    defendants regarding a stock of abba that was seized and held

7    at a government warehouse, and specifically, this relates to

8    Ibrahim's objections to paragraph 50 and 51 of the PSR.              At

9    paragraph 50, Ibrahim says that Ibrahim did not tell Goswami

10   that he could access the stash of abba by paying bribes.

11   Ibrahim was not responsible for handling the logistics of

12   paying those bribes to access the abba.         And in objection to

13   paragraph 51, defense counsel indicates that approximately only

14   1.4 tons of abba were transported from Nairobi to South Africa.

15             THE COURT:    One second, please.      Ms. Houle, Count six

16   is the corruption, bribery of public officials charge.           To what

17   extent is the conduct that you've just indicated covered by

18   Count Six to which Ibrahim Abdalla pled guilty?

19             MS. HOULE:    The money from this abba business, your

20   Honor, was what was used to pay those bribes that are the

21   subject of the count that your Honor just identified.

22   Separately, this relates to Ibrahim's broader drug trafficking

23   which he's denied in connection with sentencing.          That's

24   relevant to your Honor's consideration.         Your Honor noted in

25   advance of trial that that evidence would come in as direct


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 19 of 205          19
     J7P3ABD1                    Goswami - Direct

1    evidence of the charged conspiracy and as background to the

2    relationships of those co-conspirators.

3                MS. CARDI:   If I may, your Honor.     This is not the

4    trial.   This is a Fatico hearing that is very specific.

5    Ibrahim did not deny participation in the abba portion.              What

6    he denied was certain activities or asked to have certain

7    activities specified.      Just so it's clear, we have not denied

8    his involvement in that allegation.

9                MS. HOULE:   Your Honor, I note as well that this

10   testimony relating to this stockpile of abba relates ultimately

11   to the murder of Pinky, because the abba was owned by David

12   Armstrong.     So it's important background for the murder.

13               THE COURT:   All right.   I'll allow it as background.

14   BY MS. HOULE:

15   Q.   Mr. Goswami, in your discussions in 2013 with Baktash and

16   Ibrahim, did the topic of abba come up?

17   A.   Yes.

18               MS. CARDI:   Objection to Baktash and Ibrahim.       It's

19   either Baktash or Ibrahim.

20               MS. HOULE:   He just said he had a conversation with

21   Baktash and Ibrahim.

22               MS. CARDI:   We know you led the witness to say that.

23               THE COURT:   Overruled.

24   Q.   You may answer the question.

25   A.   Say it again?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 20 of 205   20
     J7P3ABD1                    Goswami - Direct

1    Q.   In your discussion in 2013 with Baktash and Ibrahim, did

2    the topic of abba come up?

3    A.   Yes.

4    Q.   What is abba?

5    A.   Abba is a precursor for the manufacturing of methaqualone,

6    from there you can manufacture the mandrax tablet.

7    Q.   Let's focus on your first conversation with Baktash and

8    Ibrahim relating to abba.      Where did that conversation take

9    place?

10   A.   In Nairobi, the Diamond Plaza Shopping Mall.

11   Q.   I'm handing you two exhibits, one that's marked for

12   identification as Government Exhibit 106, and the other is

13   Government Exhibit 134.      If could you open the folder marked

14   106, please.

15               What's shown in this picture?

16   A.   This is the Diamond Plaza Shopping Mall.

17               MS. HOULE:   The government offers 106.

18               THE COURT:   Let me suggest, Ms. Houle, again, in order

19   to move matters along, to the extent there is no dispute about

20   these factual graphics, there is no need to prolong the

21   proceeding by introducing exhibits that don't really go to the

22   heart of the issue.

23               MS. HOULE:   That's fine, your Honor.      I do think that

24   defense counsel intends and has done so in their pretrial

25   submissions attacking the credibility of this witness.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 21 of 205   21
     J7P3ABD1                    Goswami - Direct

1                THE COURT:   But the credibility of the witness is

2    not -- as I see the defense, not going to turn on whether the

3    transaction took place in this shopping center, rather than

4    some other shopping center.

5                MS. HOULE:   Understood, your Honor.      You can take that

6    down thank you.

7    Q.   Who was present for this hearing at diamond plaza?

8    A.   Myself, Baktash, Ibrahim, Baktash's half-brother Faisal,

9    another friend of Baktash called Niju, and his bodyguard.

10   Baktash's bodyguard.

11   Q.   What was discussed during this first meeting?

12   A.   Baktash and Ibrahim they told me they have access of 12 ton

13   of abba.

14               MS. CARDI:   Objection.   Move to strike.

15               THE COURT:   Overruled.

16   Q.   At this first meeting, were any details discussed regarding

17   this abba opportunity?

18   A.   No.

19   Q.   The following day, did you meet again with Baktash and

20   Ibrahim?

21   A.   Yes.

22   Q.   Where did this second meeting occur?

23   A.   In Westgate Mall in Nairobi and one other place called

24   Artcaffe.

25   Q.   Who was present during the meeting at the Artcaffe?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 22 of 205   22
     J7P3ABD1                    Goswami - Direct

1    A.   Myself, Baktash, Ibrahim, Baktash's half-brother Faisal,

2    Baktash's bodyguard and my brother-in-law.

3    Q.   What's your brother-in-law's name?

4    A.   Dennis Jedburgh.

5    Q.   Who invited your brother-in-law to this meeting?

6    A.   Myself.

7    Q.   Why?

8    A.   Because he does manufacture mandrax tablets in South

9    Africa.

10   Q.   Could you see whether anyone at the meeting at the Artcaffe

11   was armed?

12   A.   Yes.

13   Q.   Who was armed?

14   A.   Ibrahim and Baktash bodyguard.

15   Q.   Was there any discussion at this meeting about where the

16   abba was being held?

17   A.   Yes.   It was held in government warehouses.

18   Q.   Who described that?

19   A.   Baktash and Ibrahim, both of them.

20   Q.   Was there any discussion of where that abba had been

21   manufactured?

22   A.   Yes.

23   Q.   What was said?

24   A.   From China.

25   Q.   Who described that?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 23 of 205   23
     J7P3ABD1                    Goswami - Direct

1    A.   Baktash.

2    Q.   Was there any discussion of who owned the abba before it

3    was seized?

4    A.   Yes.

5    Q.   Who described that?

6    A.   Baktash and Ibrahim, both of them.

7    Q.   What did Ibrahim say about that?

8    A.   This abba belongs to David Armstrong.

9    Q.   In 2013, what, if anything, did Baktash tell you about his

10   prior dealings with David Armstrong?

11               MR. GOLTZER:   Objection.    Withdrawn.

12               THE COURT:   Overruled.

13   A.   Baktash told me he's been dealing with David Armstrong in

14   mandrax tablets.

15               MS. CARDI:   Could you repeat that?

16               THE WITNESS:   Baktash told me he's been dealing with

17   David Armstrong in mandrax tablet.

18               MS. CARDI:   Thank you.

19   Q.   What, if anything, did Baktash say about where Armstrong

20   was manufacturing mandrax tablets?

21   A.   Baktash told me David Armstrong was manufacturing mandrax

22   tablet in Mombasa, in one of the politician's house.

23   Q.   Did Baktash describe any other locations for Armstrong's

24   mandrax operations?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 24 of 205   24
     J7P3ABD1                    Goswami - Direct

1    Q.   What did he say?

2    A.   He told me -- Baktash told me David Armstrong shipped his

3    factory manufacturing for mandrax from Mombasa to a city called

4    Nyeri.

5    Q.   Did Baktash describe anything that happened in connection

6    with that Nyeri factory?

7    A.   Yes.

8    Q.   What did he say?

9    A.   Baktash told me he got the information from the police two

10   days in advance.     They want to raid this David Armstrong's

11   factory for manufacturing mandrax tablets, so he had informed

12   David Armstrong to close up the factory and clean up that

13   place.

14   Q.   Mr. Goswami, if I can ask you to speak very slowly and

15   clearly.

16   A.   Okay.

17   Q.   Did Baktash say what Armstrong did in response to that

18   warning regarding the Nyeri factory?

19   A.   Baktash told me after he warned Armstrong, David Armstrong,

20   he cleaned up his place and he closed the factory down in

21   Nyeri.

22   Q.   Who closed the factory down?

23   A.   David Armstrong.

24   Q.   What, if anything, did Baktash say about where Armstrong

25   moved his mandrax operations after the Nyeri factory closed?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 25 of 205   25
     J7P3ABD1                    Goswami - Direct

1                MS. CARDI:   Objection.   Relevance.

2                THE COURT:   Overruled.

3                THE WITNESS:   Say it again?

4                THE COURT:   Overruled.   You may answer.

5    A.   Baktash told me after he closed his factory in Nyeri, he

6    shipped his place into Hong Kong.        Manufacturing mandrax

7    tablets in a laboratory.

8    Q.   During that meeting at the Artcaffe in 2013, what, if

9    anything, was said regarding how Baktash and Ibrahim were

10   accessing the seized abba?

11   A.   Baktash told me he was getting his abba from government

12   warehouse by bribing Nairobi officers.

13   Q.   Did you have any discussions with Ibrahim about Ibrahim's

14   role in those activities?

15   A.   Yes.

16   Q.   What did Ibrahim say?

17   A.   Ibrahim told me his role is to take the money from Baktash

18   and pay the government bribe, the government official to pick

19   up the goods from the warehouse, and load it into transport.

20   Q.   When you say goods from the warehouse, what are you

21   referring to?

22   A.   Abba.

23   Q.   Did you ever observe Ibrahim transporting abba from the

24   warehouses?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 26 of 205    26
     J7P3ABD1                    Goswami - Direct

1    Q.   What did you see?

2    A.   One day I was at his apartment, and I saw a van full of

3    abba.

4    Q.   At that time, what, if anything, did Ibrahim say to you

5    about what was in his van?

6    A.   Ibrahim explained to me this is abba, and I'm going to go

7    load it into van, and it's going to go to South Africa.

8                THE COURT:   Ms. Houle, we're still waiting to hear

9    that connection that the Court asked about.         So far, all that's

10   happened is that you've drawn out testimony concerning drug

11   transactions.

12               MS. HOULE:   Again, your Honor, Ibrahim specifically

13   denied paying those bribes and telling Mr. Goswami that he

14   accessed that abba by paying those bribes.         So the witness's

15   testimony directly contradicts a specific objection to the PSR.

16               THE COURT:   All right.   Again, understood.      Count Six

17   encompasses that testimony, but I allowed it for background.

18   Proceed.

19   Q.   Did you ever see Ibrahim handle any of the money that was

20   paid to access the abba at the warehouse?

21   A.   Yes.

22   Q.   What did you see?

23   A.   I seen Baktash giving money to Ibrahim and giving him

24   instruction, and telling him go and pay this money to

25   government official, and get abba and do the packing and send


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 27 of 205   27
     J7P3ABD1                    Goswami - Direct

1    it to South Africa.

2    Q.   At around this time in 2013, did you have any discussions

3    with Ibrahim about his involvement in any other ongoing drug

4    trafficking?

5    A.   Yes.

6    Q.   What types of drugs did you discuss with Ibrahim?

7    A.   Ibrahim told me he's been dealing with --

8                MS. CARDI:   Objection.

9                THE COURT:   Overruled.   You may answer.

10   A.   Can you ask me the question again, please?

11   Q.   What types of drugs did you discuss with Ibrahim?

12   A.   All kind of drugs, like cocaine, methamphetamine.

13   Q.   Sorry.    You were just talking about conversations that you

14   had with Ibrahim regarding his ongoing drug trafficking in

15   2013.    What types of drugs did you discuss with him at that

16   point?

17   A.   Yeah, Ibrahim told me he's been dealing with drugs called

18   ephedrine, cocaine, mandrax.

19   Q.   What did Ibrahim say about his cocaine trafficking?

20               MS. CARDI:   Objection.   It's not in the indictment.

21               THE COURT:   Sustained.

22               MS. HOULE:   Your Honor, I'd like to move on to defense

23   counsel's objection to paragraph 50 of the PSR in which defense

24   counsel states "Ibrahim did not work with Goswami and Martin

25   Hong to transport abba from China to South Africa.           While


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 28 of 205   28
     J7P3ABD1                    Goswami - Direct

1    Ibrahim recalls meeting with Hong on one occasion, the

2    involvement attributed is not accurate."

3                Again, your Honor, the proceeds from this trafficking

4    was used in connection with Pinky's murder and were also used

5    to fund the bribes that were paid to government officials to

6    obstruct these proceedings.

7                MS. CARDI:   It's not paragraph 50, it's paragraph 53.

8    And I object because there is no connection to the actual

9    moneys and Pinky's death.      And I thought the Court was

10   interested in only the facts surrounding Pinky's death and was

11   involved, and not necessarily who paid it.

12               THE COURT:   Overruled.

13   Q.   Mr. Goswami, do you know an individual named Martin Hong?

14   A.   Yes.

15   Q.   Where is Hong from?

16   A.   China.

17   Q.   Where did you first meet Martin Hong?

18   A.   In Mombasa, at Baktash's house.

19   Q.   Approximately when was that?

20   A.   2014, May.

21   Q.   Who arranged for Hong's travel to Mombasa?

22   A.   Baktash.

23   Q.   Who participated in this meeting with Hong?

24   A.   Myself, Baktash and Ibrahim.

25   Q.   Before you met Hong, what, if anything, did Baktash tell


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 29 of 205   29
     J7P3ABD1                    Goswami - Direct

1    you about how Baktash knew Hong?

2    A.   Baktash told me he was introduced to Martin Hong by David

3    Armstrong over e-mail.

4    Q.   What was the purpose of having this meeting with Hong?

5    A.   So we can get the abba from China.

6    Q.   During this meeting, did Hong confirm that he had abba

7    available for purchase?

8    A.   Yes.

9    Q.   During this meeting, were prices discussed regarding Hong's

10   abba?

11   A.   Mr. Hong offered me and Baktash and Ibrahim, he can give us

12   a portion for the 1,000 U.S. dollars including the freight from

13   China to transport to South Africa.

14   Q.   Was any proposal made to Hong regarding pricing?

15   A.   Yes.

16   Q.   Who made that proposal?

17   A.   Myself and Baktash.

18   Q.   What did you propose?

19   A.   We proposed to Martin Hong we will pay you additional

20   $30,000, but on condition you don't supply to anybody so we can

21   monopolize this business.

22   Q.   Did Hong immediately accept your proposal?

23   A.   No.

24   Q.   What was his response?

25   A.   He told us he think about it.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 30 of 205   30
     J7P3ABD1                    Goswami - Direct

1    Q.   What did you do in response to that?

2    A.   Next day, me and Baktash, we arranged Mr. Hong to travel to

3    national park in Kenya to see the wildlife safari.

4    Q.   Who went with Hong to the national park?

5    A.   Ibrahim and Baktash's kids.

6    Q.   What was Ibrahim supposed to accomplish in spending time

7    with Hong that day?

8    A.   Basically, supposed to do a PR job to move Mr. Hong to

9    accept our office.

10               MS. CARDI:   Objection.

11               THE COURT:   Overruled.

12   Q.   Did you discuss that with Ibrahim in advance?

13   A.   Yes.

14   Q.   What did he say about that?

15   A.   He said go with him, try to convince Martin Hong to accept

16   our offer.

17   Q.   After Ibrahim spent the day with Martin Hong, did you speak

18   with him?

19   A.   Yes.

20   Q.   What did he say?

21   A.   At night, he called up me and Baktash from the national

22   park and he told us, told me and Baktash, Mr. Hong is ready to

23   our condition.

24   Q.   Did you meet with Hong the next day?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 31 of 205    31
     J7P3ABD1                    Goswami - Direct

1    Q.   Who else participated in that meeting?

2    A.   Myself, Baktash and Ibrahim.

3    Q.   At that meeting, did Hong commit to the terms of your

4    proposed deal?

5    A.   Yes.

6    Q.   Between 2014 and 2017, approximately how much abba did Hong

7    supply as part of this deal?

8    A.   Approximately 10 ton.

9                MS. HOULE:   Your Honor, I'll move on now to further

10   discussion of Ibrahim's use and possession of firearms.

11               MS. CARDI:   What paragraph are you referring to?

12               THE COURT:   Ms. Houle?

13               MS. HOULE:   Your Honor, defense counsel has indicated

14   that Ibrahim carried a licensed firearm, that he never engaged

15   in violence, and that he has not engaged in assaults.           His

16   possession of firearms throughout the course of this conspiracy

17   to protect this drug trafficking business, his purchase of

18   firearms from a terrorist organization, are all relevant to his

19   use and possession of firearms, other than the licensed firearm

20   he carried.

21               MS. CARDI:   This is a perfect example, your Honor, of

22   the government using this opportunity to get in evidence, first

23   of all, that was never before -- in the indictment, was never

24   part of the initial PSR, never involved any terrorist

25   connections.     And now we throw the word "terrorist" around and


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 32 of 205   32
     J7P3ABD1                    Goswami - Direct

1    that is to besmirch my client.

2              We did not object, as I told you on the phone

3    yesterday, to the fact that my client has pled guilty to the

4    guns used in furtherance of the drug trafficking.          Yes, he did

5    have a license to carry a gun, which is apparently not uncommon

6    in Kenya.   We have not presented that as a defense to that.         So

7    there should be no testimony in regard to his involvement with

8    guns, and there should be no testimony about any alleged

9    connection with guns and terrorism.

10             THE COURT:    Ms. Houle?

11             MS. HOULE:    It's relevant to sentencing, your Honor.

12   The extent to which he was using guns, the sources of those

13   guns, the type of guns that he was using, how he was using it

14   in connection with these assaults of others, which he's denied,

15   he's denied participating in any assaults or threats of

16   violence.

17             MS. CARDI:    Your Honor, the source of the guns, first

18   of all, were never told to counsel, never told to the

19   defendant, never raised in the indictment, never raised in the

20   plea, never raised in the PSR.       And now, they're suddenly

21   raised.

22             MS. HOULE:    It was in the 3500 that was produced to

23   defense counsel.

24             MS. CARDI:    The subsequent 3500 material which was

25   created after you knew you had to go to a Fatico hearing, and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 33 of 205     33
     J7P3ABD1                    Goswami - Direct

1    this witness knew he had to go to Fatico hearing.

2              MS. HOULE:    That's not true.

3              MS. CARDI:    Suddenly I see this allegation.

4              MS. HOULE:    That's not correct.      All the information

5    was in the defendant's possession.

6              MS. CARDI:    It certainly was not.

7              THE COURT:    I'm going to sustain the objection in

8    part, again, to the extent that it's background that will lead

9    eventually to closing the loop on Ibrahim's use of firearms in

10   connection with violent facts.       In that regard, the sources of

11   the firearms or specific instances of which he may have

12   possessed are not related to their use for violence, I will

13   rule beyond the scope.

14             MS. HOULE:    Your Honor, the source of the firearms or

15   the type of firearms that Ibrahim had access to is relevant to

16   the types of guns that he was using as part of this conspiracy.

17             THE COURT:    I don't see that connection.       He admits

18   that he had guns.

19             MS. HOULE:    He admits to having one gun that he had a

20   license for.

21             THE COURT:    He admitted to having the licensed gun and

22   other guns, but where those guns came from, I don't see as

23   relevant to the fact he used them, as you allege, for acts of

24   violence.   So let's get to the question about acts of violence,

25   regardless of who gave him the guns.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 34 of 205   34
     J7PTABD2                    Goswami - Direct

1                MS. HOULE:   Your Honor, I would like to turn now to

2    eliciting testimony from this witness regarding Ibrahim's

3    travel to Tanzania.      This is in connection with defense

4    counsel's objection to paragraph 57 of the PSR in which defense

5    counsel states:    Ibrahim did not indicate he was excited about

6    this potential deal because the market price for heroin in the

7    United States greatly exceeded the market price for

8    methaqualone in South Africa -- and here, your Honor, is the

9    relevant point -- and did not agree to contact heroin suppliers

10   known as Abdul Syed, Mohammad Nasser and Hariri.

11               THE COURT:   Proceed.

12   BY MS. HOULE:

13   Q.   Mr. Goswami, turning your attention to May of 2014, did you

14   have any discussions with Ibrahim about a trip to Tanzania?

15   A.   Yes.

16   Q.   What did Ibrahim say about the purpose of this trip?

17   A.   You mean after the trip or while we were in Tanzania?

18   Q.   Well, did Ibrahim contact you while he was in Tanzania?

19   A.   Yes.

20   Q.   What did he say at that time about the purpose of the trip?

21   A.   Ibrahim told me the purpose of the trip is they're looking

22   for heroin to supply Rashid and checking the qualities also.

23   Q.   Who did Ibrahim say accompanied him on this trip?

24   A.   His brother Baktash and Baktash's wife and Baktash's

25   bodyguard.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 35 of 205   35
     J7PTABD2                    Goswami - Direct

1    Q.   What Ibrahim tell you about who he met with in Tanzania?

2    A.   Ibrahim told me he met with person called Hariri.

3    Q.   What did Ibrahim say about who else was present for the

4    meeting with Hariri?

5    A.   Baktash.

6    Q.   Did Ibrahim describe what happened during the meeting with

7    Hariri?

8    A.   Yes.

9    Q.   What did he say?

10   A.   He told me that he seen some samples and there's not enough

11   heroin to supply to the United States of America.

12   Q.   Did Ibrahim describe any other meetings that he

13   participated in during this trip to Tanzania?

14   A.   Yes.

15   Q.   Who did he say were the participants of the other meeting?

16   A.   Ibrahim told me that Ibrahim and his brother Baktash met a

17   person called Mohammad Nasser in Tanzania.

18   Q.   Based on your conversation with Ibrahim, what's your

19   understanding of who Mohammad Nasser is?

20   A.   My understanding is Mohammad Nasser is the one of the drug

21   dealers in Tanzania.

22   Q.   What did Ibrahim tell you about what happened during this

23   meeting with Nasser?

24   A.   Ibrahim told me that they have seen the samples and there's

25   not enough quantity for heroin to export to America, that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 36 of 205   36
     J7PTABD2                    Goswami - Direct

1    there's not enough samples of the heroin.

2                MS. HOULE:   May I have one moment, your Honor?

3                THE COURT:   Yes.

4                (Pause)

5    BY MS. HOULE:

6    Q.   Mr. Goswami, directing your attention to November 9, 2014,

7    what happened that day?

8    A.   November 9, 2014, my son, Baktash, and Ibrahim and Gulam

9    Hussein, we got arrested in Kenya.

10   Q.   What was the basis of the charges against you?

11   A.   Conspiracy to import the heroin into the United States of

12   America and for extradition to the United States of America.

13   Q.   Were you initially detained following your arrest?

14   A.   Yes.

15   Q.   Were you later released on bail?

16   A.   Yes.

17   Q.   Once you were released on bail, did you continue to

18   distribute abba with Baktash and Ibrahim?

19   A.   Yes.

20   Q.   At that time did you also participate in discussions

21   regarding producing methamphetamine?

22   A.   Yes.

23               MS. HOULE:   Your Honor, I would like to elicit

24   testimony now briefly regarding the Avon Life Sciences deal at

25   paragraph 63 to 66 of the PSR.       Ibrahim's counsel objects and


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 37 of 205   37
     J7PTABD2                    Goswami - Direct

1    states:     Ibrahim played no substantive role regarding Avon Life

2    Sciences and did not agree to participate in the shipments from

3    Avon.

4                THE COURT:   Proceed.

5    BY MS. HOULE:

6    Q.   Mr. Goswami, are you familiar with a company called Avon

7    Life Sciences?

8    A.   Yes.

9    Q.   What is Avon Life Sciences?

10   A.   Avon Life Sciences is a company based in India in a city

11   called Solapur, and they are the manufacturer of the ephedrine

12   in India.

13   Q.   In 2015 did you participate in any meeting with

14   representatives from Avon?

15   A.   Yes.

16   Q.   Where was that meeting held?

17   A.   In Mombasa in one of the hotels called the Bliss Hotel.

18   Q.   Other than the representatives from Avon, who else

19   participated in that meeting?

20   A.   Myself, Baktash, Ibrahim, Mohammad Nasser.         Mohammad Nassar

21   has a guy called Rumi and one of Baktash's friends called Niju

22   Dawood.

23   Q.   Is that the same Mohammad Nasser that Ibrahim described

24   meeting with in Tanzania?

25               MS. CARDI:   Objection.   My recollection is that


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 38 of 205   38
     J7PTABD2                    Goswami - Direct

1    Mr. Goswami was not in Tanzania so he was not present for the

2    meeting, so how could he know whether it was the same one that

3    they met?     Mohammad is a common name and Nasser is a common

4    name.

5                THE COURT:   Ms. Cardi, you will have your opportunity

6    on cross-examination to clarify these questions, Ms. Houle, if

7    there's any ambiguity, try to clarify it.         If not, let's

8    proceed.

9                MS. HOULE:   Thank you, your Honor.

10   BY MS. HOULE:

11   Q.   Who invited Nasser to this meeting with the Avon

12   representatives?

13   A.   Baktash.

14   Q.   What, if anything, did the Avon representatives offer at

15   this meeting?

16   A.   Ephedrine.

17   Q.   What quantity of ephedrine was offered?

18   A.   In tons.

19   Q.   What did the Avon representative ask for in return?

20   A.   They needed some financial help.

21   Q.   How much money did they ask for?

22   A.   On the order of a million dollars.

23   Q.   Did anyone at the meeting agree to provide the Avon

24   representative with money?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 39 of 205   39
     J7PTABD2                    Goswami - Direct

1    Q.   Who agreed?

2    A.   Myself, Baktash, Mohammad Nasser and Ibrahim.

3    Q.   Was any money provided to Avon?

4    A.   Yes.

5    Q.   How much money?

6    A.   Hundreds of thousands of dollars.

7    Q.   How much ephedrine was Avon supposed to provide in return

8    for that payment?

9    A.   In tons, around 3.5 tons.      We were to bring it into South

10   Africa.

11   Q.   Did you have any discussions with Ibrahim regarding what

12   would happen to that ephedrine?

13   A.   Yes.

14   Q.   What was discussed?

15   A.   It was discussed we go to manufacture the methamphetamine.

16   Q.   Where did you intend to manufacture methamphetamine?

17   A.   Tanzania and Mozambique.

18   Q.   Let's focus on Tanzania.      Who was going to be responsible

19   for overseeing the factory in Tanzania that would produce the

20   methamphetamine?

21   A.   Ibrahim.

22   Q.   Did you have any discussions with Ibrahim about that?

23   A.   Yes.

24   Q.   What did Ibrahim agree to do?

25   A.   Ibrahim agreed to go to Tanzania through the borders and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 40 of 205   40
     J7PTABD2                    Goswami - Direct

1    make sure he oversee the operation of the manufacturing of the

2    methamphetamine and nothing goes wrong.

3    Q.   Did you have any discussions with Ibrahim about where the

4    methamphetamine would be sent after it was manufactured?

5    A.   Yes.

6    Q.   What did you discuss?

7    A.   Methamphetamine will be sent all over the world, including

8    the United States of America.

9    Q.   Did Avon ultimately provide those 3.5 tons of ephedrine?

10   A.   No.

11   Q.   Why not?

12   A.   Because in April 2016 the law enforcement of India close

13   the Avon factory.

14               MS. HOULE:   Your Honor, I would like to move on now to

15   discussing a murder that this witness was involved in.           I

16   imagine that it will be a topic of cross-examination, and it

17   relates as well to his relationship with Baktash.

18               MR. GOLTZER:   No objection.

19               THE COURT:   Proceed.

20   Q.   You said that the Avon factory was shut down, is that

21   correct?

22   A.   Yes.

23   Q.   When, approximately, was the Avon factory shut down?

24   A.   April 2016.

25   Q.   On the day that Avon was shut down, did Baktash make any


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 41 of 205   41
     J7PTABD2                    Goswami - Direct

1    request of you?

2    A.   Yes.

3    Q.   What did he request?

4    A.   Baktash asked me I should arrange for two tons of abba into

5    South Africa.

6    Q.   What did Baktash say he want the to do with those two tons

7    of abba?

8    A.   He wanted to manufacture the tablets and sell them in South

9    Africa, mandrax tablets.

10   Q.   What, if anything, did Baktash say about who was going to

11   work with him in this mandrax manufacturing?

12   A.   A person called Raymond from Tanzania and I called Clement,

13   and a person called Taka from South Africa.

14   Q.   Based on your conversations with Baktash, what's your

15   understanding of what Baktash's relationship was to Taka?

16   A.   I met Taka through Baktash and I know Taka has been working

17   with drug business with Baktash for a long time.

18   Q.   What types of drugs was Baktash involved with with Taka?

19   A.   Abba and mandrax.

20   Q.   What did Baktash say about who would profit from this

21   mandrax manufacturing with Taka?

22   A.   Himself only.

23   Q.   Did you provide the two tons of abba that Baktash

24   requested?

25   A.   No.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 42 of 205   42
     J7PTABD2                    Goswami - Direct

1    Q.   Why not?

2    A.   Because I was not going to make any money.

3    Q.   What generally was Baktash's reaction when you did not

4    provide the two tons of abba?

5    A.   He was very angry with me.

6    Q.   Did this disagreement between you and Baktash result in any

7    incident at your home?

8    A.   Yes.

9    Q.   Immediately before the incident, did you receive a call

10   from Baktash?

11   A.   Yes.

12   Q.   Approximately what time of day was that?

13   A.   Around 5:30 in the morning.

14   Q.   When Baktash called you did he ask you any questions?

15   A.   Yes.

16   Q.   What did he ask?

17   A.   He was very angry and he was asking me what happened with

18   my two tons of abba, when are you going to give me.

19   Q.   What, if anything, did Baktash say he was going to do?

20   A.   And he was threatening me and telling me I'm coming to your

21   house, I'm going to beat shit out of you, and I will make sure

22   my wife, Najmi Ali, beat your girlfriend in front of you.

23   Q.   Following this call, did Baktash go to your home?

24   A.   Yes.

25   Q.   Where were you?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 43 of 205   43
     J7PTABD2                    Goswami - Direct

1    A.   I was across the apartment in another apartment.

2    Q.   Could you see what was happening?

3    A.   Yes.

4    Q.   Who was Baktash with?

5    A.   With his wife, his son, his nephews, his bodyguards.

6    Q.   Did there come a time when Ibrahim arrived?

7    A.   Yes.

8    Q.   How long after Baktash did Ibrahim arrive?

9    A.   In a few minutes.

10   Q.   Did Baktash enter your home?

11   A.   Yes.

12   Q.   How?

13   A.   By breaking the glass window.

14   Q.   What did you do to address the situation?

15   A.   I called Ali Gulam Hussein and I told him please go to my

16   house and make sure Baktash don't harm my girlfriend.

17   Q.   After you called Gulam, did he arrive at your house?

18   A.   Yes.

19   Q.   Did Gulam speak to Baktash?

20   A.   Yes.

21   Q.   After Gulam spoke to Baktash, did Baktash leave?

22   A.   Yes.

23   Q.   Did you tell anyone about this incident with Baktash at

24   your home?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 44 of 205   44
     J7PTABD2                    Goswami - Direct

1    Q.   Do you know someone named Mazaghadi?

2    A.   Yes.

3    Q.   Who is that?

4    A.   He's my associate who I deal with him in drugs in South

5    Africa.

6    Q.   When you told Mazaghadi about what had happened with

7    Baktash, did Mazaghadi make any proposal to you?

8    A.   Yes.

9    Q.   What did he propose?

10   A.   He was very angry and told me:       I'm going to kill Taka.

11   Q.   Did you agree that Taka should be killed?

12   A.   Yes.

13   Q.   Why would killing Taka address this incident with Baktash?

14   A.   Because Taka is the one who was putting pressure on Baktash

15   for abba, and because of that Baktash was coming to my house

16   and want to harm me and my girlfriend.

17   Q.   Was Taka ultimately killed?

18   A.   Yes.

19   Q.   How long after your conversation with Mazaghadi was Taka

20   killed?

21   A.   The next day.

22   Q.   Based on your discussions with Mazaghadi, what's your

23   understanding as to what happened to Taka when he was killed?

24   A.   Some shooters went to his house and they killed him in his

25   house.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 45 of 205   45
     J7PTABD2                    Goswami - Direct

1    Q.   Did you later discuss Taka's death with Baktash?

2    A.   Yes.

3    Q.   Where did that conversation occur?

4    A.   We had a meeting in a hotel in Mombasa.

5    Q.   Who was present for the meeting?

6    A.   Myself, Baktash, Ibrahim, Ali Gulam was there, our lawyer

7    Cliff Combetta, and someone called Niju Dawood.

8    Q.   During this discussion did you and Baktash come to any

9    agreement?

10   A.   Yes.

11   Q.   What was the agreement?

12   A.   We came to the peaceful, we not going to fight each other,

13   it was a peaceful argument.

14   Q.   Let's turn to the murder of Pinky.       Who first introduced

15   you to Pinky?

16   A.   Ibrahim.

17   Q.   Approximately when was that?

18   A.   2013.

19   Q.   Where was that?

20   A.   In Nairobi, one of the nightclubs.

21   Q.   When Ibrahim introduced you to Pinky, what did he say?

22   A.   When he introduced me to Pinky he told me Pinky is one of

23   the guys who transport the drugs from East Africa to South

24   Africa, and he's a right-hand man of David Armstrong.

25   Q.   Did Ibrahim describe anyone else that Pinky transported


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 46 of 205   46
     J7PTABD2                    Goswami - Direct

1    drugs for?

2    A.   Yes.

3    Q.   Who?

4    A.   For Baktash, for David Armstrong, and many others who sell

5    the drugs from East Africa to South Africa.

6    Q.   You mentioned David Armstrong earlier.        Can you remind the

7    Court of how David Armstrong made money?

8    A.   Through the drugs.

9    Q.   What drug?

10   A.   Mandrax.

11   Q.   When did you first meet David Armstrong?

12   A.   Early 2014.

13   Q.   Where did you meet him?

14   A.   In Mombasa at Baktash's house.

15   Q.   Where was Armstrong living at that time?

16   A.   In Baktash's house.

17   Q.   Why?

18   A.   Because David Armstrong had some issue with the

19   immigration, so he was hiding in Baktash's house.

20   Q.   Who told you that?

21   A.   Baktash and David Armstrong.

22   Q.   Did Baktash ask you for any assistance in connection with

23   David Armstrong's immigration issues?

24   A.   Yes.

25   Q.   What did he ask you for?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 47 of 205   47
     J7PTABD2                    Goswami - Direct

1    A.   Baktash told me David Armstrong is having some immigration

2    problem, but we can solve it by bribing the Kenyan government

3    officials and it's going to cost around half a million dollars.

4    Q.   Did you agree to provide Baktash with any money?

5    A.   Yes.

6    Q.   How much money did you provide?

7    A.   $202,000 U.S.

8    Q.   To whom did you give that money?

9    A.   Baktash's half brother called Tinta.

10   Q.   Who else was present when you handed Tinta the money?

11   A.   Ibrahim.

12   Q.   At that time was there any discussion of what the purpose

13   of the money was?

14   A.   Yes.

15   Q.   What was said?

16   A.   To bribe the government officials and fix the issue for

17   David Armstrong.

18   Q.   Did Baktash contribute any money?

19   A.   Yes.

20   Q.   Do you know how much?

21   A.   I don't know.

22   Q.   Was Armstrong supposed to provide you anything in return

23   for this assistance?

24   A.   Yes.

25   Q.   What was he supposed to provide?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 48 of 205   48
     J7PTABD2                    Goswami - Direct

1    A.   He's supposed to give me half a million mandrax tablets in

2    South Africa.

3    Q.   Was Armstrong supposed to provide Baktash with anything in

4    return for this assistance?

5    A.   Yes.

6    Q.   What?

7    A.   Share in riches manufacturing the mandrax tablets in Congo

8    around 25 percent.

9    Q.   25 percent of what?

10   A.   The share, which is manufacturing the mandrax tablets in

11   Congo.

12   Q.   How do you know that Armstrong was supposed to provide

13   Baktash with that share of the mandrax business?

14   A.   Because many times it was discussed in front of him.

15   Q.   Who discussed it?

16   A.   Baktash and David Armstrong.

17   Q.   Did there come a time when Armstrong stopped living with

18   Baktash?

19   A.   Yes.

20   Q.   Approximately when was that?

21   A.   April 2014.

22   Q.   What happened?

23   A.   It was in Nairobi, he was staying with Baktash in Baktash's

24   apartment, and he ran away from the apartment.          David Armstrong

25   ran away from the apartment.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 49 of 205    49
     J7PTABD2                    Goswami - Direct

1    Q.   Before David Armstrong ran away, did he provide you with

2    the 500,000 mandrax tablets?

3    A.   No.

4    Q.   Did he provide Baktash with a percentage of his mandrax

5    factory business?

6    A.   No.

7    Q.   What was Baktash's reaction to Armstrong running away?

8    A.   He was very angry.

9    Q.   How do you know that?

10   A.   Because I can make it out, he tell me he used to abuse him

11   and saying look what he did, he ran away.         We spend money on

12   him and he's run away now from us.

13   Q.   Turning your attention to May of 2014, did Baktash provide

14   you with any new information about David Armstrong?

15   A.   Yes.

16   Q.   What did Baktash say?

17   A.   Baktash told me he's living in Nairobi and the person who

18   is protecting him is Lemondo, a politician.

19   Q.   Did Baktash describe any information about Armstrong's view

20   of you and Baktash?

21   A.   Yes.

22   Q.   What did he say?

23   A.   Baktash told me Armstrong wants me and him to be killed,

24   and he's very angry with us, meaning me and Baktash.

25   Q.   So just to be clear, who did Armstrong want killed?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 50 of 205   50
     J7PTABD2                    Goswami - Direct

1    A.   Me and Baktash.

2    Q.   What was your understanding as to why Armstrong wanted to

3    have you and Baktash killed?

4    A.   He had some misunderstanding about me and Baktash.

5    Q.   What did that misunderstanding relate to?

6    A.   He thought we send the immigration to his place in Nairobi

7    to have him arrested.

8    Q.   Who thought that?

9    A.   David Armstrong.

10   Q.   Directing your attention to June of 2014, did you and

11   Baktash meet in person with Armstrong at around that time?

12   A.   Yes.

13   Q.   Where did you find Armstrong?

14   A.   One of the hotels in Mombasa.

15   Q.   What's the name of that hotel?

16   A.   Royal Escort.

17   Q.   Was anyone else with you and Baktash when you went to this

18   hotel?

19   A.   Yes.

20   Q.   Who?

21   A.   Baktash's girlfriend and his bodyguard, Baktash's

22   bodyguard.

23   Q.   Was anyone armed at the time?

24   A.   Yes.

25   Q.   What did you see?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 51 of 205   51
     J7PTABD2                    Goswami - Direct

1    A.   Baktash's bodyguard carried a gun and Baktash carried a gun

2    also.

3    Q.   What type of gun was Baktash carrying that day?

4    A.   A handgun.

5    Q.   When you went to the hotel did you immediately go inside?

6    A.   No.

7    Q.   Who first went inside?

8    A.   Baktash and his bodyguard.

9    Q.   Did you eventually follow Baktash into the hotel?

10   A.   Yes.

11   Q.   When you went into the hotel, who was in the room with

12   Armstrong?

13   A.   Baktash, his bodyguard, and there was one lady there in the

14   room.

15   Q.   When you went into the hotel room, did you ask Armstrong

16   any questions?

17   A.   Yes.

18   Q.   What did you ask him?

19   A.   I was very mad with him and I asked him:         What happened to

20   my money which I helped you to sort out your immigration issue?

21   Q.   You said you were mad.     Did you yell at Armstrong?

22   A.   Yes.

23   Q.   Did you threaten him?

24   A.   Yes.

25   Q.   Did you hear anyone else threaten Armstrong?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 52 of 205   52
     J7PTABD2                    Goswami - Direct

1    A.   Yes.

2    Q.   What did you hear?

3    A.   Baktash also threatened him and asked him what happened to

4    my share which you're supposed to give me also, 25 also.

5    Q.   Did this argument with Armstrong become physical?

6    A.   No.

7    Q.   Following these threats to Armstrong, did Armstrong agree

8    to do anything?

9    A.   Yes.

10   Q.   What did he agree to?

11   A.   He agreed to pay me my money and he agreed to give Baktash

12   his share.

13   Q.   Directing your attention to the following day, did you

14   receive a phone call from Baktash?

15   A.   Yes.

16   Q.   What did Baktash say?

17   A.   Baktash told me on the phone:       Parcel is here, you come

18   fast.

19   Q.   What did you understand Baktash to mean when he said that a

20   parcel was here?

21   A.   My understanding when he mentioned to me parcel is here

22   means I knew David Armstrong is there at his place.

23   Q.   Did you go to Baktash's home?

24   A.   Yes.

25   Q.   And is that in Mombasa?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 53 of 205   53
     J7PTABD2                    Goswami - Direct

1    A.   Sorry?

2    Q.   In Mombasa?

3    A.   Yes.

4    Q.   When you first arrived at Baktash's home, did you see

5    Ibrahim?

6    A.   Yes.

7    Q.   What, if anything, did Ibrahim say about how Armstrong had

8    gotten to Baktash's home?

9    A.   Ibrahim told me he's the one who kidnapped David Armstrong

10   from the hotel and brought him to Baktash's house.

11   Q.   Did Ibrahim say who went with him to kidnap Armstrong?

12   A.   Yes.

13   Q.   Who did he say?

14   A.   He went with his nephews.

15   Q.   At the time you had this discussion with Ibrahim, could you

16   see if Ibrahim was armed?

17   A.   Yes.

18   Q.   What did you see?

19   A.   He was carrying a handgun in his hips.

20   Q.   Where in Baktash's home was Armstrong located when you

21   arrived?

22   A.   Back of the house in the gazebo.

23   Q.   Who else did you see in the gazebo?

24   A.   Baktash's wife and Baktash and David Armstrong.

25   Q.   Did there come a time when Ibrahim entered the gazebo?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 54 of 205   54
     J7PTABD2                    Goswami - Direct

1    A.   Yes.

2    Q.   While you were in the gazebo with Baktash and Ibrahim and

3    Baktash's family, did there come a time when Armstrong left the

4    gazebo?

5    A.   Yes.

6    Q.   Where did he go?

7    A.   Next to the gazebo there's an office there, so he went with

8    Baktash into that office.

9    Q.   Did Baktash and Armstrong eventually return to the gazebo?

10   A.   Yes.

11   Q.   What was Baktash's demeanor when they returned?

12   A.   Baktash was very angry.

13   Q.   What did you see Baktash do?

14   A.   Immediately he started beating David Armstrong, started

15   hitting him.

16   Q.   What did you hear Baktash say?

17   A.   He was beating him and he was very angry, and he was

18   saying:     You are playing games with us, you don't pay our

19   money.    And he kept on beating him.

20   Q.   What did Baktash do next?

21   A.   Next he moved his gun from his handbag and points at him

22   and say:     I will kill you also.

23   Q.   What type of gun did Baktash point at Armstrong?

24   A.   Handgun.

25   Q.   And as Baktash pointed the gun at Armstrong, what did you


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 55 of 205   55
     J7PTABD2                    Goswami - Direct

1    hear him say?

2    A.   Baktash was telling David Armstrong:        I'm going to kill

3    you.   I'm going to kill you.

4    Q.   Did Baktash shoot Armstrong that day?

5    A.   No.

6    Q.   Why not?

7                MS. CARDI:   Objection.

8                THE COURT:   Sustained.

9    Q.   What happened?

10   A.   Myself, Ibrahim, and Baktash's wife, we got calm Baktash

11   down, made him calm down.

12   Q.   At the end of this incident with Armstrong, was any

13   agreement reached?

14   A.   Yes.

15   Q.   What was the agreement?

16   A.   He told me he's going to pay me my money, he's going to

17   give me the tablets in South Africa, mandrax tablets, and he

18   told Baktash he will give him his share also.

19   Q.   Give his share of what?

20   A.   Manufacturing of the mandrax tablets in Congo.

21   Q.   Mr. Goswami, do you know an individual named Stanley

22   Livondo?

23   A.   Yes.

24   Q.   Who is Livondo?

25   A.   Livondo is a politician in Kenya.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 56 of 205   56
     J7PTABD2                    Goswami - Direct

1    Q.   What, if anything, did Baktash tell you about Livondo's

2    relationship to Armstrong?

3    A.   Baktash told me Livondo is the one protecting David

4    Armstrong in Kenya.

5    Q.   In the days that followed that incident at Baktash's home

6    where he pointed a gun at Armstrong, did you overhear any

7    conversations between Livondo and Baktash?

8    A.   Yes.

9    Q.   What did you hear?

10   A.   I was sitting with Baktash at his place and Baktash was

11   talking to Livondo over the phone and he was arguing with him

12   and at the same time Livondo was threatening to Baktash also.

13   Q.   What did Livondo say to threaten Baktash?

14   A.   Livondo was telling Baktash:      Why did you need beat David

15   Armstrong?    I'm coming to Mombasa and I'm going to beat shit

16   out of you when I came to Mombasa.        He was threatening Baktash.

17   Q.   Did Livondo ever confront Baktash in person?

18   A.   Yes.

19   Q.   Where was that?

20   A.   One of the malls in Mombasa called City Mall.

21   Q.   Approximately when was that?

22   A.   After this telephone communication, around like three or

23   four days after that.

24   Q.   Were you present?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 57 of 205   57
     J7PTABD2                    Goswami - Direct

1    Q.   Who was with you?

2    A.   Myself, Baktash, Ibrahim and Baktash's bodyguard.

3    Q.   Was anyone armed?

4    A.   Yes.

5    Q.   Who was armed?

6    A.   Baktash, Ibrahim, and David, his bodyguard.

7    Q.   What happened when Livondo approached Baktash at the mall?

8    A.   Baktash and Livondo immediately started fighting.

9    Q.   What, if anything, did you see Ibrahim do at that point?

10   A.   While they were fighting Baktash fell down on the floor and

11   Ibrahim pulls out his gun and points it at Livondo to stop it,

12   stop it, otherwise I'm going to kill you.

13   Q.   What type of gun did Ibrahim pull out?

14   A.   Handgun.

15   Q.   And who did he point it at?

16   A.   Livondo.

17   Q.   And when you said you heard Ibrahim saying "I'll kill you,"

18   who was he speaking to?

19   A.   Livondo.

20   Q.   What happened in the mall when Ibrahim pulled out his gun

21   and pointed it at Livondo?

22   A.   Everyone started running and some people in the restaurant

23   went under the table also hiding.

24   Q.   What did you do at that point?

25   A.   I was standing there, then immediately myself, Baktash, and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 58 of 205     58
     J7PTABD2                    Goswami - Direct

1    Ibrahim and his bodyguard, we left the shopping mall.

2    Q.   Where did you Ibrahim, Baktash and Baktash's bodyguard go

3    at that point?

4    A.   From shopping mall we went to -- I stayed there by the

5    place, we went to my apartment.

6    Q.   Did Baktash and Ibrahim stay with you at your apartment?

7    A.   For a while.

8    Q.   Happened next?

9    A.   Baktash, Ibrahim and David, they gave their guns to me and

10   said please keep these guns, we're going to the police station

11   and we don't want to carry the guns in the police station.

12   We're going to try and sort out this issue when we come back.

13   Q.   Who handed you a gun?

14   A.   Baktash, Ibrahim, and Baktash's bodyguard.

15   Q.   Did Baktash and Ibrahim later return to your apartment?

16   A.   Yes.

17   Q.   What did they tell you happened at the police station?

18   A.   I asked Baktash and Ibrahim what happened.         They told me

19   they bribed the police officer in charge of the police station

20   and that finished the problem.

21   Q.   Did anyone retrieve a gun from you at that point?

22   A.   Sorry?

23   Q.   Did anyone retrieve their gun at that point from you?

24   A.   Yes, all of them.

25   Q.   So who took back a gun?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 59 of 205   59
     J7PTABD2                    Goswami - Direct

1    A.   Baktash, Ibrahim and David, Baktash's bodyguard.

2    Q.   Following this incident at the mall with Livondo, did you

3    have any communications with Pinky?

4    A.   No, not immediately.

5    Q.   At some time thereafter?

6    A.   Yes.

7    Q.   How did Pinky reach out?

8    A.   On Baktash's telephone.

9    Q.   Approximately how long after the incident at the mall did

10   Pinky reach out on Baktash's phone?

11   A.   Approximately a week, ten days, 15 days, I'm not sure.

12   Q.   Where were you when Pinky called Baktash?

13   A.   I was at Baktash's house.

14   Q.   Who else was present for this call with Pinky?

15   A.   Ibrahim.

16   Q.   What did you hear Pinky say on the call?

17   A.   Pinky was threatening Baktash over the phone and he was

18   telling Baktash, he say:      Why do you people, meaning me and

19   Baktash to David Armstrong, he's going to take revenge on us

20   and have us killed.     And he's telling us, me and Baktash and

21   Ibrahim, I'm the one going to protect David, nobody can touch

22   him, you will see what I will do with you people.

23   Q.   Immediately following this call with Pinky, did you have

24   any discussion with Baktash and Ibrahim?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 60 of 205   60
     J7PTABD2                    Goswami - Direct

1    Q.   What was discussed?

2    A.   So myself, Baktash and Ibrahim, we sat down and we said

3    this is going too far now, we should have Pinky killed.

4    Q.   Who agreed that Pinky should be killed?

5    A.   Myself, Baktash and Ibrahim.

6    Q.   What was the purpose of having Pinky killed?

7    A.   Because, first of all, Pinky was threatening us; second, we

8    wanted to have him killed so we can put an impression in South

9    African drug market we are not here to play.

10   Q.   Did you discuss those purposes during this conversation

11   with Baktash and Ibrahim?

12   A.   Yes.

13   Q.   What, if anything, did Ibrahim say about that?

14   A.   Then, while we were discussing about how to kill Pinky,

15   Baktash said we have some professionals in Kenya, maybe we can

16   send them to South Africa, and we were discussing how to kill

17   Pinky in South Africa.

18   Q.   Did you decide to have one of Baktash or Ibrahim's contacts

19   in Kenya kill Pinky?

20   A.   No.

21               MS. CARDI:   Objection, move to strike.

22               THE COURT:   Overruled.

23   A.   No.

24   Q.   What was discussed as to who should kill Pinky?

25   A.   So I told Baktash and Ibrahim my brother-in-law also have


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 61 of 205   61
     J7PTABD2                    Goswami - Direct

1    some people in South Africa who can do a job for us also to

2    kill Pinky.

3    Q.   What was Ibrahim's response to that?

4    A.   Ibrahim was telling me:      Why can't we use Kenyan shooter?

5    We can send people from here to South Africa.

6    Q.   And what was Baktash's response when you suggested that

7    someone in South Africa could conduct the killing of Pinky?

8    A.   So myself, Baktash and Ibrahim, we agreed and said see, I

9    don't care what you can do, and you can talk to people and let

10   us know what is going to happen.

11   Q.   So when they said let's see what you can do --

12   A.   Yes.

13   Q.   -- what did you understand that you were supposed to do

14   next?

15   A.   I supposed to have Pinky killed in South Africa.

16   Q.   Did you reach out to anyone to assist with that killing?

17   A.   Yes.

18   Q.   Who did you reach out to?

19   A.   My brother-in-law.

20   Q.   What's your brother-in-law's name?

21   A.   The Dennis Jedburgh.

22   Q.   Did you set up any meeting involving Dennis Jedburgh?

23   A.   Yes.

24   Q.   Who was present for that meeting?

25   A.   Myself, Baktash, and Ibrahim.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 62 of 205   62
     J7PTABD2                    Goswami - Direct

1    Q.   Where did that meeting occur?

2    A.   At Baktash's house.

3    Q.   Approximately when?

4    A.   June, end of June, July, something, 2014.

5    Q.   What was agreed upon at that meeting?

6    A.   We offered that we can pay up to half a ton of abba to

7    whoever killed Pinky.

8    Q.   Who agreed to pay the half ton of abba?

9    A.   Myself, Baktash, and Ibrahim.

10   Q.   What was Jedburgh's response?

11   A.   Jedburgh's response, he said he can do that thing.

12   Q.   Do what?

13   A.   To kill Pinky, these people can kill Pinky.

14   Q.   Following this meeting, was Pinky immediately killed?

15   A.   No.

16   Q.   How long after the meeting was Pinky killed?

17   A.   Approximately one month, something.

18   Q.   During that one-month period, what, if any, questions did

19   Ibrahim ask you about Pinky?

20   A.   Ibrahim used to ask me about Pinky's matter, what's

21   happening, how fast.     People are really mad because everyone

22   wanted to kill him.     He used to ask me about Pinky.

23   Q.   During that same one-month period, did Baktash ask you any

24   questions?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 63 of 205   63
     J7PTABD2                    Goswami - Direct

1    Q.   What did Baktash ask you?

2    A.   Baktash also asked me all the time what's happening, how

3    fast you people are going to kill Pinky.         And in fact, it was I

4    remember it was Ramadan, which is a holy month, most people are

5    fasting in that month, and Baktash is telling me:          I'm not even

6    fasting, I'm even drinking, because I want you to finish that

7    as soon as possible.

8    Q.   To finish what?

9    A.   To kill the Pinky.

10   Q.   During that time period did you speak with anyone else

11   about killing Pinky?

12   A.   Yes.

13   Q.   Who?

14   A.   One of my relatives in South Africa.

15   Q.   What's the name of your relative?

16   A.   Ajay Goswami.

17   Q.   Did you offer Goswami anything?

18   A.   Yes.

19   Q.   What?

20   A.   I offered Ajay Goswami half a ton of abba if his people can

21   kill Pinky in return.

22   Q.   After you had that conversation with Goswami, did you

23   discuss this conversation with Ibrahim?

24   A.   Yes.

25   Q.   What was Ibrahim's response?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 64 of 205    64
     J7PTABD2                    Goswami - Direct

1    A.   Ibrahim's response, he told me:       I'm going to do whatever

2    we have to do.    Make sure you do everything to get this guy as

3    soon as possible, don't waste the time on it.

4    Q.   What was Baktash's reaction to your conversation with

5    Goswami?

6    A.   Baktash's reaction also the same, he told me please try to

7    do it as soon as possible and have him killed.

8    Q.   After that one-month period did you learn that Pinky had

9    been killed?

10   A.   Yes.

11   Q.   How did you find that out?

12   A.   I received a phone call from my brother-in-law from South

13   Africa.

14   Q.   Your brother-in-law's name again?

15   A.   Dennis Jedburgh.

16   Q.   Where were you when Jedburgh called you?

17   A.   I was at Baktash's house.

18   Q.   When Jedburgh called you to tell you that Pinky was dead,

19   what did you do?

20   A.   Immediately I phoned Baktash and Ibrahim.

21   Q.   What was Baktash's response?

22   A.   Baktash's response, he was over the moon and he started

23   playing the music in gazebo, started dancing, and Ibrahim took

24   out the gun and started shooting in the air, and both brothers

25   were very excited.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 65 of 205   65
     J7PTABD2                    Goswami - Direct

1    Q.   What type of gun did you see Ibrahim shooting after you

2    told him that Pinky had been killed?

3    A.   Shotgun.

4    Q.   Did Ibrahim say anything further at that time?

5    A.   No.

6    Q.   At that time did you have any details about how Pinky was

7    killed?

8    A.   No.

9    Q.   Did you later learn any details?

10   A.   Yes.

11   Q.   What did you learn?

12   A.   The next day myself, Baktash, and Ibrahim were sitting in

13   the gazebo at Baktash's house and we checked on the internet

14   and we discovered Pinky was shot 32 times.

15   Q.   Where was Pinky shot 32 times, in what type of setting?

16   A.   He was in the car.

17   Q.   Did others in South Africa learn that you, Baktash, and

18   Ibrahim were involved in Pinky's death?

19               MS. CARDI:   Objection.

20               THE COURT:   Sustained.

21   Q.   Mr. Goswami, you said that Jedburgh had been promised a

22   half ton of precursor for Pinky's murder, is that right?

23   A.   Yes.

24   Q.   And was he provided that half ton?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 66 of 205   66
     J7PTABD2                    Goswami - Direct

1    Q.   Did that precursor come from the same abba business that

2    you described earlier?

3    A.   Yes.

4    Q.   Did you ever hear Ibrahim discuss Pinky's death with

5    others?

6    A.   Yes.

7    Q.   Let's discuss an example.      Are you familiar with an

8    individual named Clement?

9    A.   Yes.

10   Q.   Where did you first meet Clement?

11   A.   Through Ibrahim in 2013.

12   Q.   Where were you?

13   A.   In Nairobi.

14   Q.   What did Ibrahim tell you about Clement when he introduced

15   you to him?

16   A.   Ibrahim told me Clement is one of the transporters who

17   transport the drugs from East Africa to South Africa, and he

18   has been transporting for him and his brother and David

19   Armstrong and others.

20   Q.   Have you ever observed Clement have a dispute with Ibrahim?

21   A.   Yes.

22   Q.   What generally did that dispute relate to?

23   A.   Abba transporting to South Africa.

24               MS. CARDI:   I object, your Honor, about any other

25   conversation.     There's no allegation here that either Clement


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 67 of 205        67
     J7PTABD2                    Goswami - Direct

1    is murdered or that we have disputed any of these brand new

2    facts, by the way, that were just told to us I think yesterday

3    that Mr. Goswami is testifying to.        So I move to object.       It

4    has nothing to do with Pinky's death.

5                MS. HOULE:   Your Honor, this is a conversation about

6    Pinky's death, which is my next question.

7                THE COURT:   Overruled.

8                MS. CARDI:   It's not in the PSR, your Honor.

9                THE COURT:   Overruled.

10   BY MS. HOULE:

11   Q.   During this dispute between Ibrahim and Clement, did anyone

12   mention Pinky?

13   A.   Sorry, ma'am, any didn't get your question.

14               THE COURT:   Reporter, read back the question.

15               (Record read)

16   A.   Ibrahim mentioned Pinky.

17   Q.   What did Ibrahim say?

18   A.   Ibrahim was talking to Clement over the phone and he was

19   telling -- threatening him and telling him look what happened

20   to Pinky, we killed him, we have him killed.          If you were to,

21   Clement, next is you also.      That's what Ibrahim was telling

22   him.

23   Q.   Directing your attention to September of 2015, did you see

24   David Armstrong around this time?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 68 of 205   68
     J7PTABD2                    Goswami - Direct

1    Q.   Where did you see Armstrong?

2    A.   One of the hotels called Danrind in Mombasa.

3    Q.   How did you learn where Armstrong was that day?

4    A.   Ibrahim is the one who told me and Baktash he has

5    information Armstrong is in Mombasa in one of the hotels.

6    Q.   Did you go to the hotel?

7    A.   Yes.

8    Q.   Who went with you?

9    A.   Myself, Baktash, Ibrahim, and Baktash's girlfriend.

10   Q.   Why did you go to the hotel that day?

11   A.   Because we wanted to go and ask him about my money and the

12   share for Baktash which he's supposed to give the share of the

13   mandrax in Congo.

14   Q.   What happened when you entered Armstrong's hotel room?

15   A.   When we entered into David Armstrong's hotel room, Baktash

16   and Ibrahim decided to beat him.

17   Q.   Did you hit Armstrong?

18   A.   No.

19   Q.   When you say that you saw Baktash and Ibrahim beating him,

20   what did you see?

21   A.   Sorry, ma'am?

22   Q.   What did you see?

23   A.   I see Ibrahim having a gun in his hand also at the same

24   time while he's beating him.

25   Q.   What type of gun did Ibrahim have in his hand?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 69 of 205         69
     J7PTABD2                    Goswami - Direct

1    A.   Handgun.

2    Q.   What, if anything, did Ibrahim say when he was hitting

3    Armstrong?

4    A.   Ibrahim was mad and he was telling David Armstrong:             Why

5    are you not paying our money?

6    Q.   Did Armstrong eventually pay any mandrax tablets?

7    A.   Yes.

8    Q.   What quantity?

9    A.   150,000 tablets in South Africa, mandrax tablets in South

10   Africa.

11   Q.   What happened to those tablets?

12   A.   It was picked up by one of Baktash's men in Johannesburg.

13   Q.   And what did that person do with the tablets?

14   A.   And then from Johannesburg it was delivered to one of my

15   men in Cape Town.

16   Q.   Were the tablets sold?

17   A.   Yes.

18   Q.   Were there any proceeds from those sales?

19   A.   Yes.

20   Q.   Who received the proceeds?

21   A.   Baktash.

22   Q.   Mr. Goswami, do you know an individual named Ali Punjani?

23   A.   Yes.

24   Q.   What are some of the ways that Ali Punjani makes money?

25   A.   Through drugs.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 70 of 205   70
     J7PTABD2                    Goswami - Direct

1    Q.   What types of drugs does Punjani distribute?

2    A.   Cocaine.

3    Q.   Where does he live?

4    A.   Mombasa, Kenya.

5    Q.   In 2014, what was the relationship that you observed

6    between Punjani and Baktash?

7    A.   According to my observation, Baktash and Punjani were not

8    on good terms.

9    Q.   Why not?

10   A.   Because of power struggle.

11   Q.   Power over what?

12   A.   Power.   Who is more powerful in Mombasa, Ali Punjani or

13   Baktash.

14   Q.   In 2014, what did you observe to be the relationship

15   between Punjani and Ibrahim?

16   A.   The same, the same.

17   Q.   Are you familiar with an individual named Speedy?

18   A.   Yes.

19   Q.   What was Speedy's relationship to Punjani?

20   A.   Speedy is one of the right-hand boy for Ali Punjani.

21   Q.   Did there come a time in 2014 when you participated in an

22   assault of Speedy?

23   A.   Yes.

24   Q.   Where did that assault occur?

25   A.   At Baktash's house in gazebo.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 71 of 205   71
     J7PTABD2                    Goswami - Direct

1    Q.   How had Speedy gotten to Baktash's house that day?

2    A.   Myself, Baktash, Ibrahim and his bodyguards and his nephew,

3    we kidnapped him from the shopping mall.

4    Q.   Was anyone harmed at the time of Speedy's kidnapping?

5    A.   Yes.

6    Q.   Who?

7    A.   Baktash, Ibrahim, Baktash's bodyguards.

8    Q.   Whose idea was it to kidnap Speedy?

9    A.   Baktash, myself, and Ibrahim.

10   Q.   Can you describe for us the discussion that you had about

11   that?

12   A.   While we were sitting at Baktash's house we got information

13   that Speedy is at one of the shooting malls, so myself, Baktash

14   and Ibrahim, we said let's go pick him up and beat him up and

15   beat shit out of him.

16   Q.   Why did you agree to kidnap Speedy?

17   A.   I also had issue with Speedy.

18   Q.   What was the nature of your issue with Speedy?

19   A.   My issue with Speedy, he caused rift between one of my best

20   friends in Nairobi.

21   Q.   Based on your discussions with Baktash, what's your

22   understanding of what, if any, issues Baktash had with Speedy

23   at that time?

24   A.   Baktash had a similar issue.      He's the one who brought some

25   of the issue between Baktash and Ali Punjani.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 72 of 205   72
     J7PTABD2                    Goswami - Direct

1    Q.   Once you were at Baktash's home, what happened to Speedy?

2    A.   Sorry, ma'am?    I didn't get your question.

3              THE COURT:    Reporter, read back the question.

4              (Record read)

5    A.   Myself and Baktash's nephews and his son and Ibrahim, we

6    beat him very badly.

7    Q.   What did you use to hit Speedy?

8    A.   I used a rubber pipe.

9    Q.   After this assault of Speedy, where was he taken?

10   A.   After this assault we took him to Ali Punjani's hotel

11   called Nyeri International Hotel and Casino.

12   Q.   Whose idea was it to take Speedy to Punjani's hotel?

13   A.   It was Baktash's idea.

14   Q.   What, if anything, did Baktash say about why he wanted

15   Speedy to be brought to Punjani's hotel?

16   A.   Because he wanted to show Ali Punjani we can beat shit out

17   of your guy and deliver him to your place and you cannot do

18   nothing to us.

19   Q.   Did Ibrahim say anything about bringing Speedy to Punjani's

20   hotel?

21   A.   He was part of this conversation and he was also in on this

22   part.

23             MR. GOLTZER:     Excuse me, could you read that back?

24             THE COURT:    Reporter read back the answer.

25             (Record read)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 73 of 205     73
     J7PTABD2                    Goswami - Direct

1                THE WITNESS:   Agreed.

2    Q.   Who brought Speedy to Punjani's hotel?

3    A.   Myself, Baktash and Ibrahim, Baktash's bodyguard and his

4    nephew.

5    Q.   Are you familiar with an individual named Tony Sanghani?

6    A.   Yes.

7    Q.   What was Sanghani's relationship to Punjani?

8    A.   Friend of Punjani, good friend of Punjani.

9    Q.   In 2014, did Baktash express any concerns to you about

10   Sanghani?

11   A.   Yes.

12   Q.   What did Baktash say?

13   A.   Baktash told me don't trust this Tony Sanghani.          I know

14   he's trying to take you to Ali Punjani to work with him in drug

15   business.

16   Q.   What did you understand to be Baktash's concern about you

17   working with Punjani?

18   A.   Baktash's concern was if I go and work with Ali Punjani,

19   obviously I'm not going to do any drug deals with him also, so

20   he's going to be cut off from doing deals.

21   Q.   Who would be cut out?

22   A.   Baktash.

23   Q.   What, if anything, did Baktash do in connection with that

24   concern?

25   A.   He beat Tony Sanghani very badly.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 74 of 205   74
     J7PTABD2                    Goswami - Direct

1    Q.   Were you present?

2    A.   Yes.

3    Q.   Where did that assault occur?

4    A.   One of the dance bars in Mombasa.

5    Q.   Who else was present?

6    A.   Myself, Baktash, Ibrahim, Ali Punjani, Baktash's bodyguards

7    and his nephews.

8    Q.   What did you see Baktash do?

9    A.   Baktash -- Tony Sanghani was on the floor and everybody was

10   kicking and beating him.

11   Q.   Did that include Baktash?

12   A.   Yes, him, and everybody, including Ibrahim also.

13   Q.   Was any gun used during this assault?

14   A.   Not gun used, but Ibrahim was holding it in his hand, the

15   gun, and at the same time kicking Sanghani?

16   Q.   What type of gun was Ibrahim holding at that time?

17   A.   A handgun.

18   Q.   Did you also injure Sanghani?

19   A.   Yes.

20   Q.   How?

21   A.   I gave him a few slaps also.

22   Q.   What type of injuries did Sanghani sustain from this

23   assault?

24   A.   Head injury very bad, and he went into a coma for almost

25   three or four days.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 75 of 205      75
     J7PTABD2                    Goswami - Direct

1    Q.   Was he treated at a hospital?

2    A.   Yes.

3    Q.   Did you ever see a photograph of Sanghani while he was in

4    the hospital?

5    A.   Yes.

6    Q.   Who showed you that photo?

7    A.   Baktash showed me on his mobile phone.

8    Q.   Did you ever speak to Ibrahim about this assault of

9    Sanghani?

10   A.   Yes.

11   Q.   What did Ibrahim say?

12   A.   Ibrahim's reaction was just laughing and:         See, look what

13   we did, we beat him in front of Ali Punjani and he cannot do

14   nothing to us.    And laughing and taking proud of it.

15   Q.   Was this incident with Tony Sanghani the only time you have

16   seen somebody hospitalized after being beaten by Baktash?

17   A.   No.

18   Q.   Who else have you seen hospitalized?

19   A.   Baktash's own son.

20               MR. GOLTZER:   Objection, your Honor.

21               THE COURT:   I think this is becoming cumulative.        I'm

22   going to curtail the line of questioning at this point.

23               MR. GOLTZER:   Thank you.

24               THE WITNESS:   May I use the wash room?      I have a

25   prostate problem.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 76 of 205   76
     J7PTABD2                    Goswami - Direct

1              MR. GOLTZER:     We couldn't hear that.

2              MS. HOULE:    Your Honor, I have only probably --

3              THE WITNESS:     I'm diabetic and I have a problem with

4    the prostate, so I want to use the wash room.

5              THE COURT:    How much more time do you need?

6              MS. HOULE:    Your Honor, I'm sorry, I didn't -- if the

7    witness needs to use the bathroom, that's fine.

8              MS. CARDI:    Your Honor, that would be fine for me

9    also.

10             THE COURT:    All right, marshals.

11             We'll take a ten-minute break.

12             MR. GOLTZER:     Would you instruct the witness not to

13   speak to anyone?

14             THE COURT:    The witnesses is directed not to speak to

15   anyone involved in this case during the break.

16             (Recess taken)

17             (Continued on next page)

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 77 of 205    77
     J7P3ABD3                    Goswami - Direct

1                (In open court)

2                THE COURT:   Ms. Houle.

3                MS. HOULE:   Thank you, your Honor.

4                THE COURT:   Before we begin, can you give us a sense

5    of how much longer your direct is going to take?

6                MS. HOULE:   Just a few minutes, your Honor.       The final

7    topic relates to a New Year's Eve incident that Ibrahim has

8    denied his involvement in.

9                MS. CARDI:   Objection, your Honor.     He didn't deny he

10   was involved in it.      He denied he did certain actions.

11               THE COURT:   Proceed.

12               MS. HOULE:   Thank you, your Honor.

13   BY MS. HOULE:

14   Q.   Mr. Goswami, let me direct your attention to New Year's Eve

15   of 2016.     Did you see Baktash and Ibrahim that evening?

16   A.   Yes.

17   Q.   Where did you see them?

18   A.   At Ali Punjani's private club.

19   Q.   Was Punjani present at the club that night?

20   A.   Yes.

21   Q.   There was a fight that evening?

22   A.   Yes.

23   Q.   How did the fight break out?

24   A.   Baktash, Ibrahim, Baktash's bodyguards, almost 15 people,

25   they walked into the club.      And I was sitting on the pool


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 78 of 205    78
     J7P3ABD3                    Goswami - Direct

1    table, and immediately they went and started fighting on the

2    right-hand side of mine.      Ibrahim and his bodyguard and

3    everybody started beating somebody.

4    Q.   Who were Baktash and Ibrahim and Baktash's bodyguards

5    fighting with?

6    A.   They had the guns in their hands.

7    Q.   Who were they fighting with?

8    A.   One of Punjani's boy called Shafil Cara.

9    Q.   What did you see Baktash do?

10   A.   Baktash had a gun also, he was very violent and angry.          He,

11   at the same time he hit me also here on my head.

12   Q.   What did you see Ibrahim do?

13   A.   Ibrahim also had a gun in his hand and he was beating this

14   Shafil.

15   Q.   What type of gun did Ibrahim have?

16   A.   Handgun.

17   Q.   You said that Baktash had security guards present?

18   A.   Yes.

19   Q.   Were they armed?

20   A.   Yes.

21   Q.   How do you know that?

22   A.   I saw the gun in their hands.

23   Q.   How did this incident end?

24   A.   There was a shootout in the club from Baktash's side and

25   Ali Punjani's side.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 79 of 205        79
     J7P3ABD3                    Goswami - Direct

1    Q.   Did you discuss this incident afterward with Ibrahim?

2    A.   Yes.

3    Q.   What did Ibrahim say about the fight that had happened?

4    A.   Ibrahim was proud of it.

5    Q.   What did he say?

6    A.   He said, look, we went to Ali Punjani's private club.           He

7    want to be big, in front of his guy in his own club, and look

8    we took the power back.

9    Q.   What did Baktash say?

10   A.   He was laughing and saying the same, he was telling me now

11   I took my power back by doing this thing at Ali Punjani's

12   private club.

13               MS. HOULE:    One moment, your Honor.

14               No further questions.

15               MS. CARDI:    Your Honor, could I have a half hour to

16   look at my prepared cross-examination and edit it?

17               THE COURT:    All right.   Mr. Goltzer.

18               MS. CARDI:    To reduce it?

19               MR. GOLTZER:    We were planning that I would go last

20   and be substantially shorter than Ms. Cardi, because my issues

21   are much narrower.       Unless you want me to begin now.

22               THE COURT:    If your issues are narrower, you could get

23   done in the next 10, 15 minutes, why don't we do that and take

24   a lunch break.

25               MR. GOLTZER:    Did you want me to begin?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 80 of 205   80
     J7P3ABD3                    Goswami - Cross

1                THE COURT:   Yes.

2    CROSS-EXAMINATION

3    BY MR. GOLTZER:

4    Q.   Good afternoon.

5    A.   Good afternoon.

6    Q.   The prosecutor asked you a series of questions about crimes

7    you committed while you were in prison during your sentence in

8    Dubai.   Do you remember that?

9    A.   Yes.

10   Q.   You indicated to the prosecutor in response to those

11   questions that you had committed a series of crimes while you

12   were still in prison in Dubai.

13   A.   Yes.

14   Q.   Those crimes involved drug dealing?

15   A.   Yes.

16   Q.   And those crimes involved money laundering?

17   A.   Yes.

18   Q.   And that's where you met Gulam Hussein; is that correct?

19   A.   Yes.

20   Q.   And you used Gulam Hussein to send messages outside of the

21   prison; is that correct?

22   A.   What kind of messages?

23   Q.   Are you familiar with a term, it's slang for "sweets" which

24   in India is a code word for killing?

25   A.   No, I don't know.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 81 of 205   81
     J7P3ABD3                    Goswami - Cross

1    Q.   You deny ever sending a message with Mr. Gulam Hussein to

2    kill somebody who was an athlete?

3    A.   Sorry?

4    Q.   Did you send messages through Gulam Hussein?

5    A.   Yeah.

6    Q.   Transporter of heroin?

7    A.   Yeah.

8    Q.   To have two people killed while you were in prison in

9    Dubai; yes or no?

10   A.   No.

11   Q.   Did you ever send a message through Gulam Hussein having to

12   do with the slang word of sweets?

13   A.   No.

14   Q.   You deny it?

15   A.   Yes.

16   Q.   Would you change your testimony if you saw a report given

17   to the government by Gulam Hussein to the contrary?

18               MS. HOULE:   Objection.

19               MR. GOLTZER:   Your Honor, the rules of evidence don't

20   apply, most respectfully, and I have a good-faith basis for the

21   question, based on the government's 3500 material to me.

22               THE COURT:   Ms. Houle.

23               MS. HOULE:   He's already asked the witness about this

24   incident, and the witness has provided his testimony.

25               MR. GOLTZER:   Now I am asking him if he would change


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 82 of 205    82
     J7P3ABD3                    Goswami - Cross

1    it.

2                THE COURT:   Overruled.

3    Q.    Would you change your testimony based on a report from

4    Gulam Hussein to the contrary?

5    A.    Sorry?

6    Q.    Would you change your testimony based on a report from

7    Gulam Hussein to the contrary?

8    A.    No, I stick to whatever I said.      I've never gave order to

9    pass this kind of messages.

10   Q.    What kinds of messages, if any, did you tell him to pass

11   while you were in prison in Dubai?

12   A.    I don't remember.

13   Q.    You have no recollection at all?

14   A.    No.

15   Q.    But do you remember that you did send messages through

16   Gulam Hussein?

17   A.    No.

18   Q.    Do you remember whether, during the time you were in Dubai,

19   which countries you were committing crimes in?          Can you

20   remember that much?

21   A.    I don't understand your question.

22   Q.    What about it don't you understand?

23   A.    Sorry?

24   Q.    What about my question do you not understand, sir?

25   A.    Which country means what?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 83 of 205   83
     J7P3ABD3                    Goswami - Cross

1    Q.   Were you committing crimes in other countries from a Dubai

2    prison?

3    A.   Yes, I was committing crime by doing money laundering in

4    Europe, here, United States of America, Canada and South

5    Africa.    This is a crime I was committing.       Yes, I'm accepting

6    that.

7    Q.   While you were in prison in Dubai, you were having to

8    communicate with people in South Africa to commit the crimes

9    for you, weren't you?

10   A.   No.

11   Q.   So the people, as far as you know, the people in South

12   Africa just assumed that you wanted them to commit crimes and

13   you never asked them to do it; is that your testimony?

14   A.   Sorry, sir.   I didn't get your question.

15              MR. GOLTZER:    May we have it read back slowly?

16   A.   You're too fast for me.

17              (The record was read)

18   A.   Yes, I've never asked nobody to commit crimes in South

19   Africa.

20   Q.   Did you ever ask anybody in South Africa to send you money

21   for crimes that they committed while you were in prison in

22   Dubai?

23   A.   No.

24   Q.   So how did you commit crimes in South Africa with mandrax,

25   while you were in the Dubai prison, if you never asked anybody


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 84 of 205   84
     J7P3ABD3                    Goswami - Cross

1    to do it, and never got any money?

2    A.   No.    But in South Africa I ran the mandrax business while I

3    was in prison.

4    Q.   How, how did you do it?

5    A.   Through my brother-in-law, I supply to him one ton of

6    methaqualone, and then I got the money from through him.

7    Q.   How did your brother -- your brother or your

8    brother-in-law?

9    A.   Brother-in-law.

10   Q.   That's Mr. Jedburgh?

11   A.   Yes.

12   Q.   How did Mr. Jedburgh know that he was going to be getting

13   all of this -- was it abba?

14   A.   Yes.

15   Q.   A ton?

16   A.   Yes.

17   Q.   You were sitting in a jail in Dubai?

18   A.   Yes.

19   Q.   And you weren't asking Mr. Hussein to send messages?

20   A.   Why do I give Mr. Hussein?      I had telephone in my cell.

21   Q.   You had a telephone?

22   A.   Yes.

23   Q.   You were using a telephone?

24   A.   Yes.

25   Q.   From the prison?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 85 of 205   85
     J7P3ABD3                    Goswami - Cross

1    A.   Yes.

2    Q.   To conduct your business?

3    A.   Yes.

4    Q.   Did you have the telephone in your cell?

5    A.   Yes.

6    Q.   Did everybody have a telephone or just you?

7    A.   Many people had mobiles there.

8    Q.   Did you have to pay somebody to get the mobile phone?

9    A.   Yes.

10   Q.   It's called a bribe; is that correct?

11   A.   It's not from the police.

12   Q.   The prisoners used to sell each other telephones?

13   A.   Yes.

14   Q.   Would you get on a telephone from your jail cell and call

15   your brother-in-law?

16   A.   Yes.

17   Q.   Would you say to your brother-in-law I'm going to send you

18   or have sent to you one ton of abba?

19   A.   Yes.

20   Q.   And where was the abba coming from?

21   A.   I've given to him in Malawi.

22   Q.   Malawi, that's a nation in Africa?

23   A.   Yes.

24   Q.   Did you have a factory in Malawi?

25   A.   No.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 86 of 205   86
     J7P3ABD3                    Goswami - Cross

1    Q.   Did you have a connection in Malawi?

2    A.   No.

3    Q.   Did you have people in Malawi who were holding the abba for

4    you?

5    A.   No.

6    Q.   How did you arrange to have the abba transferred from

7    Malawi to South Africa while you were in a Dubai prison?

8    A.   Transport was arranged by my brother-in-law.

9    Q.   Your brother-in-law was a transporter of abba?

10   A.   No.

11   Q.   Your brother-in-law was able to arrange the transport of

12   abba?

13   A.   Yes.

14   Q.   Is it true that Pinky was a major transporter of abba and

15   other drugs for David Armstrong?

16   A.   Yes.

17   Q.   And you had invited your brother-in-law Jedburgh to one of

18   the early meetings in Kenya to involve him in the mandrax

19   business in South Africa.      Is that correct?

20   A.   Sorry.    Repeat that question?

21   Q.   I'll withdraw that question for now.        We'll get back to

22   your time when you were in prison in Dubai in a little bit.

23               But you were asked a series of questions, also by the

24   prosecutor obviously, about a trip that Baktash and Ibrahim

25   took with Baktash's wife to Tanzania; is that correct?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 87 of 205   87
     J7P3ABD3                    Goswami - Cross

1    A.   Yes.

2    Q.   You first became involved with Rashid and Baktash and the

3    plan to bring heroin from Tanzania to the United States some

4    time in late March, early April of 2014.         Is that correct?

5    A.   That's not correct.     I met Rashid in April.

6    Q.   April?

7    A.   Yes, 2014.

8    Q.   There were efforts you say made by Baktash to get drugs

9    from Tanzania in April, May, June, July of 2014; is that

10   correct?

11   A.   Yes.

12   Q.   No drugs were procured or gotten from Tanzania by Baktash

13   or Ibrahim in that five or six-month period.          Isn't that

14   correct?

15   A.   Yes.

16   Q.   In April -- in August, August 7 to be precise, you heard a

17   telephone conversation between Baktash and Rashid in which

18   Baktash said to Rashid Vijay is taking over the drug end of

19   things, right?

20   A.   Means I'm going to take over Akasha organization, I'm the

21   part of it, and I'm the one who is going to handle the

22   procuring the drugs and distributing the drugs for Baktash.

23   Q.   So in August, well, for the five months that you were

24   involved with Baktash and Rashid in negotiations, Baktash

25   wasn't able to get one gram of heroin into Kenya, was he?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 88 of 205   88
     J7P3ABD3                    Goswami - Cross

1    A.   Because --

2              MS. HOULE:    Objection.

3              MR. GOLTZER:     They opened the door, Judge.

4              MS. HOULE:    Your Honor set out in advance that the

5    scope of the direct would not include discussions relating to

6    the heroin transaction with Rashid, so we did not cover that on

7    direct.   The defense didn't object at this time, and now he is

8    on a series of questions relating to who sourced the heroin for

9    the DEA sting operation.

10             MR. GOLTZER:     What be could be more relevant to

11   sentencing?    It is something I addressed in my sentencing

12   memorandum.    The government opened the door, it goes to his

13   motives, to what he needs to say in terms of cooperation.

14             THE COURT:    Overruled.

15             MR. GOLTZER:     Thank you, Judge.

16   Q.   Isn't it true that from April to the beginning of August of

17   2014, the Baktash brothers did not cause, as far as you know,

18   one ounce of heroin to get into Kenya to be sent to the United

19   States; is that true?

20   A.   That's not true.

21   Q.   What heroin did they bring or have brought before you took

22   over the heroin business?

23   A.   It was not only me.     It was collective effort.

24   Q.   I am asking whether they were able, through their trips in

25   Tanzania, to get heroin into Kenya; yes or no?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 89 of 205      89
     J7P3ABD3                    Goswami - Cross

1    A.   Yes.   They went to get heroin in Tanzania, but there was no

2    heroin available because of the monsoon.

3    Q.   There were many telephone conversations that you overheard

4    between Baktash and Rashid; is that correct?

5    A.   What do you mean by that?

6    Q.   Did you hear conversations while Baktash was on the phone

7    with Rashid; yes or no?

8    A.   Yes.

9    Q.   And during some of those conversations, Baktash was telling

10   people on the other end of the phone that you heard, I have

11   access to 100 kilos, right?

12   A.   Baktash talking to people?

13   Q.   Talking to Rashid about what he had in Tanzania.          He was

14   telling Rashid I have drugs in Tanzania, right?

15   A.   Yes.

16   Q.   He was lying to Rashid, wasn't he?

17   A.   No.

18   Q.   He was making excuses why he couldn't get the heroin,

19   right?

20   A.   No.

21   Q.   He spoke to Rashid for five months, telling him I'm going

22   to get you heroin, I'm going to get you heroin, right?

23   A.   No.

24   Q.   He told Rashid he had samples, right?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 90 of 205      90
     J7P3ABD3                    Goswami - Cross

1    Q.   He told Rashid he knew people who could get him heroin in

2    Tanzania, right?

3    A.   Yes.

4    Q.   Did you know if that was true?

5    A.   Yes, it's true.

6    Q.   It's true, but he couldn't do it?

7    A.   No.    It was not available in that country.       That's why he

8    didn't do it.

9    Q.   Who got the 100 kilos that showed up in Nairobi?          You?

10   A.   How?

11   Q.   You are asking me how you got the heroin?

12   A.   Through Gulam Hussein.

13   Q.   You got it through Gulam Hussein?

14   A.   Yes.

15   Q.   Gulam Hussein was connected to a man in London known as the

16   Sultan?

17   A.   Yes.

18   Q.   The Sultan was a major heroin dealer?

19   A.   Yes.

20   Q.   The Sultan was somebody you talked to about bringing one

21   ton of heroin into East Africa to go to the United States,

22   didn't you?

23   A.   Myself, Baktash, and Ibrahim, we discussed with this

24   messenger.     So all of us together.

25   Q.   I'm asking whether you were the one who had the connection


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 91 of 205   91
     J7P3ABD3                    Goswami - Cross

1    that actually got the heroin as opposed to Baktash?

2    A.   Yes.

3    Q.   So if you hadn't gotten the heroin, you don't even know

4    that Baktash could have arranged to have it sent to Kenya?

5    A.   He would have done it.     He also has connections.

6    Q.   None that worked before you took --

7    A.   Sultan is not only my connection.       Sultan is Baktash's

8    connection.     He and his father worked with Sultan for many

9    years in tons of drugs.

10   Q.   Not heroin.

11   A.   But drugs.

12   Q.   Not heroin.   Baktash's father, as far as you knew, worked

13   with hashish?

14   A.   Mandrax.

15   Q.   Mandrax; is that correct?

16   A.   Yes.

17   Q.   Never heroin?

18   A.   Yes.

19   Q.   You never saw Baktash's father commit a crime against the

20   United States, did you?

21   A.   Yes.

22   Q.   What crime did he commit against the United States?

23   A.   None.

24   Q.   None.   But you did while you were in prison?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 92 of 205   92
     J7P3ABD3                    Goswami - Cross

1    Q.   In Dubai?

2    A.   Yes.

3    Q.   What crime did you commit against the United States while

4    you were in prison in Dubai?

5    A.   Money laundering.

6    Q.   How much money did you launder into the United States?

7    A.   Almost 50, $60 million.

8    Q.   Where in the United States did you launder the money?

9    A.   From New York.

10   Q.   To where?

11   A.   To Colombia.

12   Q.   Did you have a bank account in New York?

13   A.   No.

14   Q.   Did anybody you know have a bank account in New York?

15   A.   No.

16   Q.   How did you launder the money from your prison cell in

17   Dubai from the United States to Colombia?         How did you do that?

18   A.   They used to give us cash, U.S. dollar.

19   Q.   Give who cash?

20   A.   To my people here.

21   Q.   How many people did you have in New York while you were in

22   a Dubai prison?

23   A.   Two.

24   Q.   What were their names if you remember?

25   A.   One is called Patel.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 93 of 205   93
     J7P3ABD3                    Goswami - Cross

1    Q.   Patel?

2    A.   Yes.

3    Q.   Who else?

4    A.   I don't remember.     It's almost 16, 17 years.

5    Q.   You received money for doing this?

6    A.   Sorry?

7    Q.   Did you get paid for doing this?

8    A.   Yes.

9    Q.   Who paid you?

10   A.   I was getting percentage from there.

11   Q.   What percentage?

12   A.   1, 2 percent, depends.

13   Q.   1 or 2 percent of 50 or $60 million?

14   A.   500,000.

15   Q.   The half a million dollars, was it paid to you by cash or

16   in some other way?

17   A.   Cash.

18   Q.   They didn't send $500,000 cash into a Dubai prison, did

19   they?

20   A.   No.

21   Q.   Where was the cash sent?

22   A.   Dubai.

23   Q.   Bank account in Dubai?

24   A.   No.

25   Q.   Where in Dubai was the cash sent?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 94 of 205   94
     J7P3ABD3                    Goswami - Cross

1    A.   To money changers places, the exchanges.

2    Q.   How did the money end up in your hands or someone who

3    controlled it for you?

4    A.   I never took -- never had money in my hand.         I was in

5    prison.

6    Q.   How did you get the benefit of the money, if you did?

7    A.   What do you mean by that?

8    Q.   You got $500,000, right?

9    A.   Yes.

10   Q.   That was for you?

11   A.   Yes.

12   Q.   That was your percentage for arranging to have Patel and

13   someone who you don't remember launder 50 to $60 million from

14   New York to Colombia, right?

15   A.   Yes.

16   Q.   I would like to know, did you ever get the benefit of that

17   money, the $500,000?

18   A.   Yes.

19   Q.   How?

20   A.   I was using for my expenses and all other things.

21   Q.   What expenses did you have in prison?

22   A.   There's expenses in prison.

23   Q.   Like what?

24   A.   What do you mean by what?

25   Q.   Did you have to buy food?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 95 of 205      95
     J7P3ABD3                    Goswami - Cross

1    A.   Yes.

2    Q.   Did you have to buy telephones?

3    A.   Yes.

4    Q.   Clothing?

5    A.   No, we wear uniform.

6    Q.   Did you give the money or have the money given to any

7    members of your family?

8    A.   Sometimes yes.

9    Q.   You made a half a million dollars from laundering money,

10   right?

11   A.   Yes.

12   Q.   You made some money from mandrax, correct?

13   A.   Yes.

14   Q.   You were getting some percentage of Jedburgh's money while

15   you were in the prison in Dubai; is that correct?

16   A.   Yes.

17   Q.   What percentage of Jedburgh's money were you getting while

18   you were in prison in Dubai?

19   A.   You can call it I was getting lump sum money.         I only did

20   one deal for the mandrax from jail.

21   Q.   The one ton, how much did you get from that?

22   A.   50, $60,000.

23   Q.   And did you receive any other money or have money given to

24   someone for you while you were in jail in Dubai for the 16

25   years?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 96 of 205   96
     J7P3ABD3                    Goswami - Cross

1    A.   Apart from money laundering and this one ton, no.

2    Q.   So you earned $560,000 while you were in prison?

3    A.   More.

4    Q.   How much?

5    A.   Around 2, $3 million.

6    Q.   2 or $3 million was earned by you while you were spending

7    16 years in a Dubai prison?

8    A.   Yes.

9    Q.   How did you earn the other two and a half million dollars

10   while you were in prison?

11   A.   By doing money laundering.

12   Q.   Oh.    That was for other countries?

13   A.   Exactly.

14   Q.   Spain?

15   A.   U.K.

16   Q.   U.K.    Holland?

17   A.   Holland.

18   Q.   South Africa?

19   A.   Canada.

20   Q.   Canada.    How many people did you have working for you in

21   Canada while you were in prison in Dubai?

22   A.   None for me.

23   Q.   How did you launder money in Canada if you had nobody

24   working for you?

25   A.   Because I had people in Dubai, they had connection in


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 97 of 205    97
     J7P3ABD3                    Goswami - Cross

1    Canada, and they used to receive the money.

2    Q.   What about Holland, same thing?

3    A.   Same thing.

4    Q.   So, you had people in Dubai working for you to launder the

5    money in the other countries?

6    A.   Yes, sir.

7    Q.   You didn't have people working in Holland or Spain or any

8    of the other countries, just New York?

9    A.   Yes.

10   Q.   How many people did you have in Dubai working for you?

11   A.   Not working for me.     They were working for themself, but

12   they were doing the business with me.

13   Q.   Did they need you while you were in jail?         Were you the

14   broker of the business?

15   A.   Yes.

16   Q.   So you were the connection between the people in Dubai and

17   the people in the other countries?

18   A.   Yes.

19   Q.   You were able to maintain contact with them on the

20   telephone?

21   A.   Yes.

22   Q.   Were you ever concerned that the telephones were being

23   monitored by the authorities in Dubai?

24   A.   Yes.

25   Q.   But that didn't stop you from doing it?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 98 of 205    98
     J7P3ABD3                    Goswami - Cross

1    A.   It stopped in the end.

2    Q.   I'm sorry?

3    A.   It stopped in the end.

4    Q.   In the end.   What was the end?      When was the end?     When you

5    were released?

6    A.   I worked after one and a half years with money laundering,

7    I'm the one who worked with Dubai government authority to close

8    this business, and they arrested almost 10 to 11 people who

9    were part of the money laundering with the operation with the

10   Dubai government, and I closed that thing.

11   Q.   After how many years in prison did you enter into a

12   cooperation agreement with the Dubai government?

13   A.   There was no cooperation agreement like how it is in United

14   States.   I just helped the Dubai government, I gave the

15   information, worked with the intelligence boss, and gave them

16   information.

17   Q.   Did you go to them or did they go to you?

18   A.   They came to me.

19   Q.   And they offered you a deal?

20             MS. HOULE:    Objection.

21             THE COURT:    Sustained.

22   Q.   Why did you go to -- withdrawn.

23             In what years did you cooperate with the Dubai

24   government?

25   A.   2005, 2006.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 99 of 205   99
     J7P3ABD3                    Goswami - Cross

1    Q.   So, when did you go into prison in Dubai?

2    A.   1997, 31 June.

3    Q.   How long did it take you to earn the 2 or $3 million from

4    money laundering?     Three, four years?

5    A.   One and a half years.

6    Q.   So you were earning over a million and a half dollars a

7    year laundering money while you were in prison.

8    A.   Yes.

9    Q.   You are a fairly skillful criminal, aren't you?

10   A.   Yes.

11               MS. HOULE:   Objection.

12               THE COURT:   Sustained.

13   Q.   And they kept you in prison for the remainder of your

14   sentence, right?

15   A.   My sentence was life sentence.

16   Q.   So they let you out after 16 years?

17   A.   After 15 and a half years.

18   Q.   Whatever happened to all the money, the million, the 2 or

19   $3 million?     Is anything left?

20   A.   Nothing.

21   Q.   In connection with your cooperation with the United States,

22   have you turned over any money to the United States as part of

23   a forfeiture?

24   A.   No.

25   Q.   Did you have any money to turn over to the United States as


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 100 of 205    100
     J7P3ABD3                    Goswami - Cross

1    part of a forfeiture?

2    A.   No.

3    Q.   You were in a telephone conversation with somebody, after

4    you were cooperating with the United States, telling them that

5    you had lost $5 million.      Was that true?

6    A.   Not true.

7    Q.   You lied to them?

8    A.   I don't remember, but it's not true.

9    Q.   It's not true.    If you said it, it wasn't true?

10   A.   I never said that, $5 million.

11   Q.   You never told anybody you lost $5 million or several

12   million dollars?

13   A.   I don't remember.

14   Q.   Did you ever tell anybody that your fine in the United

15   States was $5 million?

16   A.   Sorry?

17   Q.   Withdrawn.

18               The point I am making is this:     You've been involved

19   in negotiations with people for 30 years; is that correct?

20   Drug deals, business deals?

21   A.   Yes.

22   Q.   We're going back -- when did you start your drug dealing,

23   2000 what?     19 what?

24   A.   19 -- no not 19.     1988, '87.

25   Q.   In connection with the negotiations in drug deals, it is


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 101 of 205     101
     J7P3ABD3                    Goswami - Cross

1    sometimes necessary to say things to people on the other side

2    that aren't true.     Isn't that correct?

3    A.   No.

4    Q.   You never lied during a narcotics transaction?

5    A.   No.

6    Q.   You never lied about how much money you could make or how

7    much money they could make?

8    A.   No.

9    Q.   You never exaggerated what you were able to do?

10   A.   No.

11   Q.   Did you ever try to work two people against each other and

12   cut one of them out?

13   A.   No.

14   Q.   So, it's your testimony, as you are sitting here today

15   before Judge Marrero, that in terms of every narcotics deal you

16   ever did in your life, you were absolutely honest with whoever

17   you were dealing with?

18   A.   Yes.

19   Q.   Because you are essentially an honest man?

20   A.   There is a principle in our drug trade also.         If you are

21   honest you go too far, and I always followed it.

22   Q.   Did you have an interest in getting Jedburgh more business?

23   A.   No.

24   Q.   Well, he was married to your sister?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 102 of 205   102
     J7P3ABD3                    Goswami - Cross

1    Q.   Is he still married to your sister?

2    A.   No, I'm married to his sister.

3    Q.   You're married --

4    A.   I was married to his sister.

5    Q.   You have nothing against her?

6    A.   No.

7    Q.   And you have nothing against Mr. Jedburgh?

8    A.   No.

9    Q.   He was always honest with you?

10   A.   No.

11   Q.   He lied to you?

12   A.   I don't think so.

13   Q.   So you have no reason to dislike Mr. Jedburgh?

14   A.   No.

15   Q.   You were able to call him on the phone?

16   A.   Sorry?

17   Q.   You were able to call him on the telephone?

18   A.   Where?   When?

19   Q.   While you were in prison?

20   A.   From Dubai?

21   Q.   Yes.

22   A.   Yes.

23   Q.   After you got out of prison and you were in Kenya, Mombasa?

24   A.   Yes.

25   Q.   You were able to invite him to a meeting?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 103 of 205   103
     J7P3ABD3                    Goswami - Cross

1    A.   Yes.

2    Q.   Why did you invite Jedburgh to a meeting with Baktash and

3    Ibrahim?

4    A.   Because he is the one who was manufacturing the mandrax

5    tablets.

6    Q.   He also had access to transporters?

7    A.   I don't think so.

8    Q.   Well, you said that the ton of abba was transported, right,

9    to South Africa while you were in prison?

10   A.   Yes, but the abba was transported by Baktash and Ibrahim.

11   Q.   Not while you were in prison.

12   A.   Through their connection.

13   Q.   Not while you were in prison in Dubai?

14   A.   But I never worked with Baktash while I was in Dubai jail.

15   Q.   That's the point.    But you got a ton of abba to Jedburgh in

16   South Africa with somebody who wasn't an Akasha or Abdalla,

17   right?

18   A.   Yes, I took it in Malawi.

19   Q.   So, the bigger the business for Jedburgh that you could

20   make happen --

21   A.   Sorry?

22   Q.   If you increased Jedburgh's business, you could get more

23   money, right?

24   A.   I don't think so.

25   Q.   Jedburgh wanted to work with you?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 104 of 205   104
     J7P3ABD3                    Goswami - Cross

1    A.   Yes.

2    Q.   You wanted Jedburgh to be big in South Africa in the

3    mandrax business, right?

4    A.   I don't think so.

5    Q.   You didn't want Jedburgh to be big?

6    A.   Depends.

7    Q.   Depends on what?

8    A.   Jedburgh was not doing well.      He was not paying money on

9    time.

10   Q.   He wasn't paying money on time to who?

11   A.   Me and Baktash and Ibrahim.

12   Q.   That's after you got out of prison?

13   A.   Exactly.

14   Q.   How much money was Jedburgh supposed to give you while you

15   were out of prison in Kenya?

16   A.   None.

17   Q.   So what wasn't he paying you on time?

18   A.   Because, before we got arrested for America problem, this

19   problem, we had supplied, myself, Baktash and Ibrahim, we had

20   supplied to Jedburgh some abba in South Africa.

21   Q.   How much abba did you supply to him in South Africa?

22   A.   Totally around Jedburgh, around 6 ton from -- 12 tons.

23   Q.   12 tons?

24   A.   Yes.

25   Q.   From what country?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 105 of 205   105
     J7P3ABD3                    Goswami - Cross

1    A.   Sorry?

2    Q.   What country did the 12 tons come from?

3    A.   Six came from Kenya, which was Baktash, which, according to

4    the government warehouses.

5    Q.   How much from you?

6    A.   Not from me.   From me, Baktash, and Ibrahim another 6 ton

7    from China through Martin Hong.

8    Q.   So after you got out of prison, you were trying to get

9    Jedburgh more business from mandrax in South Africa?

10   A.   There is no such thing like this.

11   Q.   I'm sorry?

12   A.   There is no such a thing like that.

13   Q.   Mandrax is very popular in South Africa; as far as you

14   know?

15   A.   Yes.

16   Q.   One of the ways you manufactured mandrax is to get

17   something called abba; is that correct?

18   A.   Yes.

19   Q.   And the abba is used by chemists to manufacture the

20   mandrax; is that correct?

21   A.   Yes.

22   Q.   And the mandrax is the equivalent in the United States of

23   something called quaaludes; is that right?

24   A.   Yes.

25   Q.   And a package of mandrax has about 15,000 pills; is that


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 106 of 205   106
     J7P3ABD3                    Goswami - Cross

1    correct?

2    A.   No.

3    Q.   A packet?

4    A.   1,000 a piece.

5    Q.   1,000 pills in a packet?

6    A.   Yes.

7    Q.   You can trade them back and forth for doing different

8    services?

9    A.   Like what kind of services?

10   Q.   Did you ever trade packets of mandrax with 1,000 pills each

11   for anything?

12   A.   I sold the mandrax tablet in the market, and in return I

13   got the money.

14   Q.   How much money did you make in mandrax after you got out of

15   prison in Dubai?

16   A.   We made millions of dollars.

17   Q.   How many millions of dollars did you make?

18   A.   I didn't make money.     Whatever money was coming, it was

19   going for paying the government official of Kenya to bribing

20   them.

21   Q.   How many millions of dollars were earned by you to pay

22   anybody for anything for mandrax?

23   A.   Almost, we paid almost $4 million to Kenyan government

24   officials.

25   Q.   How much money was made from the mandrax, 4 million or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 107 of 205   107
     J7P3ABD3                    Goswami - Cross

1    more?

2    A.   More.

3    Q.   How much more was made from the mandrax while you were in

4    Kenya?

5    A.   Approximately maybe another 1, 2 million extra.

6    Q.   Where is that money now if you know, your share of it?

7    A.   I don't get nothing.

8    Q.   You didn't make a nickel?

9    A.   No.

10   Q.   Or a shilling I should say.

11   A.   The money was coming, every single day we were paying money

12   to prosecutors, judges, police, politicians, press people,

13   every money was going to them only.

14   Q.   You just told the judge that you made a -- that you and

15   Baktash made a million or $2 million more than the $4 million

16   you paid in bribes.     Didn't you just say that?

17   A.   Yes.

18   Q.   And my question to you is, did you not get one Kenya

19   shilling out of the extra $2 million?

20   A.   Yes, I did.

21   Q.   How much did you get?

22   A.   A few hundred thousand dollars.

23   Q.   Where is the money?

24   A.   Spent in expense.

25   Q.   All of it?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 108 of 205   108
     J7P3ABD3                    Goswami - Cross

1    A.   Obviously.

2    Q.   Were you doing money laundering while you were in Kenya?

3    A.   No.

4    Q.   Were you doing cocaine while you were in Kenya?

5    A.   Yes.

6    Q.   How much cocaine were you doing while you were in Kenya?

7    A.   Not myself.   I was doing with Baktash and Ibrahim.

8    Q.   How much money did you make from cocaine while you were in

9    Kenya?

10   A.   Around $900,000.

11   Q.   Where is the money?

12   A.   Money's gone to Avon Life Sciences.

13               MS. HOULE:   Defense counsel objected to questioning

14   related to other narcotics.

15               MR. GOLTZER:   I'm talking about money now.      I am

16   talking about his credibility.

17               MS. HOULE:   He's just asking about distribution of

18   cocaine, which this witness distributed with Baktash and

19   Ibrahim, and on direct examination it was objected to discuss

20   drug trafficking of other substances.

21               MR. GOLTZER:   I am not contesting the fact that

22   Baktash dealt in drugs other than heroin before he was arrested

23   for this crime.    What I am asking this witness about is whether

24   he made money, and whether your Honor can believe what he's

25   telling you about the millions of dollars that he says he


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 109 of 205     109
     J7P3ABD3                    Goswami - Cross

1    doesn't have.

2              THE COURT:    All right.    I'm going to overrule the

3    objection.   But I'm going to also, Mr. Goltzer, curtail any

4    further because I think we're getting too repetitious.

5              MR. GOLTZER:    I have a request, if I may.       I wasn't

6    going to go first and I wanted to accommodate the Court by not

7    wasting the Court's time.      I would like to suspend my

8    cross-examination now, and wait until Ms. Cardi finishes hers,

9    so I can do what I planned to do, if it's with agreement of the

10   Court.

11             THE COURT:    We'll take a one-hour lunch break.

12             MR. GOLTZER:    Thank you so much, your Honor.        I

13   appreciate it.

14             THE COURT:    Again, let me remind the witness not to

15   discuss the case with anyone while you're out.

16             THE WITNESS:    Yes.

17             (Recess)

18             (Continued on next page)

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 110 of 205   110
     J7PTABD4                    Goswami - Cross

1                               AFTERNOON SESSION

2                                  (1:30 p.m.)

3                THE COURT:   Ms. Cardi, Mr. Goltzer indicated before he

4    began this examination that his version was more limited than

5    yours.     If his was limited then we'll have to put a harness on

6    you.

7                MS. CARDI:   I think you're probably going to have to,

8    Judge, but I would say in fairness I have a bigger burden at

9    this point because of the PSR allegations, but I know you will

10   stop me.

11               MR. GOLTZER:   When she's finished I have just a few

12   more questions.

13               THE COURT:   All right.   We cannot go beyond 4:00 today

14   because I have another commitment around that time, but let's

15   see if we could end well before then.

16               Thank you, proceed.

17               MS. CARDI:   Thank you, your Honor.

18   CROSS-EXAMINATION

19   BY MS. CARDI:

20   Q.   Mr. Goswami, when you cooperated in Dubai, your sentence

21   was changed from life in prison to 15 and a half years,

22   correct?

23   A.   No.

24   Q.   What was your sentence modified to?

25   A.   What was my sentence in Dubai?      Life.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 111 of 205      111
     J7PTABD4                    Goswami - Cross

1    Q.   My question to you is:     Once you cooperated in Dubai, your

2    sentence was changed from life in prison to 15 -- and you got

3    out in 15 and a half years, correct?

4    A.   No.

5    Q.   When you were sentenced to life in prison in Dubai, did you

6    expect to serve life in prison?

7    A.   Yes.

8    Q.   And would it be accurate to state that your cooperation

9    with the Dubai authorities was what assisted you in having your

10   sentence modified to 15 and a half years?

11   A.   No.

12   Q.   So was it bribes that you paid to the government in Dubai

13   that got your sentence modified to 15 and a half years?

14   A.   No.

15   Q.   Did you escape from Dubai?

16               I'm corrected.   Let me ask you this question:       Your

17   sentence was modified to 16 and a half years, correct?

18   A.   That's not correct.

19   Q.   How long did you serve in Dubai?

20   A.   15 and a half years.

21   Q.   So your sentence was life in prison in Dubai.         You didn't

22   pay any bribes to get your sentence reduced, correct?

23   A.   Yes.

24   Q.   And is it your testimony that you didn't do any cooperation

25   with the government of Dubai?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 112 of 205   112
     J7PTABD4                    Goswami - Cross

1    A.   I did have to help the government.

2    Q.   Who did you cooperate with in Dubai?

3    A.   The boss of national intelligence Ali Califa Al-Mohari

4    (ph).

5    Q.   How long did you cooperate with him?

6    A.   For a few years.

7    Q.   And was it as a result of that cooperation that your

8    sentence was reduced?

9    A.   No.

10   Q.   Did he promise you anything for your cooperation?

11   A.   Yes.

12   Q.   What did he promise you?

13   A.   He promised me he'd get me a pardon from Sheik Mohammad,

14   who is the ruler of Dubai, but it didn't happen.

15   Q.   It did not happen?

16   A.   No.

17   Q.   So how did you get out after 15 and a half years?

18   A.   You want me to explain to you?

19   Q.   Please.

20   A.   In Dubai if you get life sentence, it means it's life,

21   there is no release date.      But there is a provision when you

22   finish exactly 15 years you can apply to the court for mercy,

23   which I did.    After I completed exactly 15 years I applied to

24   put my file forward for the judge and have it whatever the

25   judge says.    So when I did that thing, then prosecution asked


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 113 of 205   113
     J7PTABD4                    Goswami - Cross

1    central jail to submit my file into prosecution and my record

2    and my behavior in 15 years in jail, give it to the

3    prosecution, which the jail ultimately did.         And they asked

4    whether I had had any violations or anything, they said no.

5              Then there is a special administrator who works in the

6    Dubai jail.    The person will come sit with you for like a week

7    and ask you questions about you and your family, and somebody

8    has to go and swear to the public prosecutor, the chief of the

9    public prosecutor to say the person is reformed.          So I went to

10   the prosecution, then he swore under the oath and he submitted

11   me as having been reformed.

12             Then they put your file to the judge, and only you

13   have two years in these kind of cases, one case is where the

14   judge calls you and asks you:       What do you want?     You can say,

15   sir, I want go back to the society, I'm sorry about it, and

16   please let me go.     Second hearing either he denies or he

17   accepts it.    If he denies, then after one year, you can again

18   apply the same thing.     If he again denies, you can apply again

19   the same thing in 20 years, and after 20 years automatically

20   you are released based on the history of your case.

21             So in my case, I completed 15 years, I went to

22   prosecution, they took my records from the jail, somebody went

23   from the ministry of social whatever it is, sworn under the

24   oath and give testimony about me, they put my file to the

25   judge, judge called me and asks me:        What would you want me to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 114 of 205   114
     J7PTABD4                    Goswami - Cross

1    do?    And I said:   Forgive me and let me into society.

2                 So after six months he gave the decision, he released

3    me, and that's why I completed 15 and a half years.          Six month

4    it took to finish this proceeding, so neither bribe nor escape

5    from the jail.

6    Q.    Was the information that you were providing the

7    intelligence officer presented to the judge in that packet?

8    A.    No.

9    Q.    So the judge who made the decision had no idea that you

10   were cooperating with the intelligence minister, is that your

11   testimony?

12                MS. HOULE:   Objection, he just answered.

13                THE COURT:   Sustained.

14   Q.    When you met with the judge and the judge -- you asked the

15   judge for release, would it be accurate to state that you also

16   told the judge that you were reformed and that you were not

17   going to commit any more crimes, correct?

18   A.    Yes.

19   Q.    And isn't it true, Mr. Goswami, that that was a lie?

20   A.    To a certain extent, yes.

21   Q.    So would it be fair to say, Mr. Goswami, that you are

22   willing to lie to get out of jail earlier if you need to?

23   A.    No.

24   Q.    Mr. Goswami, as soon as you got out of prison in Dubai, you

25   went directly to participate in drug trafficking again,


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 115 of 205   115
     J7PTABD4                    Goswami - Cross

1    correct?

2    A.   Not directly.

3    Q.   Couple of months?

4    A.   Yes.

5    Q.   When you got arrested by the authorities in the United

6    States -- from the United States, would it be fair to say that

7    you knew that you were in a very different kind of criminal

8    justice system?

9    A.   I didn't know about anything about American system.

10   Q.   Did there come a time that you learned that you cannot

11   bribe people to get out of jail in this system?

12   A.   Yes.

13   Q.   Did there come a time when you learned that you were facing

14   life in prison?

15   A.   Yes.

16   Q.   And did there come a time when you learned that the only

17   thing that you could do to keep you from life in prison was to

18   cooperate, correct?

19               MS. HOULE:   Objection.

20               THE COURT:   Sustained.

21   Q.   Did there come a time when you learned that cooperating

22   with the government could reduce your sentence substantially?

23   A.   Nobody has promised me, and I don't think so.

24   Q.   When you say nobody has promised you, I understand that,

25   but you had conversations about what happens if you cooperate,


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 116 of 205   116
     J7PTABD4                    Goswami - Cross

1    correct?

2                MS. HOULE:   Objection.

3                THE COURT:   Overruled.   You may answer.

4                THE WITNESS:    Sorry, can you repeat the question?

5                THE COURT:   Reporter, read back the question.

6                (Record read)

7    A.   Before even I discuss about cooperation with anyone I

8    started cooperating with the authority.

9    Q.   But there came a time when you learned that official

10   cooperation with the government, which required you to meet

11   with the prosecutors, was a way of having your sentence

12   reduced?

13   A.   I understand if I do cooperate with the government maybe I

14   will have leniency on my sentence.

15   Q.   And in having the discussion about cooperation, when you

16   told -- you were told, isn't it true, in order to get a

17   cooperation agreement from the government you -- the government

18   has to decide that you can provide substantial assistance to

19   them, correct?

20   A.   Yes.

21   Q.   What do you understand the word "substantial" to mean?

22   A.   Means whatever my best knowledge, whatever crime I have

23   done in my life and whoever my associate, I have to reveal

24   everything to the authority.       That's what I understand

25   substantial cooperation.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 117 of 205   117
     J7PTABD4                    Goswami - Cross

1    Q.   And did you understand that the government would decide

2    whether or not you had provided substantial assistance?

3    A.   It's up to the government to decide whether I have done it

4    or not.

5    Q.   And did there come a time when you had meetings with the

6    government where the government heard some of your testimony --

7    information, but didn't give you a cooperation agreement,

8    correct?

9    A.   I didn't get you.

10   Q.   It was a period of time before you actually got the

11   official cooperation agreement, correct?

12   A.   Yes.

13   Q.   And during that time you had to give the government more

14   and more and more information, correct?

15   A.   No, whatever I knew I have been telling them all the time

16   and I told them everything.      That's after I not the cooperation

17   agreement when I revealed everything, all the truth.

18   Q.   How many times did you meet with the government before you

19   were offered a cooperation agreement?

20   A.   Plenty times.    I don't know exact number, but I do remember

21   plenty times.

22   Q.   And the cooperation agreement meant that you had certain

23   rules and regulations to follow, correct, in the cooperation

24   agreement?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 118 of 205   118
     J7PTABD4                    Goswami - Cross

1    Q.   And that one of the rules and regulations in the

2    cooperation agreement is you have to continue to provide

3    substantial assistance to the government no matter what the

4    government asks you to do, correct?

5    A.   No, whatever I know I have to truthfully provide all the

6    information which I know.      It doesn't mean I have to keep on

7    giving when I get information.

8    Q.   Did there come a time, Mr. Goswami, where you thought you

9    were going to testify at a trial in this case?

10   A.   I knew from the day one when I started cooperation if time

11   comes to testify I have to testify whenever this prosecution

12   asks me, wherever they ask me.

13   Q.   And Mr. Goswami, did you -- there came a time when you

14   learned there was not going to be a trial in this case,

15   correct?

16   A.   Yes.

17   Q.   And how long was it from the time you learned that there

18   was not -- well, withdrawn.

19               Did you continue to cooperate with the government

20   after you learned that there was not going to be a trial in

21   this case?

22   A.   What do you mean by cooperation?       It means giving them

23   information?

24   Q.   Yes.

25   A.   No, whatever I knew I already told them.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 119 of 205   119
     J7PTABD4                    Goswami - Cross

1    Q.   And when you told them --

2    A.   Yes.

3    Q.   -- you told them everything you knew, right?

4                THE COURT:   Asked and answered.

5    A.   Yes.

6    Q.   And they asked you to tell you everything that you did,

7    correct?

8                MS. HOULE:   Objection, your Honor.

9                THE COURT:   Asked and answered.

10   Q.   Everything that you did bad in your life?

11   A.   Yes, ma'am.

12   Q.   And is it your testimony that you told the government of

13   everything bad that you did in your life?

14   A.   Yes.

15   Q.   You were completely honest?

16   A.   Yes.

17   Q.   Mr. Goswami, did you have any notes or diaries or anything,

18   any information that you used to refresh your memory about any

19   of the events that occurred over your lifetime of crime?

20   A.   Meaning I'm making notes of it?       No.

21   Q.   So when you testified, you gave information to the

22   government, you didn't have any notes with you, right?

23   A.   Yes.

24   Q.   You didn't have a datebook to remind you this is when I did

25   this, this is when I did that?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 120 of 205   120
     J7PTABD4                    Goswami - Cross

1    A.   I remember all the incidents.

2    Q.   So your memory is so good that you can remember things

3    without a datebook, correct?

4    A.   Yes.

5    Q.   And you didn't use a computer, did you?

6    A.   No.

7    Q.   Now the conspiracy in this case that you pled to went for

8    24 years long from 1993 to 2017, correct?

9    A.   Yes.    Early '90s to 2017.

10   Q.   Would it be accurate to say that in 1993 my client Ibrahim

11   was five years old, correct?

12   A.   Yes.

13   Q.   So would it be fair to say he was not participating in any

14   drug conspiracy with you when he was five years old, correct?

15   A.   Yes.

16   Q.   While you were out on bail in this case, you were also

17   approached by RAW, correct?

18   A.   The intelligence agency, correct.

19   Q.   In India, certain drug crimes, a person can be given

20   capital punishment, they can be executed, correct?

21   A.   That's not true.

22   Q.   So is it your testimony that there are no drug crimes in

23   India that would warrant the Indian court sentencing a prisoner

24   to execution?

25               MS. HOULE:   Objection.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 121 of 205   121
     J7PTABD4                    Goswami - Cross

1                THE COURT:   Sustained.

2    Q.   Are you aware of any Indian statute or authority that

3    permits the Indian court to sentence a prisoner to execution

4    for certain drug crimes?

5    A.   As far as my knowledge, I don't believe there's death

6    penalty for drug cases in India, any kind of drugs, as far as

7    my knowledge.

8    Q.   Do you know what the witness protection program is?

9    A.   I don't know much about it.      I heard about it.

10   Q.   Part of your plea agreement offers you the witness

11   protection program if you are eligible, isn't that correct?

12   A.   Yes.

13   Q.   Did you understand, Mr. Goswami, that if you were accepted

14   to the witness protection program you would be given a new

15   identity, a new place to live in the United States?

16   A.   Yes, I understand that.

17   Q.   And if you were in the witness protection program with a

18   new identity in the United States, what do you understand about

19   the ability of India to extradite you?

20               MS. HOULE:   Objection.

21               THE COURT:   Overruled.   You may answer to the extent

22   of your knowledge.

23   A.   I don't know about that.

24   Q.   Did you ask any questions about it?

25   A.   No.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 122 of 205   122
     J7PTABD4                    Goswami - Cross

1    Q.   And isn't it true that if you were in the witness

2    protection program it would -- you would not be -- withdrawn.

3                It would be impossible for the country of China to

4    extradite you?

5                MS. HOULE:   Objection.

6                THE COURT:   Sustained.

7    Q.   Isn't it a fact, Mr. Goswami, that you have committed drug

8    crimes in so many different countries not the United States

9    that are still outstanding and have never been prosecuted?

10   A.   Yes.

11   Q.   And if you go into the witness protection program, isn't it

12   fair to say that you expect never to be prosecuted by those

13   other agencies?

14               MS. HOULE:   Objection.

15               THE COURT:   Sustained.

16   Q.   Now did there come a time when the government came to you

17   and said we really need your help again?

18   A.   Yes.

19   Q.   And when was that?

20   A.   2015.

21               MS. HOULE:   Your Honor, if Ms. Cardi could make clear

22   who she's referring to when she says "the government."

23               THE COURT:   Yes.

24               MS. CARDI:   Well, withdraw that question.

25   Q.   Isn't it true that recently after my client pled guilty,


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 123 of 205   123
     J7PTABD4                    Goswami - Cross

1    the government came to you and said we need your help again?

2                MS. HOULE:   Same question, your Honor.

3                THE COURT:   Sustained.

4    Q.   The prosecutors came to you and said we need your help

5    again?

6    A.   No, they never said anything at all.

7    Q.   So didn't you suddenly get called into their office to

8    discuss activities of my client Ibrahim after he had pled

9    guilty?

10   A.   No, I had been called by the prosecution and they say you

11   are going to the witness stand for the Fatico hearing.

12   Q.   And they explained to you what it was about, why you were

13   being called for the hearing?

14   A.   They told me about Fatico hearing.

15   Q.   So they told you about a Fatico hearing, correct?

16   A.   Yes.

17   Q.   And did they tell you that the fact why -- withdrawn.

18               Isn't it a fact that they told you that the Fatico

19   hearing was being conducted because in my case my client had

20   disputed some of the facts that you had told the government?

21               MS. HOULE:   Objection.

22               THE COURT:   Sustained.

23   Q.   Did the government tell you that my client had made

24   statements contrary to your statements?

25   A.   No.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 124 of 205   124
     J7PTABD4                    Goswami - Cross

1    Q.   Did the government tell you that my client is facing life

2    in prison?

3    A.   No.

4    Q.   Did the government tell you why you had to testify at this

5    Fatico hearing?

6    A.   Because they are disputing whatever I give in cooperation.

7    Q.   Did the government tell you what they -- my client was

8    disputing?

9    A.   No.

10   Q.   You knew when you came here today that to testify that this

11   testimony would be considered as part of whether or not you

12   provided substantial assistance to the government, correct?

13   A.   I don't know about that.

14   Q.   I'm sorry?

15   A.   I don't know.

16   Q.   Well, you were required by your cooperation to provide of

17   substantial assistance, correct?

18   A.   Yes, I am required by my cooperation here to testify

19   truthfully, that's all I know about it.

20   Q.   I know that you have been prepared, Mr. Goswami, to say

21   that.

22              MS. HOULE:   Objection.

23   Q.   So my questions -- correct?

24              THE COURT:   Sustained.

25   A.   No.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 125 of 205   125
     J7PTABD4                    Goswami - Cross

1              THE COURT:    Sustained.

2    Q.   You know, Mr. Goswami, that part of the cooperation

3    agreement and part of the decision as to whether or not you

4    provided substantial assistance to the government requires you

5    to testify at this hearing?

6              MS. HOULE:    Objection, your Honor, he's already

7    answered this question numerous times.

8              THE COURT:    Sustained.

9    Q.   So you're telling me that you don't -- you didn't really

10   know that, Mr. Goswami?

11   A.   About what?

12   Q.   Did you think you had the right not to come and testify?

13   A.   With my cooperation agreement, I have to testify whenever

14   there's an issue whatever questions they ask me.

15   Q.   So you had to testify.

16             THE COURT:    Asked and answered.

17             MS. HOULE:    Your Honor, this entire line of

18   questioning is unnecessary.      Your Honor understands the

19   incentives for cooperation.

20             THE COURT:    Sustained.

21   Q.   Were you told anything about what would happen if you were

22   found to have been lying to the government?

23             MS. HOULE:    Same objection, your Honor.

24             THE COURT:    Overruled.

25   A.   Sorry, ma'am?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 126 of 205   126
     J7PTABD4                    Goswami - Cross

1                THE COURT:   Reporter, read back the question.

2                (Record read)

3    A.   No.

4    Q.   Did you read your cooperation agreement?

5    A.   Yes, but I don't have it in front of me.        If you can

6    provide me a copy of it, I could tell you.

7    Q.   If I were to tell you that if the government finds that you

8    lied to government, they can withdraw your cooperation

9    agreement --

10   A.   Please, if I could have a copy of the cooperation

11   agreement.

12   Q.   Does it have any impact on you that my client is facing

13   life in prison?

14   A.   Impact, you mean on me?

15   Q.   Yeah.

16   A.   For me it didn't concern me whether they get time served,

17   one year, two years, five years, doesn't matter to me anything.

18   Q.   Would it be fair to say that even though nobody told you

19   anything, you kind of expect to get time served when this is

20   over?

21               MS. HOULE:   Objection.

22               THE COURT:   Sustained.

23   Q.   Do you expect to get life when this is over?

24   A.   Me?

25   Q.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 127 of 205   127
     J7PTABD4                    Goswami - Cross

1    A.   Yes, there's a possibility for me to get life.

2    Q.   Is that what you expect?

3    A.   I don't know.

4    Q.   Do you expect to get 20 years?

5                MS. HOULE:   Objection.

6                THE COURT:   Sustained.

7    Q.   Now Mr. Goswami, you've murdered a number of people or

8    ordered their murder, correct?

9    A.   Yes.

10   Q.   And one of the people you were involved in the murder of

11   was Taka, correct?

12   A.   Yes.

13   Q.   And this is someone you killed while you were on bail in

14   this case, correct?

15   A.   Yes.

16   Q.   And Taka was supposed to find someone that could provide a

17   cleaning agent for you, but you didn't want to split the profit

18   with him so you killed him?

19   A.   That's not correct.

20   Q.   You had some other reason for killing him, correct?

21   A.   Yes.

22   Q.   And you also killed someone by the name of Delmoni,

23   correct?

24   A.   No, that's not correct.

25   Q.   I will spell -- he was a rival.       You know the name Delmani,


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 128 of 205   128
     J7PTABD4                    Goswami - Cross

1    correct?

2    A.   Yes, I know about it.

3    Q.   And Delmani was a rival of your in the mandrax business,

4    correct?

5    A.   That's not true.

6    Q.   Wasn't he a rival in the early 1990s?

7    A.   That's not true.

8    Q.   Isn't it a fact that it was reported that Delmani

9    disappeared after a drug deal went bad with you?

10               MS. HOULE:   Objection.

11               THE COURT:   Overruled.

12   A.   Sorry, ma'am, can you ask me the question again?

13               THE COURT:   Reporter, read it back.

14               (Record read)

15   A.   No.

16   Q.   Is it true that you hired well-known soccer boss to take

17   care of him?

18   A.   No.

19   Q.   Are you familiar with this book, Mr. Goswami, "Publish and

20   be Dammed?"

21   A.   Yes.

22   Q.   You're familiar that there's a whole chapter written about

23   you in this book, correct?

24   A.   I had just read a few lines, that's all.

25   Q.   Isn't it true that there are a number of allegations of


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 129 of 205   129
     J7PTABD4                    Goswami - Cross

1    people that you murdered that you were never prosecuted for,

2    correct?

3    A.   That's not correct.

4    Q.   Isn't it a fact that later you killed a man who wanted to

5    get into the mandrax business in Cape Town?

6    A.   I don't know what you're talking about.

7    Q.   Isn't it a fact that you killed someone by the name of

8    Muktar (ph) in 2016?

9    A.   Muktar was my brother, like my brother.        And he was one of

10   my main guys.    How could I kill him?      And whatever the money I

11   was getting from South Africa came from him only.

12   Q.   Isn't it a fact that you arranged to have him killed?

13   A.   Sorry?

14   Q.   Isn't it a fact that you arranged to have him killed?

15   A.   No.

16   Q.   Isn't it a fact that he was stealing from you?

17   A.   He was working with me.

18   Q.   He was stealing from you, isn't that true --

19   A.   No.

20   Q.   -- Mr. Goswami?

21   A.   No.

22   Q.   Isn't it a fact -- you did not have him killed?

23   A.   No.

24   Q.   And you did not kill him yourself?

25   A.   I did not have him killed, so what is it that I killed him?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 130 of 205     130
     J7PTABD4                    Goswami - Cross

1    I didn't kill him.

2    Q.   This is 2016 while you were out on bail.        Where is Muktar

3    today?

4    A.   Muktar is dead.

5    Q.   In your plea agreement you talk about a conspiracy to

6    threaten and kidnap a man named Abdul Salem, correct?

7    A.   Abdul Salem.

8    Q.   And that was in furtherance of your drug trafficking,

9    correct?

10   A.   No.

11   Q.   So you were threatening to kidnap this man in the United

12   Arab Emirates and elsewhere but not in furtherance of your drug

13   trafficking?

14   A.   No, there's nothing to do with drugs.

15   Q.   Abdul worked with Dawood Ibrahim, correct?

16   A.   Yes.

17   Q.   And Dawood is one of your main drug rivals, correct?

18   A.   Sorry?

19   Q.   Dawood Ibrahim is and was one of your main drug rivals,

20   correct?

21   A.   I didn't get you.    What are you referring to?       I don't

22   know.

23   Q.   I'm sorry?   I couldn't hear you.

24   A.   What are you saying about Dawood?

25   Q.   I'm saying Dawood Ibrahim was one of your main drug rivals,


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 131 of 205   131
     J7PTABD4                    Goswami - Cross

1    correct?

2    A.   That's not correct.

3    Q.   Isn't it a fact that you agreed with RAW to participate in

4    assassinating Dawood Ibrahim?

5                MS. HOULE:   Objection.

6                THE COURT:   Sustained.

7    Q.   Isn't it a fact when you were out on bail in this case you

8    told RAW that you would participate in killing Dawood Ibrahim?

9                MS. HOULE:   Objection.

10               THE COURT:   Sustained.

11   Q.   Would it be accurate to say, Mr. Goswami, that you really

12   have no problems with killing people, correct?

13   A.   At that time, yes.

14   Q.   And even when you were out on bail in this case you had no

15   problems killing people, correct?

16   A.   Yes.

17   Q.   And you don't lose much sleep over it, correct?

18   A.   Sorry.

19               MS. HOULE:   Objection.

20               THE COURT:   Sustained.

21   Q.   And isn't it a fact that you threatened and conspired to

22   threaten someone who goes by the name of Jubeki (ph) in South

23   Africa?

24   A.   Yes.

25   Q.   And that was also in regard to your drug trafficking,


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 132 of 205   132
     J7PTABD4                    Goswami - Cross

1    correct?

2    A.   Not only mine.      It's mine, but actually --

3    Q.   Mr. Goswami, I didn't ask you about that.

4                MS. HOULE:   Your Honor, defense counsel objected to

5    this being a portion of our direct examination.

6                MS. CARDI:   Your Honor, this only goes to his

7    credibility as a witness.      Murder and mayhem is the only thing

8    I'm interested in.

9                THE COURT:   It's getting cumulative, Ms. Cardi, so see

10   if you could curtail.

11   Q.   Okay.    When Mr. Goltzer asked you whether or not you

12   communicated with anyone while you have been in prison here

13   about collecting money owed to you, you answered no.

14   A.   Yes.

15   Q.   Would you like to change that answer?

16   A.   No.

17   Q.   Isn't it a fact that you spoke to Jabu (ph) about money he

18   owes you?

19   A.   No.

20   Q.   On July 19 of 2017 you told the government that you had

21   spoken to Jabu on the phone and told Jabu that the lawyer is

22   good and that VJ hopes to get out sometime soon after the

23   trial.

24   A.   No, I didn't tell the prosecution anything like that.

25   Q.   Did you also remember telling the government VJ also said


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 133 of 205       133
     J7PTABD4                    Goswami - Cross

1    that Jabu owes him money --

2              MS. HOULE:    Objection.

3    Q.   -- and that VJ asked for it?

4              MS. HOULE:    Objection.

5              THE COURT:    Overruled.

6    A.   Sorry?

7    Q.   Did you also tell the government that you had spoken to

8    Jabu who owes you money and that you asked for it?

9              MS. HOULE:    Your Honor, Ms. Cardi is misstating the

10   record.   She's reading from the 3500 into the record improperly

11   and also misstating the context.

12             THE COURT:    Sustained.

13             MS. CARDI:    I'm just asking a question, Judge.

14             THE COURT:    You're asking him to testify in essence

15   from a document that's not in evidence.

16   Q.   Do you remember meeting with the government on July 19,

17   2017?

18   A.   July 19?

19   Q.   Yes, of 2017.

20   A.   I don't remember.

21   Q.   But I thought you had a really good memory.

22   A.   That doesn't mean I can remember exactly every day.             I

23   don't remember that much.      I remember the incidents, yes.

24   Q.   So maybe your memory isn't quite as good, right?

25             MS. HOULE:    Objection.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 134 of 205   134
     J7PTABD4                    Goswami - Cross

1                THE COURT:   Sustained.

2    Q.   Do you remember being with agent Eric Stouch, Steve Casey,

3    James Yunt, defense counsel Patrick Joyce, and defense counsel

4    assistant Nicole and meeting with the government?

5    A.   Yes.

6    Q.   Is it your testimony that you don't remember telling them

7    that you had spoken to Jabu who owes you money?

8    A.   I don't know.

9    Q.   Isn't it a fact that you told the government that you paid

10   around $10 million to the officials when you were in prison in

11   Dubai in order to get a pardon?

12   A.   I didn't pay no government official any money.

13   Q.   Did you pay someone $10 million to get a pardon?

14   A.   Some individual, yes.

15   Q.   So when you said you didn't bribe anyone in Dubai, that was

16   not correct information, correct?

17   A.   I didn't bribe nobody.

18   Q.   Do you recall telling the government on June 14 of 2017

19   that you paid bribes to get a pardon in Dubai, and then it says

20   $10 million?

21   A.   I didn't bribe to nobody in Dubai.

22               MS. CARDI:   So your Honor, could I show this to him to

23   refresh his recollection?

24               THE COURT:   Yes.

25   Q.   Could you read that, Mr. Goswami, and tell me if it


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 135 of 205   135
     J7PTABD4                    Goswami - Cross

1    refreshes your recollection?      But don't read from the document.

2    A.   I don't know about this.

3    Q.   Do you remember saying it?

4    A.   I don't.

5    Q.   Do you think if it's written in a government document that

6    it's wrong?

7                MS. HOULE:   Objection.

8                THE COURT:   Sustained.

9    Q.   Would it be accurate to state that you don't want this

10   judge to know that you paid $10 million --

11               MS. HOULE:   Objection.

12   Q.   -- to get a pardon in Dubai?

13               THE COURT:   Sustained.

14   Q.   So would it be fair to say, Mr. Goswami, that when you

15   don't know something -- when you don't want to answer something

16   you just say:     I don't know?

17               MS. HOULE:   Objection.

18               THE COURT:   Sustained.

19   Q.   Isn't it a fact, Mr. Goswami, that you -- withdrawn.

20               Now in your direct testimony you talked about meetings

21   with Martin Hong, Baktash, yourself, where Ibrahim was present,

22   correct?

23   A.   Yes.

24   Q.   Now would it be fair to say that Ibrahim was not the prime

25   negotiator of this deal with Martin Hong, correct?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 136 of 205   136
     J7PTABD4                    Goswami - Cross

1    A.   No, that's not correct.

2    Q.   Would it be accurate to state that at this stage in your

3    association with Baktash you and Baktash ran the show?

4    A.   We all three ran the show together, myself, Baktash and

5    Ibrahim.

6    Q.   So is it your testimony that a 24-year-old boy with no

7    education was participating in, as you say, running the show?

8    A.   Yes.

9    Q.   And are you saying that because you know the government

10   wants you to say that?

11   A.   That's not correct.

12               MS. HOULE:   Objection.

13               THE COURT:   Sustained.

14   Q.   Isn't it a fact that the only involvement Ibrahim had in

15   any of that negotiation with Hong had to do with taking the

16   Hong family on a trip to a safari park?

17   A.   Can you repeat the question, please?

18               THE COURT:   Reporter read back the question.

19               (Record read)

20   A.   That's right.

21   Q.   Well, do you recall telling the government that you and BA

22   Baktash emailed Martin Hong and said he wanted to talk?

23   A.   Yes, but when we did that --

24   Q.   I didn't --

25               MS. HOULE:   Objection.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 137 of 205   137
     J7PTABD4                    Goswami - Cross

1                THE COURT:   Sustained.

2                MS. CARDI:   Your Honor, I would like the witness to

3    answer the question and not --

4                THE COURT:   You have not yet finished the question.

5    Q.   The question is:     Isn't it a fact that you and Baktash

6    emailed Martin and told him you wanted to talk?

7    A.   Yes.

8    Q.   Do you recall telling the government that you and Baktash

9    had called Martin together?

10   A.   Yes.

11   Q.   At one of your -- Mr. Goswami, at one of your initial

12   meetings with the government in April of 2017, you told them

13   that two family friends Rathod, R-A-T-H-O-D, and Penchal,

14   P-A-N-C-H-A-L, came to you in 2014 to invest in Avon Organics?

15   A.   That's correct.

16   Q.   And you didn't mention in that meeting with the government

17   the family friends approaching you, Baktash and Ibrahim,

18   correct?

19   A.   I didn't understand your question.

20   Q.   I will ask again.     At that meeting with the government you

21   told the government that Rathod and Panchal came to you in 2014

22   to invest in Avon Organics, correct?

23   A.   Yes.

24   Q.   At that meeting you never told the government that either

25   Baktash or Ibrahim was involved, correct?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 138 of 205     138
     J7PTABD4                    Goswami - Cross

1    A.   I told the government Baktash and Ibrahim was involved.

2              MS. HOULE:    Your Honor, the witness has testified to

3    Ibrahim and Baktash's involvement in the Avon deal.          Defense

4    counsel indicated they were not objecting to the fact that

5    Ibrahim was involved in some way in this deal.         So I'm not sure

6    what the relevance is of what point he mentioned Baktash and

7    Ibrahim's name.

8              MS. CARDI:    Your Honor, if I may have some leeway, the

9    story has changed from his original information to the

10   government until after he knows he's testifying at this hearing

11   about my client's involvement.       That's a factual discrepancy.

12             THE COURT:    Proceed, Ms. Cardi.

13   BY MS. CARDI:

14   Q.   Do you recall in preparation for this hearing on July 9 of

15   2019 you changed your story and you told the government that

16   Panchal approached you, Baktash and Ibrahim?

17   A.   I never changed the story.      I stick to my story.

18   Q.   So let me see if this refreshes your recollection.

19             MS. HOULE:    Objection, your Honor, the witness hasn't

20   said that he doesn't recall anything.

21             THE COURT:    Lay the foundation, Ms. Cardi, if you're

22   going to ask him to refresh his recollection about something.

23   Q.   Do you think the notes of your meeting on April 17, 2017

24   with the government might refresh your recollection about what

25   you told the government initially about who Panchal approached


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 139 of 205    139
     J7PTABD4                    Goswami - Cross

1    on the Avon deal?

2    A.   Panchal approached me and Baktash on Avon.        Panchal is a

3    family friend of mine and Rathod is a family friend of mine.

4    Q.   So if you told the government in 2017 that Panchal

5    approached you only, not Baktash, not Ibrahim, you don't recall

6    telling the government that?

7    A.   Whatever I said, ma'am, I'm sticking by the same thing I

8    said.    The thing with the government, whoever wrote that thing,

9    I don't know who wrote that thing.

10   Q.   Would you like me to show it to you to refresh your

11   recollection?

12   A.   What I say is correct.

13   Q.   Well, what I'm trying to decide, Mr. Goswami, is which

14   thing that you said is correct.

15   A.   I said Mr. Panchal approached me and Baktash with the

16   Mr. Rathod.

17   Q.   So you had a meeting on April 5, 2017, with AUSAs Emil

18   Bove, Amanda Houle, Patrick Egan, I think, Eric Stouch is an

19   agent, Steve Casey, James Yunt, and your defense counsel, David

20   Ayers.    Do you remember that meeting?

21              THE COURT:   Asked and answered.

22   A.   I don't know what was --

23              THE COURT:   Asked and answered.     He already testified

24   that he remembers the meeting.

25   Q.   And do you recall at that meeting telling the government


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 140 of 205   140
     J7PTABD4                    Goswami - Cross

1    that Panchal first approached you in regard to a deal with Avon

2    Sciences?

3    A.   When Panchal contacted me when I was in Mombasa, when he

4    arrived in Mombasa immediately he went to Baktash's house and

5    immediately discussed the matter at Baktash's place.

6    Q.   You just didn't tell the government that on April 17, 2017,

7    correct?

8               THE COURT:   Let's move on.

9    A.   I told the government --

10              THE COURT:   Stop.   Let's move on.

11   Q.   When you met with the government on July 9 of 2017 when you

12   knew that you were going to be testifying against my client on

13   certain facts --

14              MS. HOULE:   Objection.

15   Q.   -- do you recall --

16              THE COURT:   Sustained.

17   Q.   Do you recall telling the government at that point --

18              MS. HOULE:   Your Honor, you sustained an objection.

19   Defense counsel is just continuing with the same question.

20              THE COURT:   Sustained.

21   Q.   Do you recall telling the government on July 9 of 2019 that

22   Panchal approached you, Baktash and Ibrahim?

23   A.   Yes, that's correct.

24   Q.   Does that refresh your recollection that you changed your

25   story from April 5th of 2017?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 141 of 205     141
     J7PTABD4                    Goswami - Cross

1                MS. HOULE:   Objection, your Honor, and you already

2    told defense counsel --

3                THE COURT:   Sustained.

4                MS. HOULE:   -- to move off this topic.

5                THE COURT:   Sustained.

6    Q.   Isn't it a fact that the meeting that you had in December

7    of 2015 with Panchal, Ibrahim wasn't even present?

8    A.   2015?

9    Q.   Yep.

10   A.   I had a meeting with Panchal around April, May and Baktash

11   never visited there.

12   Q.   Do you recall telling the government on April 5 of 2017

13   that you had a meeting on December 2015 with Rathod and Panchal

14   in regard to the ephedrine, and that you did not list either

15   Baktash or my client as present at that meeting?

16   A.   That's not correct.

17   Q.   So if the government reported it, it's your testimony that

18   it's not correct?

19   A.   My testimony is whatever I'm saying is correct.         I don't

20   know who has written those documents.

21   Q.   Does it refresh your recollection that you didn't mention

22   Baktash or Ibrahim?

23               MS. HOULE:   Objection, your Honor.

24               THE COURT:   Sustained.

25   Q.   Isn't it a fact that the same meeting that you had which we


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 142 of 205   142
     J7PTABD4                    Goswami - Cross

1    claim which you did not mention my client's presence you

2    discussed what percentage of the company that you were going to

3    get?

4              MS. HOULE:    Objection, your Honor, the question is

5    entirely unclear.

6              THE COURT:    Clarify the question, Ms. Cardi.

7    Q.   Isn't it a fact at that meeting with Panchal in 2015 you

8    discussed what percentage of the company you were going to get

9    and Ibrahim was not present for that discussion?

10   A.   When I had meeting with Avon Life Sciences in 2015 at the

11   end of December, Baktash, Ibrahim, Mohammad Nasser and his guy

12   Rumi (ph), Niju, myself, Manuel Jenny (ph), Najma Akasha,

13   Kishore Rathod, Jay Mukhi (ph) all were present and in front of

14   everyone when your client was there.

15   Q.   But you didn't tell that to the government on April 5,

16   2017, you only told the government last week or in June.

17   A.   I am maintaining the same thing I told the government.

18   Before also I had meeting at the end of December 2015 with Avon

19   Life Sciences representative, in that meeting Ibrahim, Baktash

20   and all of us were present together.        I'm sticking by the same

21   statement.

22   Q.   But you're changing your statement that you made to the

23   government earlier.

24             MS. HOULE:    Objection.

25             THE COURT:    Sustained.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 143 of 205   143
     J7PTABD4                    Goswami - Cross

1    Q.   Isn't it a fact that the plan for the lab in Mozambique

2    that you said was a plan between DJ and MAH, which is Mohammad

3    Hafeez, as a joint venture?

4              MS. HOULE:    Objection, it's misstating the record.

5    Q.   Isn't it a fact that on the same April 5th meeting when

6    discussing the Mozambique lab you told the government that that

7    lab was a joint venture between VJ and MAH, period?

8    A.   Sorry, MAH, who is MAH?

9    Q.   Mohammad Asif Hafeez.

10   A.   Yes, I said that.

11             (Continued on next page)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 144 of 205   144
     J7P3ABD5                    Goswami - Cross

1                MS. HOULE:   Your Honor, if I may, because I think that

2    it can save us some time.      The witness testified on direct

3    examination regarding a laboratory in Tanzania, not one in

4    Mozambique.     And defense counsel's questions relate to a

5    laboratory in Mozambique.      I think that's the confusion.

6                MS. CARDI:   It is also related to his credibility when

7    he tells the government one thing on one day and something else

8    on another day.

9                MS. HOULE:   There's been no contradiction identified.

10               THE COURT:   Sustained.   If you want to clarify the

11   record, Ms. Cardi, then clarify the record as to whether it was

12   Tanzania or Mozambique.

13               MS. CARDI:   It's definitely Mozambique.      He definitely

14   told the government one story on April 5, and he told them

15   another story on June, right before this hearing.          If the

16   government wants to redirect that or stipulate to that, I can

17   move on.

18               THE COURT:   Move on.

19   BY MS. CARDI:

20   Q.   In your first meeting with the government on February 8 of

21   2017, you discussed David Armstrong, correct?

22   A.   Yes.

23   Q.   And when you discussed David Armstrong, you discussed his

24   immigration problems, correct?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 145 of 205   145
     J7P3ABD5                    Goswami - Cross

1    Q.   And in that discussion, you never mentioned Ibrahim

2    Abdalla, correct?

3    A.   Ibrahim Abdalla was always present there.

4    Q.   But you didn't tell the government that until you had to

5    come to testify against Ibrahim, correct?

6              MS. HOULE:    Objection.

7              THE COURT:    Sustained.    Lay the foundation.

8    Q.   You told the government on February 8th of 2017 that David

9    Armstrong had an immigration problem, and it was Baktash and

10   you who helped with the situation.       Correct?

11   A.   Many situation.

12   Q.   But you've never mentioned that Ibrahim was involved at all

13   in the issues involving David Armstrong on February 8th of

14   2017, correct?

15             MS. HOULE:    That's consistent with his direct

16   testimony, your Honor.     This is a waste of time.

17             THE COURT:    Overruled.

18   A.   I always mention, when I mentioned David Armstrong, Ibrahim

19   was always mentioned there.

20   Q.   You are telling us you always mentioned that to the

21   government; is that right?

22   A.   I don't recall.

23   Q.   Can I show you something that might refresh your

24   recollection.

25   A.   Sure.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 146 of 205        146
     J7P3ABD5                    Goswami - Cross

1                MS. HOULE:   Ms. Cardi, what are you showing him?

2                MS. CARDI:   3501-3, page one of three.

3    Q.   Just read it and we'll ask whether it refreshes your

4    recollection.

5    A.   All right.   I mentioned, always mentioned Ibrahim's name,

6    but I don't know where it is in this document.

7    Q.   So I guess the government must have made a mistake.             Is

8    that what you are saying your testimony is?

9    A.   I don't know about that.

10   Q.   Now, you testified on your direct that you met David

11   Armstrong in I believe 2014 when you met Baktash, correct?

12   A.   I met Baktash in 2013.

13   Q.   And you met David Armstrong, you said I think in your

14   direct, for the first time -- was it in 2014?

15   A.   Yes.

16   Q.   You said you met David Armstrong through Baktash, correct?

17   A.   Yes.

18   Q.   Isn't it a fact that two years prior, you helped him sell a

19   precursor to methaqualone that Armstrong was able to get

20   through the airport two years prior to when you say you met

21   him?

22   A.   Who?

23   Q.   You.

24   A.   I met David Armstrong in 2014, first time.

25   Q.   Isn't it a fact that two years prior, you helped him get


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 147 of 205   147
     J7P3ABD5                    Goswami - Cross

1    drugs through the airport?

2    A.   No.   How?

3    Q.   Do you recall -- it's 3503-3, page two.        So, do you recall

4    telling the government on February 8th of 2017, that one to two

5    years prior, Armstrong had 10 tons of meth and butine -- a step

6    form methaqualone, abba, at the Eldorat Airport.          Armstrong was

7    able to get the chemical released.       Armstrong asked Goswami to

8    help sell the chemicals.      Goswami sold one ton to his

9    brother-in-law Dennis Jedburgh, the same one grabbed during the

10   arrest.    The golf instructor.

11              Do you recall on February 8 of 2017 you had told the

12   government that you had this narcotics trafficking relationship

13   with David Armstrong two years before you claimed to this Court

14   that you ever met him with Baktash?

15   A.   That's not true.

16   Q.   Do you think maybe you forgot and would this help refresh

17   your recollection?

18              MS. HOULE:   Objection.

19              THE COURT:   Sustained.

20   Q.   If the government has this in one of their reports, then

21   they are inaccurate.     Is that your testimony?

22              MS. HOULE:   Objection.

23              THE COURT:   Sustained.

24   Q.   Is the government -- withdrawn.

25              I'm going to ask you again, didn't you have a


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 148 of 205   148
     J7P3ABD5                    Goswami - Cross

1    relationship, a narcotics trafficking relationship with David

2    Armstrong two years prior to when you say you met him with

3    Baktash?

4               MS. HOULE:   Objection.    Asked and answered.

5               THE COURT:   Asked and answered.

6    Q.   Are you parsing the words "met?"       Is it possible -- not

7    possible.

8               Did you have a relationship with David Armstrong, but

9    you had not met him two years before?

10   A.   I never had relation with David Armstrong, and I met him

11   first time in my life at Baktash house in 2014, early.

12   Q.   You spoke about Armstrong with the government on

13   September 5 of 2018, approximately a year and a half after your

14   first meeting with them, with the government.

15              Would it be fair to say or accurate to say that,

16   again, you didn't mention Ibrahim as being actually involved

17   when discussing Armstrong's immigration problem?

18   A.   Ibrahim was part of it in discussion.

19   Q.   3501-31, page two.    Do you recall meeting with the

20   government on September 5 of 2018?

21   A.   I met them, yes.

22   Q.   Do you recall discussing David Armstrong's immigration

23   problems?

24   A.   I don't know.

25   Q.   Well, maybe this will refresh your recollection,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 149 of 205    149
     J7P3ABD5                    Goswami - Cross

1    Mr. Goswami.    3501-31, page two of four.      If you can look at

2    those notes, Mr. Goswami.

3    A.   I don't know about this.

4    Q.   Just read it first.

5    A.   I can't read it.

6    Q.   Don't say anything.     Just read it.

7    A.   I don't know.

8    Q.   Does it refresh your recollection that you did not mention

9    Ibrahim Abdalla at the meeting on this topic?

10   A.   I did mention all the time Ibrahim's name.        I don't know

11   why it isn't in that document.

12   Q.   I guess the government must be wrong, huh.

13             MS. HOULE:    Objection.

14             THE COURT:    Sustained.

15   Q.   You testified that Ibrahim Abdalla was, while you were out

16   on bond, learned that Armstrong was in Mombasa and that you

17   claim that Ibrahim contacted the community.

18             Who did you mean by the community?

19   A.   Sorry?   Sorry?

20   Q.   Did you tell the government that in 2015, while you were

21   out on bond, Ibrahim learned that Armstrong was in Mombasa, and

22   that Ibrahim contacted the community and asked to be told about

23   Armstrong's whereabouts.

24             What community were you referring to?

25   A.   I don't know about community.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 150 of 205    150
     J7P3ABD5                    Goswami - Cross

1    Q.   Isn't it a fact that David Armstrong had come voluntarily

2    to Baktash's home, even when they were having arguments?

3    A.   No.

4    Q.   Weren't you present for a meeting that David Armstrong came

5    for voluntarily, even when Baktash and he were arguing?

6    A.   After Armstrong ran from Baktash's apartment 2014, in

7    April, he never came to Baktash's house voluntarily because I

8    have been to Baktash house every single day.         And I've never

9    seen David Armstrong coming voluntarily.

10   Q.   Are you saying you were in Baktash's house every single day

11   from 2014 until you were arrested?

12   A.   Yes.

13   Q.   You weren't arrested at Baktash's house, were you?

14   A.   Yes.

15   Q.   You were?    So did you live there?

16   A.   I used to go to Baktash's house morning 10:30, we start

17   drinking 7 o'clock, 10, 11, 12, like that.         All day we used to

18   sit together.

19   Q.   You remember every single day you did that?

20   A.   Not every single day, but I do remember most of the days.

21   Q.   So maybe not 100 percent.      Maybe 75 percent of the days --

22               MS. HOULE:   Objection.

23   Q.   -- you were there?

24               THE COURT:   Sustained.

25   Q.   Isn't it a fact that you made up the story about David


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 151 of 205   151
     J7P3ABD5                    Goswami - Cross

1    Armstrong being kidnapped by Ibrahim?

2    A.   That's not true.

3    Q.   Isn't it a fact that David Armstrong came with Ibrahim

4    voluntarily because he wanted to make amends with Baktash?

5    A.   I don't think so.

6    Q.   Wasn't it in David Armstrong's financial best interests to

7    be on good terms with Baktash?

8                MS. HOULE:   Objection.

9                THE COURT:   Sustained.

10   Q.   Who used the word "kidnapped," you or the government?

11   A.   Means now or before?

12   Q.   Before.

13   A.   Ibrahim use the word kidnap.

14   Q.   But when you were talking to government, you used the word

15   "kidnapped," correct?     Is that your testimony?

16   A.   Yes.

17   Q.   You claimed, isn't it a fact, that in the video that the

18   government referred to and in the conversation, that you are

19   yelling at Armstrong -- withdrawn.

20               Isn't it a fact that on the date in question, you were

21   yelling at Armstrong about the money he owed you, correct?

22   A.   Yes.

23   Q.   And is it your testimony, Mr. Goswami, that you didn't have

24   a gun with you that day?

25   A.   Sorry?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 152 of 205   152
     J7P3ABD5                    Goswami - Cross

1    Q.   Is it your testimony that you didn't have a gun with you

2    that day?

3    A.   I never carried a gun in Kenya.

4    Q.   Was that because you had bodyguards?

5    A.   My bodyguards -- I got it after 2016.        And even then didn't

6    have guns also.

7    Q.   Your reason for not carrying a gun in Kenya was because you

8    wanted to be a law-abiding citizen; is that right?

9    A.   No.   I was still, in 2016, I was under Baktash's protection

10   and Baktash is the godfather in Kenya.        I didn't need to get it

11   then.

12   Q.   Weren't you concerned when you learned that people were

13   coming after you directly that you might need protection, other

14   than Baktash?

15   A.   When I was with Baktash, I didn't need any protection from

16   nobody.

17   Q.   Mr. Goswami, isn't it true you did carry guns in Kenya?

18   A.   No, I never carried a gun.

19   Q.   Isn't it true that you pled guilty to being involved with

20   guns and trafficking in narcotics?

21              MS. HOULE:   Objection.    Misstates the record.

22              THE COURT:   Sustained.

23   Q.   Isn't it a fact that Ibrahim on that date with Armstrong

24   never lays a single finger on Armstrong?

25   A.   Which day are you talking about?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 153 of 205   153
     J7P3ABD5                    Goswami - Cross

1    Q.   The day that you say Armstrong was kidnapped, I say he came

2    voluntarily.

3    A.   Yeah, he never beat him, that's true.

4    Q.   Now, do you recall the government showing you pictures

5    during one of your proffer sessions?

6                We'll mark it Defendant's Exhibit A for

7    identification.

8                MS. CARDI:   Your Honor, may I show this to the

9    witness?

10               THE COURT:   Yes.

11   Q.   Mr. Goswami, you see that photo?

12   A.   Yeah.

13   Q.   You recognize that as a photo that was showed to you by the

14   government?

15   A.   Yes.

16   Q.   You recognize that you told the government information

17   about that photo, correct?

18   A.   Yes.

19               MS. CARDI:   Your Honor, I'd like to introduce that

20   into evidence as Defendant's Exhibit A.

21               MS. HOULE:   No objection.

22               (Defendant's Exhibit A received in evidence)

23   Q.   Do you recall that in your session with the government,

24   when they showed you this picture, you told the government that

25   the individuals with the machine guns are Baktash's security


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 154 of 205   154
     J7P3ABD5                    Goswami - Cross

1    detail?

2    A.   Baktash always used to have all kind of security people

3    like this.    So that's what I thought, and I told the government

4    it's Baktash's security.

5    Q.   But you were wrong, correct?

6    A.   Yes, in this instance I was wrong.

7    Q.   You didn't tell the government you were wrong until my

8    client objected to what you had said, told the government about

9    who these people were, correct?

10              Don't look to the government for your answer.

11   A.   Sorry?

12   Q.   You did not change your information, your testimony, your

13   information, until the government came to you again after my

14   client said the description was totally incorrect, and showed

15   it to you, and suddenly you remembered you were wrong.

16   A.   No.   The government didn't tell me anything about Ibrahim

17   or this thing or anything at any time.

18   Q.   So when they came to show you the picture a second time,

19   what did the government say to you?

20   A.   They just ask me who are these people.

21   Q.   So, they asked you the first time who are these people, and

22   you told them it was Baktash's security people, and then they

23   asked you again who are these people, and then you told them,

24   oops, I'm wrong, these are security guards for the Kenyan

25   senator who was visiting Baktash.       Isn't that correct?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 155 of 205    155
     J7P3ABD5                    Goswami - Cross

1    A.   Ma'am, I see many security all the time.        It doesn't mean I

2    remember each and everybody's faces.

3    Q.   So, there are things you really don't remember; isn't that

4    right, Mr. Goswami?

5    A.   Most of the time I remember.      Sometimes I make mistake

6    also.

7    Q.   So you could be making mistakes about a lot of things in

8    your memory, correct?

9                MS. HOULE:   Objection.

10               THE COURT:   Sustained.   Argumentative.

11   Q.   So when you don't have somebody present at a meeting and

12   then you suddenly say that they were present, how does your

13   memory -- how do you -- withdrawn.

14               Let's talk about you testified that Ibrahim beat

15   Sanghani with his fist and his gun, correct?

16   A.   Yes.

17   Q.   Isn't it true that prior to your meeting with the

18   government to prepare for this hearing, you never told them

19   that Ibrahim had beat Sanghani?

20   A.   I have told the government Ibrahim beat Sanghani.

21   Q.   Make sure we have the time right.       In your first meetings

22   with the government, you never told them anything about Ibrahim

23   beating Sanghani, correct?

24   A.   I told the government Baktash, Ibrahim, his nephew, his

25   bodyguards, everybody was beating Tony Sanghani.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 156 of 205   156
     J7P3ABD5                    Goswami - Cross

1    Q.   Do you recall meeting with the government on March 8 of

2    2017 -- 3501-08, page two -- remember meeting with the

3    government March 8 of 2017?

4    A.   Yes.

5    Q.   Do you remember during that meeting you talked about the

6    beating of Sanghani, correct?

7    A.   Yes.

8    Q.   And isn't it a fact that what you told the government was,

9    Baktash beat up Tony Sanghani, correct?

10   A.   That's not true.

11   Q.   If I show you this, would it refresh your recollection?

12   A.   I know what I said.     I said Baktash, Ibrahim, Baktash's

13   bodyguard and Baktash's nephew, all of them they beat Tony

14   Sanghani.     I never said Ibrahim only.

15   Q.   If in this government notes it only says Baktash beat up

16   Tony Sanghani, the government's wrong?

17   A.   Must be.    I don't know.

18   Q.   Could it also be that because you are at a hearing now in

19   regard to my client -- withdrawn.

20               Do you understand the expression "gild the lily"?

21               MS. HOULE:   Objection.

22               THE COURT:   Sustained.

23   Q.   Could it be, Mr. Goswami, that you suddenly remember

24   Ibrahim is there, without any notes, without any computer,

25   without anything, because now you know the government needs


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 157 of 205   157
     J7P3ABD5                    Goswami - Cross

1    your testimony on this topic against my client?

2                MS. HOULE:   Objection.

3                THE COURT:   Overruled.

4    A.   Repeat the question, please?

5                THE COURT:   Reporter, read back the question.

6                (The record was read)

7    A.   That's not true.

8    Q.   In addition to you told the government that Ibrahim went to

9    the hospital to take a picture of Sanghani in the hospital.

10   Correct?

11   A.   That's not correct.

12   Q.   Isn't it a fact that my client never went to the hospital,

13   to the best of your knowledge?

14   A.   Yes.

15   Q.   Isn't it a fact that Ibrahim was in Nairobi?

16   A.   No, Ibrahim was in Mombasa.

17   Q.   Isn't it a fact that you were the one who beat up Sanghani

18   and put him in the hospital?

19   A.   That's not true.

20   Q.   You're a peaceful man?

21               MS. HOULE:   Objection.

22   Q.   Are you a peaceful man?

23   A.   What?

24   Q.   Isn't a fact that Tony Sanghani was out to get you?

25   A.   No.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 158 of 205   158
     J7P3ABD5                    Goswami - Cross

1    Q.   Isn't it a fact that Tony Sanghani was prepared to

2    interfere in your drug business?

3    A.   My drug business?

4    Q.   Your drug business with, you claim, the Akashas?

5    A.   No.

6    Q.   Isn't it a fact that the first time you mentioned the mall

7    incident with the government was during a proffer in December

8    of 2017, correct?

9    A.   Yes.

10   Q.   Do you recall that during that same December 27 meeting

11   with regard to Ibrahim, all you told the government was Ibrahim

12   pulled out a handgun.     Correct?

13   A.   I told the government Ibrahim pulled out the gun in the

14   mall towards Livondo.

15   Q.   That's the only thing you told the government, correct,

16   about Ibrahim's activities at the mall on December 2017?

17   A.   Then I told the government the whole incident.         We went to

18   my house and Ibrahim gave the gun to me.

19   Q.   Isn't it a fact that you only later on made up that Ibrahim

20   threatened to kill Livondo?

21   A.   That's not true.

22   Q.   Isn't it true that the first time you mentioned this new

23   fact that Ibrahim threatened to kill Livondo was on June 27,

24   2019, before this hearing?

25   A.   From the day when I maintain the same thing, Ibrahim has


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 159 of 205     159
     J7P3ABD5                    Goswami - Cross

1    pulled out the gun in shopping mall in city mall in Mombasa on

2    Livondo, and I maintain the same statement here now.

3    Q.   You never said -- I want to get this clear.         Because in

4    December 2017, you say he pulled out a gun.         You never say he

5    threatened to kill Livondo.      Is that correct?

6    A.   I said the same thing.

7    Q.   So you say that in 2017, when you met with the government,

8    not only did he pull out a gun but he threatened to kill

9    Livondo?

10   A.   Yes.

11   Q.   You told the government that, right?

12   A.   From all the time.

13   Q.   On June 27 of 2019, isn't it a fact that this is the first

14   time you add, you tell the government that Ibrahim pulled out a

15   gun and said I'll kill you?

16               MS. HOULE:   Asked and answered.

17               THE COURT:   Sustained.

18   Q.   Would this refresh your recollection if you saw it?

19               THE COURT:   Asked and answered.    Ms. Cardi, let's move

20   on to something else.     You're repeating the same question.

21   Q.   You met with the government approximately 50 times over two

22   and a half years, correct?

23   A.   I don't know the exact number.

24   Q.   And the first time you met with the government was on

25   February 8th of 2017, correct?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 160 of 205   160
     J7P3ABD5                    Goswami - Cross

1    A.    Yes.

2    Q.    Most recently, you met with the government yesterday,

3    correct?

4    A.    Yes.

5    Q.    Do you recall meeting with the government eight times

6    before you even mentioned Pinky?

7    A.    I always mentioned Pinky whenever the question has been

8    asked to me about Pinky.

9    Q.    So, is it your testimony that you only -- you only talked

10   about Pinky's death when you were asked; you didn't volunteer

11   it?

12   A.    I didn't volunteer it.

13   Q.    So if there is no notes for the first eight meetings, the

14   first seven meetings about Pinky, is it your testimony that

15   nobody asked you about it and you didn't volunteer it?

16   A.    I don't remember.

17   Q.    Do you recall telling the government that Pinky was

18   murdered at your direction and Baktash's direction?

19   A.    My direction.

20   Q.    You told the government that the motive for killing Pinky

21   was because David Armstrong wanted to kill you and Baktash,

22   right?

23   A.    That's true.

24   Q.    And there was no mention of Ibrahim being killed, correct?

25   A.    That's true.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 161 of 205    161
     J7P3ABD5                    Goswami - Cross

1    Q.   And your friend Walden Finney told you Armstrong was going

2    to do bad things to you, and that Armstrong is on his way to

3    Mombasa, correct?

4    A.   Yes.

5    Q.   And Finney called you a second time to warn you about

6    Armstrong, correct?

7    A.   Yes.

8    Q.   And you were one who communicated with someone named Para

9    and contracted him to kill Pinky, correct?

10   A.   That's not true.

11   Q.   Isn't it a fact that Ibrahim was never involved in the

12   decision making in regard to the killing of Pinky?

13   A.   Ibrahim was always involved in the decision making of

14   Pinky.

15   Q.   You testified that Ibrahim was present, but you did not

16   testify that he was involved in the decision making; that it

17   was you --

18               MS. HOULE:   Objection.   That completely contradicts

19   the record.

20               MS. CARDI:   Can I finish?

21               THE COURT:   Yes.

22               MS. CARDI:   Thank you.

23   Q.   You testified that it was you who wanted Pinky dead,

24   Baktash too, Ibrahim was present.        Correct?

25   A.   Ibrahim was in the -- in the decision making also.          When we


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 162 of 205       162
     J7P3ABD5                    Goswami - Cross

1    discussed this issue, he was part of it.

2    Q.   He was sitting at the meeting, he was present, but he was

3    not the prime mover, correct?

4    A.   Sorry?

5    Q.   He was not the person who was making the decision.          The

6    ultimate decision about Pinky being killed was going to be

7    yours and Baktash's, correct?

8    A.   No.   The decision was mine, Baktash, and Ibrahim.

9    Q.   If Ibrahim had said let's kill Pinky, and you and Baktash

10   didn't want to do it, is it your testimony you would have

11   killed Pinky because of what this 24-year-old said?

12   A.   Ibrahim was in that meeting.      He offered some professional

13   killers in Mombasa to send him to kill, and you are telling me

14   he was 24 years?

15   Q.   It was yes or no.    Is it your testimony that had Ibrahim

16   been the only one who recommended the killing of Pinky, you and

17   Baktash would have gone --

18              THE COURT:   Ms. Cardi, this is speculation and it's

19   not in the record.

20   Q.   The first time you ever mention that Ibrahim offered to

21   find shooters in Kenya was yesterday to the government.              Isn't

22   that right?

23   A.   I always maintained that thing.

24   Q.   You met with the government yesterday, and you told the

25   government -- so you told the government yesterday Baktash and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 163 of 205    163
     J7P3ABD5                    Goswami - Cross

1    Ibrahim had access to Kenyans, but it would be difficult for a

2    Kenyan to track down Pinky and operate in South Africa.

3                Isn't it a fact that you never told the government

4    before yesterday that my client was involved in volunteering to

5    find Kenyans to kill Pinky?

6    A.   I don't recall this thing, but always I maintain the same

7    thing.

8    Q.   So, if it's not in any of the government's materials, you

9    still maintain that you have always said it?

10   A.   Yes.

11   Q.   Do you remember telling the government that it was Baktash

12   who was happy and started dancing and playing music when he

13   heard Pinky had been killed?

14   A.   That's correct.

15   Q.   Isn't it a fact -- I'm sorry.

16               You also told the government that Baktash was showing

17   off in front of his family.      Correct?

18   A.   That's true.

19   Q.   You never mentioned Ibrahim either dancing or being

20   involved or showing off, correct?

21   A.   No.    Always I mentioned Ibrahim there.

22   Q.   Could I have 3501-12, page four.       This is a meeting you had

23   with the government on April 11 of 2017.

24               Do you recall telling the government that B.A. was the

25   first to get the message that Pinky was dead.         B.A. was very


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 164 of 205   164
     J7P3ABD5                    Goswami - Cross

1    happy and started dancing and playing music.         B.A. was showing

2    off in front of his family.

3                Nothing about Ibrahim, either showing off, dancing,

4    celebrating, correct?

5    A.   I always said Ibrahim was always there.        He was dancing and

6    shooting in the air also.

7    Q.   So, if it's not here, you just forgot it?

8    A.   I didn't forgot it.

9    Q.   You remembered it though yesterday before you had to come

10   to this hearing to testify against my client; is that your

11   testimony?

12               MS. HOULE:   Objection.

13               THE COURT:   Overruled.

14   Q.   You can answer the question.

15   A.   Can you repeat the question?

16               THE COURT:   Reporter, read back the question.

17               (The record was read)

18   A.   No.

19   Q.   You also testified that Ibrahim threatened other

20   transporters, that they would meet the same fate as Pinky,

21   correct?

22   A.   Yes.

23   Q.   Isn't it a fact that you just came up with that

24   information, just before this hearing?

25   A.   I don't recall that.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 165 of 205   165
     J7P3ABD5                    Goswami - Cross

1    Q.   Didn't you say for the very first time to the government a

2    few weeks ago on June 27 of 2019, that information about my

3    client's allegedly threatening other transporters?

4    A.   That's true.

5    Q.   You are the one who viciously beat Speedy, right?

6    A.   Yes.

7    Q.   You are on the phone saying fuck him up, right?

8    A.   Yes.

9    Q.   This was a personal vendetta of yours, and had nothing do

10   with the charges in this case, correct?

11               MS. HOULE:   Objection.

12               THE COURT:   Sustained.

13   Q.   Wasn't this a personal vendetta of yours?

14   A.   No.

15   Q.   You were just angry at him for no reason; is that your

16   testimony?

17   A.   No.    There was a problem between me and Speedy, and Baktash

18   and Speedy had a problem, too.

19   Q.   Isn't it true that Ibrahim did not lay a single hand on

20   Speedy?

21   A.   He slapped him also.

22   Q.   Did you tell the government that?

23   A.   I don't recall.

24   Q.   He was present at it, but he did not participate at all.

25   Correct?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 166 of 205   166
     J7P3ABD5                    Goswami - Cross

1    A.   He did participate in it.

2    Q.   Isn't it a fact that Ibrahim actually assisted Speedy after

3    you finished beating him up?

4    A.   I don't think so.

5    Q.   You don't remember that?

6    A.   No.

7    Q.   When was the last time you -- withdrawn.

8                So, if the video showed him helping to clean him up,

9    then the video would be right and you would be wrong, correct?

10               MS. HOULE:   Objection.

11               THE COURT:   Overruled.

12               MS. HOULE:   All he said is he doesn't remember seeing

13   Ibrahim do that.

14   Q.   So the only thing you remember, Mr. Goswami, is now some

15   slap, and but you don't remember him helping to clean and

16   assist Speedy after you viciously beat him?

17   A.   I don't remember.

18   Q.   You testified about a certain New Year's Eve shooting in a

19   nightclub, correct?

20   A.   Yes.

21   Q.   And do you recall telling the government on June 4 of 2017

22   meeting that Baktash's people started the shooting, and you

23   didn't mention Ibrahim, did you?

24   A.   I said Ibrahim is the one who was fighting with the Punjani

25   boy.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 167 of 205   167
     J7P3ABD5                    Goswami - Cross

1    Q.   If I could see 3501-14, page two.

2                You met with the government on June 7 of 2017, and you

3    told the government Baktash's people started shooting in the

4    club.   Correct?

5    A.   I don't recall.

6    Q.   In fact, you never mentioned Ibrahim, correct?

7    A.   I always mentioned Ibrahim in that fight.

8    Q.   So, if it's not in here, then it must be a mistake; is that

9    your testimony?

10   A.   I don't know about that.

11   Q.   Would it be fair --

12               Isn't it a fact that you don't even mention that, you

13   don't mention Ibrahim, but you don't mention that Ibrahim even

14   had a gun, correct?

15   A.   I always mentioned Ibrahim, and Ibrahim had a gun too also.

16   Q.   On June 14 of 2017, you discussed this shooting again with

17   the government.    Correct?

18   A.   I don't remember which day, but I did discuss, yes.

19   Q.   And while you do mention Ibrahim during this meeting, you

20   did mention Ibrahim, you only mention that he refused to shake

21   your hand.     Correct?

22   A.   Yes.

23   Q.   And you never mentioned anything about Ibrahim having a

24   gun, correct?

25   A.   I did mention he had a gun that time.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 168 of 205   168
     J7P3ABD5                    Goswami - Cross

1    Q.   So, according -- 3501-15, page two, there is nothing in the

2    notes, the government notes that have you saying that Ibrahim

3    had a gun.

4              MS. HOULE:    Objection.

5    Q.   That night.

6              THE COURT:    Asked and answered.

7    A.   I don't know.

8              THE COURT:    Asked and answered.

9              THE WITNESS:    Huh?

10             THE COURT:    You don't need to answer.

11             THE WITNESS:    Thank you.

12   Q.   Isn't what really happened -- I'm sorry.

13             MS. CARDI:    Judge, did I interrupt you?

14             THE COURT:    No.

15   Q.   Isn't what really happened that someone threw a bottle at

16   Baktash in the club?

17   A.   Later stage.

18   Q.   Isn't it true that Ali Punjani's security people fired

19   first?

20   A.   I was not present, but my understanding Baktash's people

21   and Ali Punjani's people both fired.

22   Q.   So you weren't even present for this fight?

23   A.   I was outside.

24   Q.   You were outside, so you didn't see any of it?

25   A.   Shooting, no.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 169 of 205      169
     J7P3ABD5                    Goswami - Cross

1    Q.   So any of the testimony about what happened inside, you did

2    not see?

3    A.   I saw the beginning of the fight.       When it started the

4    fight, I saw it.

5    Q.   After that, you saw nothing?

6    A.   Yeah, because I started bleeding and my bodyguard pulled me

7    out of the club.

8    Q.   Was the club crowded that night?       It was New Year's Eve.

9    A.   No.   This was a private club owned by Ali Punjani and only

10   a few people.    Us and bodyguards of Ali Punjani's.

11   Q.   Your injuries were sustained as a result of Punjani's

12   people, correct?

13   A.   I don't recall, but I understood it was from Baktash.

14   Q.   Baktash was the one who hit you?

15   A.   That's what I thought.

16   Q.   Weren't you and he on good terms that night?         Weren't you

17   living at his house?

18   A.   No.

19   Q.   That was one of the days you were not at his house?

20   A.   Baktash and me, we had stopped, I stopped going to his

21   house in 2016, April, May, around that time.         Since then I

22   stopped going to his house because he came to my house, and he

23   broke into my house.

24   Q.   Your plea agreement covers activity beginning 1994, but

25   you've been committing crimes throughout the world since before


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 170 of 205      170
     J7P3ABD5                    Goswami - Cross

1    then, correct?

2    A.   Yes.

3    Q.   So, isn't it a fact you had a global network of associates

4    that helped you run large drug trafficking and money laundering

5    businesses, correct?

6    A.   I did money laundering.

7    Q.   Isn't it a fact that you boasted no one could touch you?

8    A.   I never boasted that.

9                THE COURT:   Ms. Cardi, could you give us a reading of

10   where you are, how much longer?

11               MS. CARDI:   I'm reading from a book called Published

12   and Be Damned by a South African journalist.         There is a

13   chapter on Mr. Goswami, the untouchable drug lord.

14               THE COURT:   I'm asking where you are in this

15   proceeding today.

16               MS. CARDI:   Oh, I'm sorry, Judge.     I would say I have

17   a bit more to do.     I am not going to be finished much before

18   4 o'clock.

19               THE COURT:   Mr. Goltzer, how much more do you have?

20               MR. GOLTZER:   Perhaps a half an hour, Judge.       May I

21   suggest, well, I am not going to interrupt anybody's cross.

22   Would your Honor authorize our receipt of the transcript of

23   today's proceeding?      My client, having heard all of this,

24   particularly the matters about himself, has asked me to

25   communicate to the Court, which we can take up after the cross,


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 171 of 205   171
     J7P3ABD5                    Goswami - Cross

1    that he would like to postpone his sentence so he can go over

2    the transcript with us, and perhaps say some things to the

3    Court that would be pertinent to the sentence.         He is asking to

4    put off the sentence tomorrow's sentence.         He asked me to make

5    that suggestion, notwithstanding the remark I made at the

6    conference on the phone.

7                THE COURT:   All right.   Ms. Cardi, I'll allow you to

8    conclude by not later than 4.       And then we'll continue with

9    Mr. Goltzer tomorrow morning.

10               MR. GOLTZER:   And the transcript, sir?

11               THE COURT:   You may obtain the transcripts.

12               MS. CARDI:   I'm just prioritizing for a second.

13   Q.   So Mr. Goswami, isn't it a fact that you have boasted in

14   the past that no one can touch you?

15   A.   I've never boasted.

16   Q.   Didn't you meet with important people in South Africa such

17   as Mbeki, Mandela, and others, in order to ingratiate yourself

18   in them in the event that you should get in trouble in South

19   Africa for drug dealing?

20   A.   No.

21   Q.   Do you remember taking a picture with Nelson Mandela?

22   A.   Yes.

23   Q.   Do you remember taking a picture with the president of

24   Zambia?

25   A.   No.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 172 of 205        172
     J7P3ABD5                    Goswami - Cross

1    Q.   Do you remember taking a picture -- isn't it a fact that

2    the reason that you involved yourself with the government of

3    South Africa during this period of time was because you wanted

4    protection?

5    A.   No.

6    Q.   Isn't it a fact that in November of 1993 you fled Zambia

7    right before an armed paramilitary unit surrounded your home to

8    serve a deportation order on you?       Correct?

9               MS. HOULE:   Your Honor, I don't know what the

10   relevance of this is.

11              THE COURT:   Sustained.

12   Q.   Wasn't the deportation order as a result of your drug

13   dealings in Zambia?

14   A.   No.

15   Q.   Isn't it a fact that you were being deported for money

16   laundering in Zambia?

17   A.   No.

18   Q.   Isn't it a fact, however, Mr. Goswami, that you have done

19   narcotics trafficking in Zambia?

20              THE COURT:   Asked and answered.     He has already

21   testified to money laundering many places in the world.              So

22   let's move on from there.

23   Q.   Isn't it a fact that you bribed the officials in South

24   Africa at the time in order to get a visa to come from Zambia

25   to South Africa?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 173 of 205   173
     J7P3ABD5                    Goswami - Cross

1               MS. HOULE:   Your Honor, I don't know what the

2    foundation of these questions are.       She appears to be reading

3    from some book.

4               THE COURT:   Sustained.

5    Q.   Did you have to bribe anyone to get a visa in South Africa,

6    Mr. Goswami?

7    A.   No.

8    Q.   Isn't it a fact you lied on your visa application when you

9    said there was no criminal or civil inquiries against you in

10   any country?

11   A.   You're talking about which country I lied?

12   Q.   You lied on your visa application to South Africa when you

13   said that there were no criminal or civil inquiries against you

14   in any country?

15   A.   No.

16   Q.   Did you tell the prosecutor about any of these things?

17   A.   About what?

18   Q.   Any of the things that happened to you in Zambia or in

19   South Africa?

20              MS. HOULE:   Your Honor, he's just denied that any of

21   those things happened.

22   Q.   Did the government ask you about any immigration fraud that

23   you had committed throughout the world?

24   A.   I didn't commit any immigration fraud, except using my fake

25   passport.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 174 of 205   174
     J7P3ABD5                    Goswami - Cross

1    Q.   Isn't it a fact that you bribed government officials in

2    Zambia in order to return to Zambia?

3    A.   No.

4    Q.   Isn't it a fact that you bragged that you bribed the

5    top-most politicians with cars and homes in order to return to

6    Zambia?

7    A.   No.

8                THE COURT:   Ms. Cardi, again, this is getting

9    repetitive and cumulative.

10   A.   This looks like from media.

11   Q.   So, Mr. Goswami, were you aware that Ibrahim had only two

12   years of school?

13   A.   I don't know the details about how much he has finished in

14   school.     I don't know.

15   Q.   Isn't it a fact that he certainly didn't live the lavish

16   lifestyle of his brother in Nairobi?

17   A.   He did live lavish life.

18   Q.   In Nairobi?

19   A.   In Nairobi and Mombasa.

20   Q.   What was his house like in Nairobi, it was an apartment?

21   A.   Yes.

22   Q.   And he lived there with his, what, five children, four

23   children?

24   A.   No --

25               MS. HOULE:   Objection, your Honor.     What's the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 175 of 205   175
     J7P3ABD5                    Goswami - Cross

1    relevance of this?

2               THE COURT:   Sustained.

3    Q.   The drugs that you trafficked, were you ever prosecuted in

4    any country, other than Dubai and the United States, for any of

5    the drug trafficking that you did throughout the world?

6    A.   No.

7               MS. CARDI:   I have no further questions.

8               THE COURT:   Ms. Houle?

9               MR. GOLTZER:   Would you like me to proceed, Judge?       Or

10   wait until tomorrow.

11              MS. HOULE:   It seems we have enough time to finish

12   with Mr. Goltzer's cross-examination.

13              THE COURT:   Do you want to?

14              MR. GOLTZER:   I can do it now.

15              THE COURT:   Okay.   Go ahead.

16              MR. GOLTZER:   I'm not going to be repetitive of

17   Ms. Cardi's cross, Judge, though it may seem that way for a

18   couple of background questions.

19   CROSS-EXAMINATION

20   BY MR. GOLTZER:

21   Q.   When you were cooperating with the head of the intelligence

22   in Dubai, he had told you that he was going to get you a

23   pardon.    Is that correct?

24   A.   He didn't promise me, but he said he'll try.

25   Q.   You were hoping for it?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 176 of 205   176
     J7P3ABD5                    Goswami - Cross

1    A.   Yes.

2    Q.   And it never happened?

3    A.   Yes.

4    Q.   When you were discussing cooperating with the Indian

5    government, they also told you that they would help you with

6    your United States case?

7    A.   Yes.

8    Q.   And as far as you know, that hasn't happened?

9    A.   Yes.

10   Q.   Now, you obviously care about what happens to you in the

11   future, as a result of your cooperation with the United States,

12   yes?

13   A.   No.

14   Q.   You don't care what happens to you?

15   A.   I don't know, it's up to the honorable judge, whatever

16   sentence I get.

17   Q.   I didn't ask you what was going to happen.        I asked you if

18   you care about what's going to happen to you.

19   A.   Yes, I do care.

20   Q.   Of course.   Every human being cares what happens to them.

21   A.   Yes.

22   Q.   You don't want to spend the rest of your life in prison?

23   A.   If I have to, I have no choice.

24   Q.   But you don't want to.

25   A.   Obviously, nobody wants.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 177 of 205   177
     J7P3ABD5                    Goswami - Cross

1    Q.   Obviously, nobody wants to, and that includes you; is that

2    correct?

3    A.   Yes, yes.

4    Q.   Okay.    Ms. Cardi asked you whether you had every been

5    prosecuted in countries other than Dubai and the United States

6    for drugs.     Do you remember that question just a couple minutes

7    ago?

8    A.   Yes.

9    Q.   You know what extradition is, obviously?

10   A.   Yes.

11   Q.   Because there was an extradition proceeding commenced by

12   the United States in Kenya with regard to you and the Akashas,

13   correct?

14   A.   Yes.

15   Q.   Are you aware now whether there is any extradition petition

16   or process that's been filed in the United States against you

17   from any other country in the world?

18   A.   I'm not aware of if anybody has filed against me any

19   extradition petition.     But I know there is a case against me in

20   India.

21   Q.   In India?

22   A.   Yes.

23   Q.   But as far as the United Kingdom, no?

24   A.   No.

25   Q.   Spain?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 178 of 205   178
     J7P3ABD5                    Goswami - Cross

1    A.   No.

2    Q.   Greece?

3    A.   No.

4                THE COURT:   Asked and answered.    He said nowhere else.

5    Q.   You used false passports during a time in your life, didn't

6    you?

7    A.   Only one time.

8    Q.   Where?

9    A.   I used the Indian passport, which was not genuine, from

10   traveling from Dubai to Kenya in 2012.

11   Q.   While you have used a false passport once, you had other

12   false passports, didn't you?

13   A.   No.

14   Q.   Well, the government in your plea agreement has agreed not

15   to prosecute you for crimes that were outside the jurisdiction

16   of the United States, including at page six of your plea

17   agreement, false passports that you had for the countries of

18   Greece, the United Kingdom, and the Bahamas; isn't that true?

19   A.   Yes.

20   Q.   You told the government that you had a false passport for

21   the Bahamas?

22   A.   Yes.

23   Q.   For the country of Greece?

24   A.   Yes.

25   Q.   And for the country of the United Kingdom; is that correct?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 179 of 205   179
     J7P3ABD5                    Goswami - Cross

1    A.   Yes, yes.

2    Q.   Were those false passports false in the sense that they had

3    a different name?

4    A.   Yes.

5    Q.   And were they false in the sense that they had a different

6    nationality?

7    A.   Yes.

8    Q.   Had you all those passports at the same time?

9    A.   At different times.

10   Q.   How did you get them?     Did you buy them?

11   A.   Yes.

12   Q.   From people who forged things for you?

13   A.   Yes.

14   Q.   They were forgeries?

15   A.   Yes.

16   Q.   You were prepared to enter different countries around the

17   world by lying about who you were; yes?

18   A.   Yes.

19   Q.   And where you were from?

20   A.   Yes.

21   Q.   That wasn't part of the code of drug dealers to always be

22   truthful, was it?

23   A.   Sorry?

24   Q.   That wasn't part of the code of the drug dealers to always

25   be truthful, was it?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 180 of 205   180
     J7P3ABD5                    Goswami - Cross

1    A.   No, the code, it was to -- I didn't want to give my

2    identity if I go to other country.

3    Q.   So you wanted to lie about who you were to hide your

4    illegal activities?

5    A.   No, to hide from the law enforcement.

6    Q.   You were present, as you've testified at length, at various

7    times in Kenya when one or both of the Akashas pulled guns on

8    somebody; is that correct?

9    A.   Yes.

10   Q.   During each one of those times, you never saw Baktash shoot

11   anybody, did you?

12   A.   Sorry?

13   Q.   You never saw Baktash shoot anybody, did you?

14   A.   No.

15   Q.   You never saw Ibrahim shoot anybody, did you?

16   A.   No.

17   Q.   You claim that on one occasion, you had protected David

18   Armstrong from Baktash; is that correct?

19   A.   Yes.

20   Q.   So, if there was a fight -- by the way, it's not uncommon

21   to have fistfights among different groups, is it?          You've seen

22   that?

23   A.   Yes.

24   Q.   You've engaged in that?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 181 of 205        181
     J7P3ABD5                    Goswami - Cross

1    Q.   Over the years?

2    A.   Depends.

3    Q.   The answer is, before you went to jail in Dubai, you ever

4    been in a fistfight?

5    A.   Yeah.

6    Q.   So that's not unusual among different groups, okay?             Is

7    that right?

8    A.   Yes.

9    Q.   So the conduct that you saw the Akashas engage in, in terms

10   of slapping someone around or beating somebody up, never

11   resulted, as far as you saw, in anybody's death.          Is that

12   correct?

13   A.   Yes.

14   Q.   It was not the Akashas who sent somebody to South Africa to

15   kill Taka, was it?

16   A.   Yes.

17   Q.   They didn't send somebody to kill Taka did they?

18   A.   No.

19   Q.   That was you?

20   A.   Yes.

21   Q.   And the man that you dispatched or sent to kill Taka was a

22   man named Para?

23   A.   I had given this job to my brother-in-law.

24   Q.   To Jedburgh?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 182 of 205   182
     J7P3ABD5                    Goswami - Cross

1    Q.   Did you ever hear the name Para?

2    A.   Yes.

3    Q.   Who was Para?

4    A.   Para's name is Perez, and he used to work with my

5    brother-in-law.

6    Q.   Was he the man who your brother-in-law used to kill Taka;

7    if you know?

8    A.   No.    To kill Taka, Mr. Mazaghadi.     He used these people,

9    not Para.     Para was I believe Pinky.

10   Q.   Pinky?

11   A.   Yes.

12   Q.   And Pinky was another person who was killed by people that

13   were sent by you and not by the Akashas, right?

14   A.   Yeah, but it was our joint decision to have him killed.         It

15   doesn't mean I gave the order.       We discussed together with

16   Dennis, myself, Baktash, and Ibrahim.

17   Q.   That's what you claim in court.       That's fine.    But the

18   question I asked you was whether it was your people who pulled

19   the trigger.

20   A.   Yes.

21   Q.   And not the Akashas, correct?

22   A.   Yes.

23   Q.   So, your people killed Pinky, and your people killed Taka?

24   A.   Yes.

25   Q.   Taka was a transporter of mandrax or abba, right?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 183 of 205   183
     J7P3ABD5                    Goswami - Cross

1    A.   No.

2    Q.   He wasn't?

3    A.   Taka was not a transporter.      Pinky was a transporter.

4    Q.   Taka had a longterm relationship with Baktash, as far as

5    you knew?

6    A.   Yes.

7    Q.   Taka's longterm relationship with Baktash was in the

8    mandrax business?

9    A.   Yes.

10   Q.   And the mandrax business had nothing to do with the United

11   States, did it?

12   A.   Yes.

13   Q.   He wasn't selling mandrax in the United States?

14   A.   Yes.

15   Q.   Correct?

16   A.   Yes.

17   Q.   It was South Africa?

18   A.   Yeah.

19   Q.   The same place your brother-in-law Jedburgh was selling

20   mandrax and was in the mandrax business, correct?

21   A.   Yes.

22   Q.   And Taka was somebody that you knew Baktash needed for his

23   mandrax business, yes?

24   A.   Yes.

25   Q.   And when you took Taka out by killing him, that hurt


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 184 of 205     184
     J7P3ABD5                    Goswami - Cross

1    Baktash's mandrax business, didn't it?

2    A.   No.

3    Q.   How do you know that?

4    A.   Because even when we came to United States, he told me in

5    the bullpen Baktash's business in South Africa continued.            When

6    we stop having relation, he continued the business without Taka

7    also.

8    Q.   You spoke to Baktash after you started cooperating in the

9    bullpen here?

10   A.   Yes.

11   Q.   After you started cooperating?

12   A.   Yes.

13               MR. GOLTZER:   I'll revisit that in a little bit,

14   Judge.

15   Q.   When did you speak to Baktash in the bullpen after you

16   started cooperating?

17   A.   After maybe one, two months.

18   Q.   That's after you met with the government?

19   A.   Yes.

20   Q.   How many times have you met with the government about

21   Mr. Baktash before you spoke to him?

22   A.   Already from the date when I was talking about Baktash --

23   Q.   When did you speak to Baktash after you started cooperating

24   with the government?

25   A.   Baktash, I met him at one of the court date, and I was in


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 185 of 205   185
     J7P3ABD5                    Goswami - Cross

1    the bullpen, and suddenly he comes into my bullpen and he sits

2    with me, and then he told me about what he was doing in South

3    Africa.

4    Q.   Did you ask him any questions?

5    A.   He in fact told me, please, you help me.        I said what

6    happened.    He said I supplied in South Africa and he's not

7    getting his money.     So he wants me to help collect his money,

8    and that's what he was asking me for.

9    Q.   Did you give that information to the government?

10   A.   Yes.

11   Q.   When?

12   A.   I gave long time back.

13   Q.   The abba, that was something that he was working with Taka

14   on, wasn't he?

15   A.   He was working -- he was working without Taka.

16   Q.   But you knew he worked with Taka for how long?

17   A.   For many years.

18   Q.   When you decided to kill Taka, didn't you know that that

19   would harm Baktash's South African mandrax business?

20   A.   Yes.

21   Q.   And you wanted to harm Baktash's South African business,

22   didn't you?

23   A.   Yes.

24   Q.   And the reason you wanted to harm -- one of the reasons you

25   wanted to harm Baktash's South African mandrax business was you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 186 of 205   186
     J7P3ABD5                    Goswami - Cross

1    were angry at Baktash?

2    A.   Yes.

3                (Continued on next page)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 187 of 205   187
     J7PTABD6                    Goswami - Cross

1    BY MR. GOLTZER:

2    Q.   And you were angry at Baktash because you thought he was

3    going to cut you out of some drug business?

4    A.   No, that was not the reason.

5    Q.   Why were you angry at Baktash?

6    A.   Because he came into my house, he wanted to beat me, and he

7    broke into my house, and he wanted to beat up my girlfriend

8    also.

9    Q.   Why?

10   A.   Because he was forcing me to give him two tons of abba

11   which I didn't give him because of that.

12   Q.   The reason you won't give the two tons of abba was because

13   he thought you should do it for him without giving you any

14   money.

15   A.   Yeah, I was not benefiting anything, that's why I didn't

16   give him.

17   Q.   You weren't his friend then?

18   A.   Sorry?

19   Q.   You weren't a friend of Baktash's?

20   A.   That didn't mean you give something which you're not going

21   to benefit.

22   Q.   You weren't willing to do that for Baktash even though you

23   say you were doing other business with him, right?

24   A.   Yes.

25   Q.   Because you weren't going to get your piece of the pie,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 188 of 205    188
     J7PTABD6                    Goswami - Cross

1    right?

2    A.   Yes.

3    Q.   Okay.   And so Baktash was angry.

4    A.   Yes.

5    Q.   Came to your house.

6    A.   Yes.

7    Q.   And he threatened you.

8    A.   I was not in the house.

9    Q.   Did you think he was going to threaten you?

10   A.   He was going to beat me.

11   Q.   You weren't beaten.

12   A.   He's done it in front of many people.        I know how he is.

13   Q.   He didn't beat you, did he?

14   A.   Because I was not in the house.

15   Q.   Did he ever beat you?

16   A.   Yes.

17   Q.   When?

18   A.   When he beat Tony Sanghani he beat me the same time also.

19   Q.   That one time?

20   A.   So what does it mean, one time?

21   Q.   That was after you killed Taka?

22   A.   No, this is way before, this is -- I'm talking about 2014,

23   Taka got killed in 2016.

24   Q.   Taka was killed in 2016 while you were out on bail?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 189 of 205   189
     J7PTABD6                    Goswami - Cross

1    Q.   Taka was killed in 2016 while you were making a million

2    dollars, is that right?

3    A.   Not me I was making million, we were all making money

4    together.

5    Q.   And you still wouldn't help him with Taka and the mandrax,

6    the abba?

7    A.   Yes.

8    Q.   Because you weren't getting anything?

9    A.   Yes.

10               MS. HOULE:   Objection, asked and answered.

11               THE COURT:   Sustained.

12   Q.   Now you indicated on direct examination or

13   cross-examination by me earlier today, you remember I asked you

14   about you were taking over the drug end of things, the heroin,

15   August 7, 2014, telephone conversation?

16   A.   I don't recall that.

17   Q.   You overheard a conversation between Baktash and Rasheed

18   when Baktash said VJ is taking over the drug end, right?

19   A.   No, Baktash informed me about Rasheed in 2014 in Nairobi or

20   Rasheed he has a contact for drug business.

21   Q.   And we went through that before and we went through the

22   efforts made in Tanzania.      Do you remember those questions?

23   A.   Yes.

24   Q.   And we went through the issue that in April and May and

25   June and July no heroin arrived from Tanzania, right?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 190 of 205      190
     J7PTABD6                    Goswami - Cross

1    A.   Correct.

2    Q.   You said it was the monsoons, right?

3    A.   Yes.

4    Q.   And I asked whether Baktash was lying to the Tanzanian

5    people or Rasheed on the phone about what he could do, do you

6    remember those questions?

7    A.   I remember that.

8    Q.   Everything was true?

9    A.   Yes.

10   Q.   Okay.    But there were no drugs available, as far as you

11   knew, from Tanzania to come to Nairobi?

12   A.   Because of the monsoon.

13   Q.   Fine.    I asked you if in August you had taken over the drug

14   end of the business, the heroin, right?

15   A.   "Taken over" doesn't mean I took it over for myself.            I was

16   working with Baktash at that time.

17   Q.   Did you tell them that you were taking over the Baktash --

18   did you tell the judge you were taking over the Baktash

19   organization to run it?

20   A.   Yes, I was working for Baktash.       We did to run the

21   organization, yes.

22   Q.   But you were going to run the Baktash organization as far

23   as drugs were concerned, is that correct?

24               MS. HOULE:   This is cumulative, your Honor.

25               THE COURT:   Sustained.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 191 of 205   191
     J7PTABD6                    Goswami - Cross

1    Q.   How much money did you expect to make by running the

2    Baktash organization?

3    A.   Millions of dollars.

4    Q.   And were you going to work, as part of that running the

5    Baktash organization, with Jedburgh in South Africa?

6    A.   Yes.

7    Q.   Now Jedburgh was someone that you were close to who you had

8    worked with before?

9    A.   Yes.

10   Q.   You had worked with him even when you were in Dubai?

11   A.   Yes.

12   Q.   And if Baktash wasn't working with Taka, he would be

13   working with Jedburgh, right?

14   A.   Right.

15   Q.   And if Armstrong wasn't working with -- well, Armstrong had

16   his own drug organization, right?

17   A.   Yes.

18   Q.   And he had promised to give you money?

19   A.   Which I invested for his immigration problem $202,000, and

20   he was supposed to give me like a half million tablets mandrax.

21   Q.   And he didn't?

22   A.   No.

23   Q.   You weren't going to kill him?

24   A.   No.

25   Q.   Because if you killed him, you wouldn't get paid.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 192 of 205       192
     J7PTABD6                    Goswami - Cross

1    A.   Obviously.

2    Q.   And there were times when you had meetings with Armstrong

3    and Baktash, is that correct, over the money?

4    A.   We had many meetings, which meeting are you referencing?

5    Q.   Let's talk about meetings in general.        There were meetings

6    to make peace with Armstrong, to reach an agreement with

7    Armstrong?

8    A.   But always we reached an agreement with Armstrong, he never

9    gave me money, only give Baktash his share of.         And always we

10   came to the conclusion we have peace, Armstrong says:           I will

11   go and give you tablets, your tablets, and I give you

12   25 percent.     And he goes back and nothing happens.

13   Q.   Even though that's what you said, there was a time when you

14   protected Armstrong from Baktash, isn't that true?

15   A.   Yes.

16   Q.   And that was after you had these meetings?

17   A.   Yes.

18   Q.   And that was after you knew or believed that Armstrong

19   wasn't going to pay you the money, right?

20   A.   No, he promised he would pay the money.

21   Q.   But he broke his promises, right?

22   A.   Several times.

23   Q.   That's because he wasn't as honest as you were, right?

24   A.   Yes.

25               MS. HOULE:   Objection.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 193 of 205   193
     J7PTABD6                    Goswami - Cross

1                THE COURT:   Sustained.

2    Q.   Now Pinky was a transporter?

3    A.   Yes.

4    Q.   Pinky was a major transporter for Armstrong?

5    A.   Yes.

6    Q.   Armstrong was a major mandrax dealer in South Africa?

7    A.   I don't know about that, but one of the dealers.

8    Q.   He was dealing in tons, wasn't he?

9    A.   Yes.

10   Q.   Wouldn't you say that dealing in tons was a substantial

11   mandrax dealer in South Africa?

12   A.   There are many dealers that deal in tons also.

13   Q.   The question is whether Armstrong was a major dealer, a

14   large dealer.

15   A.   One of the suppliers for the mandrax.

16   Q.   He was one of the large suppliers of mandrax, correct?

17   A.   Not correct.

18   Q.   Pinky was his major transporter?

19   A.   Yes.

20   Q.   And by killing Pinky, that hurt Armstrong's mandrax

21   business, didn't it?

22               MS. HOULE:   Objection.

23               THE COURT:   Overruled.

24   A.   Yes.

25   Q.   And if Pinky couldn't transport drugs or precursor abba for


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 194 of 205   194
     J7PTABD6                    Goswami - Cross

1    Armstrong, that would open things up for Jedburgh, wouldn't it?

2               MS. HOULE:   Objection.

3               THE COURT:   Overruled.    You may answer.

4    A.   Pinky was not transporting, for your information, abba for

5    David Armstrong.

6    Q.   What was he transporting for David Armstrong?

7    A.   He was transporting mandrax and tablets from Congo to South

8    Africa.

9    Q.   And you wanted a piece of that?

10   A.   Not me.

11   Q.   You wanted Baktash to have a piece of it?

12   A.   Not me, not I wanted to, but Baktash wanted to have

13   25 percent, and he was supposed to give me a half a million

14   tablets which I give him $202,000 in return.

15   Q.   And the half a million tablets you were going to give to

16   Armstrong to -- no, to Jedburgh?

17   A.   I was going to sell, yes.

18   Q.   So by getting rid of Pinky, you could increase the share

19   that your brother-in-law got and you were going to get a piece

20   of that?

21   A.   I don't know how it was that way, it didn't work that way.

22   Q.   Well, were you going -- well, you weren't going to give a

23   ton or a half a ton of abba for Baktash because you weren't

24   getting anything out of it, right?

25   A.   I was not making money if I give him that 200,000, which


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 195 of 205      195
     J7PTABD6                    Goswami - Cross

1    was the money from me.

2    Q.   So you weren't going to do it?

3    A.   Yes.

4    Q.   Were you going to give Jedburgh 500,000 mandrax tablets and

5    not get something for it?

6    A.   I was already -- me and Baktash, we were supplying already

7    into South African market, abba into south African market.            So

8    we were selling that thing myself and Baktash together.

9    Q.   You weren't going to South Africa to sell it.

10   A.   No, people were selling for us.

11   Q.   He wasn't going to South Africa to sell it, "he" being

12   Baktash?

13   A.   Yes.

14   Q.   Is that correct?

15   A.   But he can go to South Africa, there's no problem with it.

16   Q.   But he didn't, you were using Jedburgh, you were going to

17   use Jedburgh to sell it, weren't you?

18   A.   Not only Jedburgh, my nephew and some others also.

19   Q.   So you were going to use your people in South Africa after

20   you killed Taka?

21   A.   Even before I killed Taka.      Taka was killed in 2016.        I was

22   already giving all this abba to my people in South Africa.

23   There's no question of me giving my people abba so I could kill

24   Taka.   Taka was killed after two years.       Already I was giving

25   mine and Taka his stuff to my people in South Africa.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 196 of 205   196
     J7PTABD6                    Goswami - Cross

1    Q.   But Taka was out of the picture in 2016.

2    A.   Yes.

3    Q.   While you were running his operation.

4    A.   Yes.

5    Q.   And Pinky was out of the picture.

6    A.   Yes.

7    Q.   And that meant that Armstrong was limited in what he could

8    do because Pinky was his major transporter, as you knew.

9    A.   Yes.

10               MS. HOULE:   Objection.

11               MR. GOLTZER:   I'm finished with that line, Judge.

12               THE COURT:   All right.

13   Q.   You were asked --

14               MR. GOLTZER:   I'm almost there, Judge, I will be

15   finished before 4:00.

16               When you were asked by Ms. Cardi about your

17   application for early release in Dubai, you said that you

18   submitted a file to a judge.

19   A.   Somebody.

20   Q.   Somebody?

21   A.   Prosecution.

22   Q.   But somebody on your behalf, you asked him to do it?

23   A.   I applied for the mercy and then therefore gave my file to

24   the judge.

25   Q.   You applied for mercy?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 197 of 205   197
     J7PTABD6                    Goswami - Cross

1    A.   Yes.

2    Q.   Did you know what was in your file?

3    A.   No.

4    Q.   Did you try to find out?

5    A.   No.

6    Q.   Did you tell the prosecutor that you had been committing

7    crimes while you were in jail in Dubai?

8    A.   No.

9    Q.   Did you try to put it in your file to make it an honest

10   file?

11   A.   There was no access for me to put something in the file.

12   Q.   Did you ask the head of the secret service to help you with

13   that?

14   A.   I asked him.   I applied for mercy.

15   Q.   What did he say?

16   A.   He said it will be reviewed and he will reply.

17   Q.   He said everything will be fine?

18   A.   Yeah.

19   Q.   And do you think -- do you know whether he told the judge

20   in Dubai whether you had been making millions of dollars while

21   you were a prisoner?

22   A.   I don't think so.

23   Q.   You don't think so.     Right.

24               So you knew that your application for mercy in Dubai

25   wasn't completely accurate, correct?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 198 of 205   198
     J7PTABD6                    Goswami - Cross

1    A.   It was accurate.

2    Q.   Do you think you would have been released in 15 and a half

3    years if they knew you were committing crimes?

4    A.   I don't know about that.

5    Q.   You don't know.

6    A.   No.

7    Q.   Do you know what the penalty is in that country for dealing

8    in drugs?

9                MS. HOULE:   Objection.

10               THE COURT:   Sustained.

11   Q.   Now you were asked a series of questions about your

12   relationship with RAW, an Indian agency, is that correct?

13   A.   Yes.

14   Q.   They came to you, right?

15   A.   Yes.

16   Q.   You didn't go to them?

17   A.   Yes.

18   Q.   They came to you and Baktash Akasha and his brother

19   Ibrahim, correct?

20   A.   Yes.

21   Q.   And they lied to you, right?

22   A.   Yes.

23   Q.   They lied to you about the name and identity --

24               MR. GOLTZER:   I'm not going to go into names, Judge.

25   Q.   They lied to you about the name, the identity of the person


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 199 of 205   199
     J7PTABD6                    Goswami - Cross

1    who they told you caused you to be arrested in Kenya?

2    A.   They didn't tell me, my -- the counselor of embassy he came

3    to visit me and he told me.

4    Q.   But the information --

5                MS. HOULE:   Objection, your Honor, to this line of

6    questioning for relevance.

7                THE COURT:   Sustained.

8                MR. GOLTZER:   Well, it has to do with I'm leading into

9    the acts of violence.

10               THE COURT:   Subject to connection again.

11               MR. GOLTZER:   Thank you.

12   Q.   And they told you about a particular person, right?

13   A.   Yes.

14   Q.   And the Indians told you they needed your assistance,

15   right?

16   A.   Yes.

17   Q.   In terms of finding people?

18   A.   In terms of finding -- helping them to fight against the

19   terrorism.

20   Q.   And you decided to help them?

21   A.   To fight against the terrorism, yes.

22   Q.   You decided to help them?

23   A.   Yes.

24   Q.   And your cooperation did not involve the Akashas?

25   A.   Sorry?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 200 of 205   200
     J7PTABD6                    Goswami - Cross

1    Q.   The Akashas weren't working with you to help the Indians.

2    A.   No, me and Baktash, we together.

3    Q.   But you had the information that the Indians wanted, right?

4    It was your information.

5    A.   They needed some help in Africa, so me and Baktash we can

6    help through his connection or my connection.

7    Q.   They needed information about the location of terrorists,

8    right?

9    A.   Yes.

10   Q.   And they told you they wanted a named terrorist dead or

11   alive, is that correct?

12   A.   Some of them, yes.

13   Q.   And they told you that there were terrorists in Thailand,

14   for example?

15   A.   Yes.

16   Q.   And they told you that they needed to assassinate that

17   terrorist, is that correct?

18   A.   Yes.

19   Q.   And you agreed to arrange the assassination?

20   A.   Yes, I tried to do that.

21   Q.   And does that mean that you had people in Thailand also who

22   were prepared to kill for you?

23   A.   No, I had some people in Japan.

24   Q.   You are talking about the Yakuza?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 201 of 205   201
     J7PTABD6                    Goswami - Cross

1    Q.   Would you tell the Court what the Yakuza is?

2    A.   Yakuza is one of the underground mafia groups.

3    Q.   The Yakuza is in fact the strongest criminal enterprise in

4    Japan, isn't that correct?

5    A.   That's what I said.

6    Q.   It's not just one among many, it's the strongest.

7    A.   Yes.

8    Q.   Is that right?

9    A.   Yes.

10   Q.   And you had connections with the Yakuza in Japan?

11   A.   Yes.

12   Q.   Because you had done crimes with the Yakuza in Japan?

13   A.   No.

14   Q.   Had you negotiated to do crimes with the Yakuza in Japan?

15   A.   No, I knew somebody who knew them.

16   Q.   And you were going to tap that person have the Japanese

17   Yakuza go to Thailand and assassinate somebody for the Indian

18   government?

19   A.   Yes.

20   Q.   Were there other assassinations that the Indian government

21   asked you to take part in?

22   A.   Pakistan.

23   Q.   And how many people did they ask you to kill in Pakistan?

24   A.   Basically they asked me to kill two, three in Pakistan.

25   Q.   Two or three in Pakistan?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 202 of 205       202
     J7PTABD6                    Goswami - Cross

1    A.   And there was a terrorist organization, the leader, they

2    wanted me to help them to --

3    Q.   To find him?

4    A.   To find, and they even asked me to help them to find some

5    ISIS organization in Turkey, and they were operating from Syria

6    and Turkey, which I agreed to help them to find, which I

7    already disclosed my information with prosecution with the

8    proof, and I even help intelligence to put ISIS more into the

9    Dubai.     So I'm basically helping Indian government to fight

10   against the terrorism.      According to me, I didn't do anything

11   wrong.

12               THE COURT:   Mr. Goltzer, I'm going to curtail.          Again,

13   I have not seen the connection.

14               MR. GOLTZER:   It's coming in these next few questions.

15   Q.   The point is, you knew the location of the mosque where

16   ISIS was, right?

17   A.   I didn't know about it.

18   Q.   You found out about?

19   A.   They gave me the IP address, and from there I found out.

20   Q.   You had sufficient contacts so that you could arrange to

21   kill terrorists, right?

22   A.   Not kill, to identify and find the places.

23   Q.   And that's because you were connected to terrorists, right?

24   A.   No.

25   Q.   Of all the people in the world --


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 203 of 205   203
     J7PTABD6                    Goswami - Cross

1    A.   Yes.

2    Q.   -- the Indian secret service came to you?

3    A.   Yes.

4    Q.   Is that right?

5    A.   Yes.

6    Q.   And even though they knew you didn't have anything to do

7    with terrorists?

8                MS. HOULE:   Objection, your Honor.

9    A.   Yes.

10               THE COURT:   Sustained.

11   Q.   You were willing to kill them because you had people who

12   could arrange the killings, right?

13               MS. HOULE:   Objection.

14               THE COURT:   Sustained.

15   Q.   In the same way you arranged for the killings of Taka and

16   Pinky?

17               MS. HOULE:   Objection.

18               THE COURT:   Sustained.

19   Q.   You were ready to fighter terrorism because it's the right

20   thing to do?

21               MS. HOULE:   Objection.

22               THE COURT:   Sustained.

23   Q.   And it had nothing to do at all with your concern about

24   getting out from under a major case in India, is that correct?

25   A.   Not correct.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 204 of 205   204
     J7PTABD6                    Goswami - Cross

1    Q.   What would be correct, you want to help with your Indian

2    case, right?

3    A.   That didn't help me.

4    Q.   India hasn't filed for extradition either?

5    A.   I don't know about that.

6    Q.   Wouldn't you have been advised there was -- you have a

7    lawyer in this country?

8              MS. HOULE:    It's asked and answered, your Honor.

9              THE COURT:    Sustained.

10   Q.   So you don't know whether there's an extradition request

11   from India or not?

12             MS. HOULE:    Objection.

13             THE COURT:    Sustained, asked and answered.

14             MR. GOLTZER:    I have no further questions, thank you.

15             THE COURT:    We'll adjourn the proceeding until

16   tomorrow morning at 9:15.

17             MR. GOLTZER:    You have me at 9:00 on a different case.

18   Will that be enough time?

19             THE COURT:    Yes.

20             MR. GOLTZER:    I know what's happening tomorrow.

21             THE COURT:    All right.    I will grant Mr. Goltzer's

22   request to postpone the sentencing of Mr. Baktash until a later

23   point.

24             MR. GOLTZER:    Thank you.

25             THE COURT:    Thank you, have a good evening.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:14-cr-00716-VM Document 180 Filed 08/05/19 Page 205 of 205   205
     J7PTABD6                    Goswami - Cross

1              (Adjourned to July 26, 2019 at 9:15 a.m.)

2

3

4                             INDEX OF EXAMINATION

5    Examination of:                                      Page

6     VIJAY GOSWAMI

7    Direct By Ms. Houle     . . . . . . . . . . . . . . 8

8    Cross By Mr. Goltzer . . . . . . . . . . . . . .80

9    Cross By Ms. Cardi . . . . . . . . . . . . . . 110

10   Cross By Mr. Goltzer . . . . . . . . . . . . . 175

11                            GOVERNMENT EXHIBITS

12   Exhibit No.                                           Received

13    505-H1     . . . . . . . . . . . . . . . . . . .12

14    500-I3     . . . . . . . . . . . . . . . . . . .13

15                             DEFENDANT EXHIBITS

16   Exhibit No.                                           Received

17    A   . . . . . . . . . . . . . . . . . . . . . 153

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
